Exhibit 10.1

 

 

 

TERM LOAN AGREEMENT

dated as of

October 26, 2016

among

OMEROS CORPORATION,

as Borrower,

The Subsidiary Guarantors from Time to Time Party Hereto,

The Lenders from Time to Time Party Hereto,

and

CRG SERVICING LLC,

as Administrative Agent and Collateral Agent

U.S. $125,000,000

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

              Page   SECTION 1    DEFINITIONS      1      1.01    Certain
Defined Terms      1      1.02    Accounting Terms and Principles      23     
1.03    Interpretation      23      1.04    Changes to GAAP      24    SECTION 2
   THE COMMITMENT      24      2.01    Commitments      24      2.02   
Borrowing Procedures      24      2.03    Fees      25      2.04    Use of
Proceeds      25      2.05    Defaulting Lenders      25      2.06   
Substitution of Lenders      26      2.07    Permitted Commercialization
Arrangements      27    SECTION 3    PAYMENTS OF PRINCIPAL AND INTEREST      27
     3.01    Repayment      27      3.02    Interest      27      3.03   
Prepayments      28    SECTION 4    PAYMENTS, ETC      30      4.01    Payments
     30      4.02    Computations      30      4.03    Notices      30      4.04
   Set-Off      30      4.05    Pro Rata Treatment      31    SECTION 5    YIELD
PROTECTION, ETC      32      5.01    Additional Costs      32      5.02   
Illegality      34      5.03    Taxes      34    SECTION 6    CONDITIONS
PRECEDENT      37      6.01    Conditions to Effectiveness      37      6.02   
Conditions to the First Borrowing      38   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     6.03    Conditions to Second Borrowing      40      6.04
   Conditions to Third Borrowing      40      6.05    Conditions to Each
Borrowing      41    SECTION 7    REPRESENTATIONS AND WARRANTIES      42     
7.01    Power and Authority      42      7.02    Authorization; Enforceability
     42      7.03    Governmental and Other Approvals; No Conflicts      42     
7.04    Financial Statements; Material Adverse Change      43      7.05   
Properties      43      7.06    No Actions or Proceedings      46      7.07   
Compliance with Laws and Agreements      47      7.08    Taxes      47      7.09
   Full Disclosure      47      7.10    Regulation      47      7.11    Solvency
     48      7.12    Subsidiaries      48      7.13    Indebtedness and Liens   
  48      7.14    Material Agreements      48      7.15    Restrictive
Agreements      49      7.16    Real Property      49      7.17    Pension
Matters      49      7.18    Collateral; Security Interest      50      7.19   
Regulatory Approvals      50      7.20    Update of Schedules      50    SECTION
8    AFFIRMATIVE COVENANTS      50      8.01    Financial Statements and Other
Information      51      8.02    Notices of Material Events      52      8.03   
Existence; Conduct of Business      54      8.04    Payment of Obligations     
54      8.05    Insurance      55   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     8.06    Books and Records; Inspection Rights      55     
8.07    Compliance with Laws and Other Obligations      55      8.08   
Maintenance of Properties, Etc.      56      8.09    Licenses      57      8.10
   Action under Environmental Laws      57      8.11    Use of Proceeds      57
     8.12    Certain Obligations Respecting Subsidiaries; Further Assurances   
  57      8.13    Termination of Non-Permitted Liens      59      8.14   
Intellectual Property      60      8.15    Post-Closing Items      60    SECTION
9    NEGATIVE COVENANTS      61      9.01    Indebtedness      61      9.02   
Liens      63      9.03    Fundamental Changes and Acquisitions      65     
9.04    Lines of Business      65      9.05    Investments      66      9.06   
Restricted Payments      67      9.07    Payments of Indebtedness      68     
9.08    Change in Fiscal Year      68      9.09    Sales of Assets, Exclusive
Licenses, Etc.      68      9.10    Transactions with Affiliates      69     
9.11    Restrictive Agreements      70      9.12    Amendments to Material
Agreements; Organizational Documents      70      9.13    Operating Leases     
70      9.14    Sales and Leasebacks      70      9.15    Hazardous Material   
  71      9.16    Accounting Changes      71      9.17    Compliance with ERISA
     71    SECTION 10    FINANCIAL COVENANTS      71      10.01    Minimum
Liquidity      71   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     10.02    Minimum Revenue or Minimum Market Capitalization
     71      10.03    Cure Right      72    SECTION 11    EVENTS OF DEFAULT     
73      11.01    Events of Default      73      11.02    Remedies      76   
SECTION 12    ADMINISTRATIVE AGENT      77      12.01    Appointment and Duties
     77      12.02    Binding Effect      79      12.03    Use of Discretion   
  79      12.04    Delegation of Rights and Duties      79      12.05   
Reliance and Liability      79      12.06    Administrative Agent Individually
     80      12.07    Lender Credit Decision      81      12.08    Expenses;
Indemnities      81      12.09    Resignation of Administrative Agent      81   
  12.10    Release of Collateral or Guarantors      82      12.11    Additional
Secured Parties      82    SECTION 13    MISCELLANEOUS      83      13.01    No
Waiver      83      13.02    Notices      83      13.03    Expenses,
Indemnification, Etc.      83      13.04    Amendments, Etc.      85      13.05
   Successors and Assigns      85      13.06    Survival      88      13.07   
Captions      88      13.08    Counterparts      88      13.09    Governing Law
     88      13.10    Jurisdiction, Service of Process and Venue      88     
13.11    Waiver of Jury Trial      89      13.12    Waiver of Immunity      89
  

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page    

13.13

   Entire Agreement      89     

13.14

   Severability      89     

13.15

   No Fiduciary Relationship      89     

13.16

   Confidentiality      89     

13.17

   USA PATRIOT Act      90     

13.18

   Maximum Rate of Interest      91     

13.19

   Waiver of Marshaling      91     

13.20

   Tax Treatment      91     

13.21

   Original Issue Discount      91   

SECTION 14

   GUARANTEE      92     

14.01

   The Guarantee      92     

14.02

   Obligations Unconditional      92     

14.03

   Reinstatement      93     

14.04

   Subrogation      93     

14.05

   Remedies      93     

14.06

   Instrument for the Payment of Money      93     

14.07

   Continuing Guarantee      94     

14.08

   Rights of Contribution      94     

14.09

   General Limitation on Guarantee Obligations      94   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 1    -    Commitments Exhibit A    -    Form of Guarantee Assumption
Agreement Exhibit B    -    Form of Notice of Borrowing Exhibit C-1    -    Form
of U.S. Tax Compliance Certificate Exhibit C-2    -    Form of U.S. Tax
Compliance Certificate Exhibit C-3    -    Form of U.S. Tax Compliance
Certificate Exhibit C-4    -    Form of U.S. Tax Compliance Certificate Exhibit
D    -    Form of Compliance Certificate Exhibit E    -    Opinion Request
Exhibit F    -    Form of Landlord Consent Exhibit G    -    Form of
Subordination Agreement Exhibit H    -    Form of Intercreditor Agreement
Exhibit I    -    Form of Non-Disturbance Agreement



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT, dated as of October 26, 2016 (this “Agreement”), among
OMEROS CORPORATION, a Washington corporation (“Borrower”), the Subsidiary
Guarantors from time to time party hereto, the Lenders from time to time party
hereto and CRG SERVICING LLC, a Delaware limited liability company (“CRG
Servicing”), as administrative agent and collateral agent for the Lenders (in
such capacities, together with its successors and assigns, “Administrative
Agent”).

WITNESSETH:

Borrower has requested the Lenders to make term loans to Borrower, and the
Lenders are prepared to make such loans on and subject to the terms and
conditions hereof. Accordingly, the parties agree as follows:

SECTION 1

DEFINITIONS

1.01 Certain Defined Terms. As used herein, the following terms have the
following respective meanings:

“Accounting Change Notice” has the meaning set forth in Section 1.04(a).

“Act” has the meaning set forth in Section 13.17.

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires all or substantially all
of the assets of any Person engaged in any business or any division, product or
line of business, (b) acquires control of securities of a Person engaged in a
business representing more than 50% of the ordinary voting power for the
election of directors or other governing body if the business affairs of such
Person are managed by a board of directors or other governing body, or
(c) acquires control of more than 50% of the ownership interest in any Person
engaged in any business that is not managed by a board of directors or other
governing body.

“Affected Lender” has the meaning set forth in Section 2.06(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of Section 7.10(c), no Person shall be an “Affiliate” solely by reason of owning
less than a majority of any class of voting securities of Borrower.

“Agreement” has the meaning set forth in the introduction hereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor, its Subsidiaries or Affiliates from time
to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

 

1



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to any
Obligor, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Asset Transaction” has the meaning set forth in Section 9.09.

“Asset Transaction Net Proceeds” means the aggregate amount of the cash proceeds
received by an Obligor or any Subsidiary from any Asset Transaction plus, with
respect to any non-cash proceeds of an Asset Transaction, the fair market value
of such non cash proceeds as reasonably determined by Borrower’s board of
directors in accordance with GAAP; provided, however, that Asset Transaction Net
Proceeds shall be net of (A) amounts required to be applied to the repayment of
any Indebtedness (or other obligations) secured by a Lien on an asset which is
the subject of such Asset Transaction (other than any Indebtedness required to
be paid hereunder) and, in the case of any Asset Transaction under
Section 9.09(h), amounts required to be paid pursuant to the Vulcan Agreement
and the LSDF Agreement, (B) Taxes paid or reasonably estimated to be payable as
a result thereof, (C) the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable as a result thereof (provided
that, upon any termination of such reserves, all such amounts not paid out in
connection therewith shall be deemed to be “Asset Transaction Net Proceeds” of
such Asset Transaction) and (D) the amount of any short-term liabilities
directly associated with such asset and retained by Borrower or any of its
Subsidiaries.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

“Borrower” has the meaning set forth in the introduction hereto.

“Borrower Facility” means the premises located at 201 Elliott Avenue West,
Seattle, Washington, which are leased by Borrower pursuant to the Borrower
Lease.

“Borrower Landlord” means BMR-201 Elliott Avenue LLC.

“Borrower Lease” means the Lease Agreement dated January 27, 2012 by and between
Borrower and Borrower Landlord and all amendments thereto.

“Borrower Party” has the meaning set forth in Section 13.03(b).

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including without limitation
a borrowing of

 

2



--------------------------------------------------------------------------------

a PIK Loan).

“Borrowing Date” means the date of a Borrowing.

“Borrowing Notice Date” means, (a) in the case of the first Borrowing, a date
that is at least two Business Days prior to the Borrowing Date of such Borrowing
and, (b) in the case of a subsequent Borrowing (other than a PIK Loan), a date
that is at least twenty calendar days prior to the Borrowing Date of such
Borrowing.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert of capital stock representing more than 25% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Borrower, (b) during any period of twelve (12) consecutive
calendar months, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were neither
(i) nominated by the board of directors of Borrower, nor (ii) appointed by
directors so nominated, or (c) the acquisition of direct or indirect Control of
Borrower by any Person or group of Persons acting jointly or otherwise in
concert; in each case whether as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise.

“Claims” means any claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means any Property in which a Lien is purported to be granted under
any of the Security Documents (or all such Property, as the context may
require).

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to Borrower in accordance with the terms and conditions of this
Agreement, which commitment is in the amount set forth opposite such Lender’s
name on Schedule 1 under the caption “Commitment”, as such Schedule may be
amended from time to time. The aggregate Commitments on the date hereof equals
$125,000,000. For purposes of clarification, the amount of any PIK Loans shall
not reduce the amount of the available Commitment.

 

3



--------------------------------------------------------------------------------

“Commitment Period” means the period from and including the first date on which
all of the conditions precedent set forth in Sections 6.01 and 6.02 have been
satisfied (or waived by the Lenders) and through and including March 21, 2018.

“Commodity Account” has the meaning set forth in the Security Agreement.

“Compliance Certificate” has the meaning given to such term in Section 8.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in Section 957(a) of the Code.

“Copyright” has the meaning set forth in the Security Agreement.

“Cure Amount” has the meaning set forth in Section 10.03(a).

“Cure Right” has the meaning set forth in Section 10.03(a).

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 3.02(b).

“Defaulting Lender” means, subject to Section 2.05, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified Borrower or any Lender that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, or (c) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or

 

4



--------------------------------------------------------------------------------

indirect parent company thereof by a Governmental Authority.

“Demopulos Indemnity Agreement” means that certain agreement, dated June 17,
2016, pursuant to which Borrower agrees to indemnify Computershare on behalf of
Peter Demopulos in connection with a lost stock certificate.

“Deposit Account” is defined in the Security Agreement.

“Disclosure Letter” means that certain Disclosure Letter relating to this
Agrement of even date herewith and as amended from time to time to which certain
of the Schedules referenced and identified herein are attached.

“Disqualified Equity” means Equity Interests of a Person subject to repurchase
or redemption rights or obligations (excluding repurchases or redemptions at the
sole option of such Person).

“Dollars” and “$” means lawful money of the United States of America.

“Effective Date” shall mean October 26, 2016.

“Eligible Transferee” means a commercial bank, an insurance company, a finance
company, a financial institution, any investment fund that invests in loans or
any other “accredited investor” (as defined in Regulation D of the Securities
Act) that is principally in the business of managing investments or holding
assets for investment purposes; provided that, for any entity becoming a Lender
on or prior to the earlier of (x) the expiration of the Commitment Period and
(y) the Borrowing Date for the third Borrowing, such entity (if not an Affiliate
of Administrative Agent or a fund managed by CRG LP or its Affiliates) shall
(a) have (i) a rating of BBB or higher from S&P Global Ratings and a rating of
Baa2 or higher from Moody’s Investors Service, Inc. at the date that it becomes
a Lender or (ii) total assets in excess of $1,000,000,000 and (b) through its
applicable lending office, be capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided further that, so long
as no Event of Default has occurred and is continuing, an Eligible Transferee
shall not include any Person that has been identified in writing by Borrower to
the Lenders and that develops, manufactures, produces, markets or sells a
product in direct competition with Borrower or any of its products or product
candidates.

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

“Equity Cure Right” has the meaning set forth in Section 10.03(a).

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership,

 

5



--------------------------------------------------------------------------------

partnership interests (whether general or limited) and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership, but
excluding debt securities convertible or exchangeable into such equity.

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Obligor or any ERISA
Affiliate thereof from a Title IV Plan or the termination of any Title IV Plan
resulting in liability under Sections 4063 or 4064 of ERISA; (d) the withdrawal
of any Obligor or any ERISA Affiliate thereof in a complete or partial
withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, or the receipt
by any Obligor or any ERISA Affiliate thereof of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA; (e) the filing of a notice of intent to terminate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (f) the imposition of liability on any Obligor or any ERISA
Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the failure by any Obligor or
any ERISA Affiliate thereof to make any required contribution to a Plan, or the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Title IV Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Title IV Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) the
determination that any Title IV Plan is considered an at-risk plan or a plan in
endangered to critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (i) an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan; (j) the imposition of any liability under Title I
(other than the payment of benefits under the terms of a Benefit Plan) or Title
IV of ERISA, other than PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Obligor or any ERISA Affiliate thereof; (k) an application
for

 

6



--------------------------------------------------------------------------------

a funding waiver under Section 303 of ERISA or an extension of any amortization
period pursuant to Section 412 of the Code with respect to any Title IV Plan;
(l) the occurrence of a non-exempt prohibited transaction under Sections 406 or
407 of ERISA for which any Obligor or any Subsidiary thereof could reasonably be
expected to be directly or indirectly liable; (m) a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person for which any
Obligor or any ERISA Affiliate thereof could reasonably be expected to be
directly or indirectly liable; (n) the occurrence of an act or omission which
could give rise to the imposition on any Obligor or any ERISA Affiliate thereof
of material fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the
assertion of a material claim (other than routine claims for benefits) against
any Plan or the assets thereof, or against any Obligor or any Subsidiary thereof
in connection with any such plan; (p) receipt from the IRS of a notice of the
failure of any Qualified Plan to qualify under Section 401(a) of the Code, or
the failure of any trust forming part of any Qualified Plan to fail to qualify
for exemption from taxation under Section 501(a) of the Code; (q) the imposition
of any lien (or the fulfillment of the conditions for the imposition of any
lien) on any of the rights, properties or assets of any Obligor or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including
Section 303(k) of ERISA or to Section 430(k) of the Code; or (r) the
establishment or amendment by any Obligor or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of any Obligor (other than COBRA or similar post-employment benefits required by
applicable Laws).

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

“Event of Default” has the meaning set forth in Section 11.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder from time to time.

“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (Central time) on such date. In the event that such rate does not
appear on the Reuters screen, the “Exchange Rate” with respect to exchanging
such Pre-Exchange Currency into such Post-Exchange Currency shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by Borrower and Administrative Agent or, in the
absence of such agreement, such Exchange Rate shall instead be determined by
Administrative Agent by any reasonable method as they deem applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is (i) a
Controlled Foreign Corporation or (ii) a Foreign Subsidiary owned by a
Subsidiary described in clause (i).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a

 

7



--------------------------------------------------------------------------------

Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax, or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes that are imposed on amounts payable to a
Lender to the extent that the obligation to withhold amounts existed on the date
that such Lender became a “Lender” under this Agreement (other than pursuant to
an assignment request by Borrower under Section 5.03(g)), except in each case to
the extent such Lender is a direct or indirect assignee of any other Lender that
was entitled, at the time the assignment of such other Lender became effective,
to receive additional amounts under Section 5.03, (c) any U.S. federal
withholding Taxes imposed in connection with FATCA, and (d) Taxes attributable
to such Recipient’s failure to comply with Section 5.03(e).

“Expense Cap” has the meaning set forth in the Fee Letter.

“Fagron License” means that certain License Agreement effective as of June 9,
2015, as amended, supplemented or otherwise modified from time to time, by and
among Borrower, JCB Laboratories, LLC and Fagron Compounding Services, LLC dba
Fagron Sterile Services.

“Fagron Replacement License” means any exclusive license related to OMS103
granted to one or more third party compounding entities to replace or supplement
the Fagron License; provided that (i) such license shall not restrict the
ability of Borrower or any of its Subsidiaries, as applicable, to pledge, grant
a security interest in or lien on, or assign or otherwise transfer any
Intellectual Property of Borrower (other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC of any relevant jurisdiction), (ii) such license shall be
substantially similar in scope of licensed rights to those of the Fagron
License, (iii) such license agreement shall not be terminable by the other party
thereto in the event of a change of control of the Borrower, (iv) shall be
assignable by the Borrower in connection with a sale of all or substantially all
of its assets and all or substantially all of the assets subject to the license
and (v) Borrower shall promptly deliver to Administrative Agent a copy of the
final executed transaction documents in connection with any such license
promptly upon consummation thereof, which (for the avoidance of doubt) shall be
deemed Information of Borrower for purposes of Section 13.16).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.

 

8



--------------------------------------------------------------------------------

“Fee Letter” means that fee letter agreement dated as of the date hereof between
Borrower and Administrative Agent.

“First-Tier Foreign Subsidiary” means an Excluded Foreign Subsidiary that is a
direct Subsidiary of an Obligor.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary of Borrower that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including without limitation regulatory authorities, governmental
departments, agencies, commissions, bureaus, officials, ministers, courts,
bodies, boards, tribunals and dispute settlement panels, and other law-, rule-
or regulation-making organizations or entities of any State, territory, county,
city or other political subdivision of the United States.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (1) the Demopulos
Indemnity Agreement or (2) endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof,

 

9



--------------------------------------------------------------------------------

in respect of which such Guarantee is made, or if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof, as determined
by the guaranteeing Person in good faith.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to
Section 8.12(a), is required to become a “Subsidiary Guarantor” hereunder.

“Guaranteed Obligations” has the meaning set forth in Section 14.01.

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or obligations of such Person with respect to
deposits or advances of any kind by third parties, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness or obligations of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) obligations under any Hedging Agreement currency swaps, forwards,
futures or derivatives transactions and (k) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Party” has the meaning set forth in Section 13.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.

“Information” has the meaning set forth in Section 13.16.

 

10



--------------------------------------------------------------------------------

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether registered or not, domestic and foreign. Intellectual
Property shall include all:

(a) applications or registrations relating to such Intellectual Property;

(b) rights and privileges arising under applicable Laws with respect to such
Intellectual Property;

(c) rights to sue for past, present or future infringements of such Intellectual
Property; and

(d) rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.

“Interest-Only Period” means the period from and including the first Borrowing
Date and through and including the seventeenth (17th) Payment Date following the
first Borrowing Date; provided that, if Borrower achieves (a) the Revenue
Milestone or (b) an Average Market Capitalization of at least $1,000,000,000
during the fourth calendar quarter of 2020, the Interest-Only Period shall be
extended through and including the twenty third (23rd) Payment Date following
the first Borrowing Date.

“Interest Period” means, with respect to each Borrowing, (a) initially, the
period commencing on and including the Borrowing Date thereof and ending on and
excluding the next Payment Date, and, (b) thereafter, each period beginning on
and including the last day of the immediately preceding Interest Period and
ending on and excluding the next succeeding Payment Date.

“Invention” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise,

 

11



--------------------------------------------------------------------------------

to resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 180 days arising in connection
with the sale of inventory or supplies by such Person in the ordinary course of
business; (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) the entering into of any Hedging Agreement.

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

“Knowledge” means, with respect to any Person, the actual knowledge of any
Responsible Officer of such Person and, in the case of Borrower, so long as he
or she is employed by Borrower or its Subsidiaries, the actual knowledge of
Gregory Demopulos and Michael Jacobsen, so long as such Person is an officer of
Borrower.

“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
F.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“Lender” means each Person listed as a “Lender” on a signature page hereto,
together with its successors, and each assignee of a Lender pursuant to Section
13.05(b).

“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.

“Liquidity” means the balance of unencumbered (other than Liens securing the
Obligations and Liens permitted pursuant to Section 9.02(c) and Section 9.02(j);
provided that, with respect to cash subject to a Lien in connection with
Permitted Priority Debt, there is no default under the documentation governing
the Permitted Priority Debt) cash and Permitted Cash Equivalent Investments
(which for greater certainty shall not include any undrawn credit lines), in
each case, to the extent held in an account over which the Secured Parties have
a perfected security interest, subject to Section 8.15(b).

“Loan” means (a) each loan advanced by a Lender pursuant to Section 2.01 and
(b) each PIK Loan deemed to have been advanced by a Lender pursuant to
Section 3.02(d). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of Loans on any date of determination shall include
both the aggregate principal amount of loans advanced pursuant to Section 2.01
and not yet repaid, and all PIK Loans deemed to have been advanced and not yet
repaid, on or prior to such date of determination.

 

12



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Fee Letter, the
Security Documents, the Perfection Certificate, any subordination agreement or
any intercreditor agreement entered into by Administrative Agent (on behalf of
the Lenders) with any other creditors of Obligors or any agent acting on behalf
of such creditors, and any other present or future document, instrument,
agreement or certificate executed by Obligors and delivered to Administrative
Agent or any Secured Party in connection with or pursuant to this Agreement or
any of the other Loan Documents, all as amended, restated, supplemented or
otherwise modified.

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

“LSDF Agreement” means that certain grant award agreement, dated as of
October 21, 2010, between Life Sciences Discovery Fund Authority, a granting
agency in the state of Washington, and Borrower.

“Majority Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

“Market Cap Threshold” means, as of any date of determination, the product of
(a) 6.4 and (b) the aggregate outstanding principal amount of Loans outstanding
(excluding any PIK Loans) under this Agreement on such date of determination.

“Market Capitalization” means, as of any date of determination, the product of
(a) the number of shares of Borrower’s common stock outstanding as of such date
of determination and (b) the closing price of Borrower’s common stock (as quoted
on Bloomberg L.P.’s page located at http://www.bloomberg.com/quote/OMER:US or
any successor page thereto of Bloomberg L.P. or if such page is not available,
any other commercially available source providing quotations of such closing
price as designated by Administrative Agent from time to time) on such date of
determination. “Average Market Capitalization” for any period shall be
calculated as the arithmetic mean of the Market Capitalization for each trading
day during such period.

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (a) the business, condition (financial or otherwise),
operations, performance or Property of Borrower and its Subsidiaries taken as a
whole, (b) the ability of any Obligor to perform its obligations under the Loan
Documents or (c) the legality, validity, binding effect or enforceability of the
Loan Documents or the rights and remedies of Administrative Agent or any Lender
under any of the Loan Documents; provided, however, that a Material Adverse
Change or Material Adverse Effect shall not be deemed to occur solely because of
the expiration of the pass-through reimbursement status for the Product on
December 31, 2017; provided that the deterioration of Borrower’s overall
financial condition (whether or not as a

 

13



--------------------------------------------------------------------------------

consequence of such expiration), taken as a whole, could give rise to a Material
Adverse Change or Material Adverse Effect.

“Material Agreements” means (a) the agreements which are listed in Schedule 7.14
to the Disclosure Letter (as updated by Borrower from time to time in accordance
with Section 7.20 to list all such agreements that meet the description set
forth in clause (b) and (c) of this definition), (b) material inbound and
outbound license agreements and (c) all other agreements held by the Obligors
from time to time, the absence or termination of any of which would reasonably
be expected to result in a Material Adverse Effect; provided, however, that
“Material Agreements” exclude all: (i) licenses implied by the sale of a
product; (ii) paid-up licenses for commonly available software programs under
which an Obligor is the licensee; and (iii) the Fagron License. “Material
Agreement” means any one such agreement.

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor, the
outstanding principal amount of which, individually or in the aggregate, exceeds
$1,000,000 (or the Equivalent Amount in other currencies).

“Material Intellectual Property” means, the Obligor Intellectual Property
described in Schedule 7.05(c) to the Disclosure Letter and any other Obligor
Intellectual Property after the date hereof the loss of which could reasonably
be expected to have a Material Adverse Effect.

“Maturity Date” means the earlier to occur of (a) the Stated Maturity Date, and
(b) the date on which the Loans are accelerated pursuant to Section 11.02.

“Maximum Rate” has the meaning set forth in Section 13.18.

“Minimum Required Revenue” has the meaning set forth in Section 10.02(a).

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“Non-Consenting Lender” has the meaning set forth in Section 2.06(a).

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Intent to Cure” has the meaning set forth in Section 10.03(a).

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Lender, any other indemnitee hereunder or any participant,
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including, without duplication, (a) if
such Obligor is Borrower, all Loans, (b) all interest accruing under the Loan
Documents, whether or not accruing after the filing of any petition in
bankruptcy or after the commencement of any insolvency, reorganization or
similar proceeding, and whether or not a claim for post-filing or post-petition
interest is allowed

 

14



--------------------------------------------------------------------------------

in any such proceeding, and (c) all other fees, expenses (including fees,
charges and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Obligor under any Loan Document.

“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.

“Obligors” means, collectively, Borrower and the Subsidiary Guarantors and their
respective successors and permitted assigns.

“OFAC” means the Office of Foreign Assets Control in the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(g)).

“Oxford Agreement” means that certain Loan and Security Agreement, dated as of
December 30, 2015, among Oxford Finance LLC, a Delaware limited liability
company, as collateral agent, the lenders from time to time party thereto, East
West Bank, a California state-chartered bank, and Borrower, and any amendments
thereto.

“Participant” has the meaning set forth in Section 13.05(e).

“Participant Register” has the meaning set forth in Section 13.05(e).

“Patents” has the meaning set forth in the Security Agreement.

“Payment Date” means each March 31, June 30, September 30, December 31 and the
Maturity Date, commencing on the first such date to occur following the first
Borrowing Date; provided that, if any such date shall occur on a day that is not
a Business Day, the applicable Payment Date shall be the next preceding Business
Day.

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the date

 

15



--------------------------------------------------------------------------------

hereof delivered by Borrower to Administrative Agent.

“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided that:

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Approvals;

(c) in the case of the acquisition of all of the Equity Interests of such
Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition, shall be owned 100% by an Obligor
or any other Subsidiary, and each Obligor and Subsidiary shall have taken, or
caused to be taken, as of the date such Person becomes a Subsidiary, each of the
actions set forth in Section 8.12, if applicable;

(d) Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 10.01 and Section 10.02 on a pro forma basis
after giving effect to such acquisition; and

(e) such Person (in the case of an acquisition of Equity Interests) or assets
(in the case of an acquisition of assets or a division) (i) shall be engaged or
used, as the case may be, in the same, similar, related or complementary
business or lines of business, or businesses ancillary thereto, in which
Borrower and/or its Subsidiaries are engaged or (ii) shall have a similar,
related or complementary customer base as Borrower and/or its Subsidiaries.

“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State or (if it has at least an A-1 rating from S&P Global Ratings or a
successor thereto or at least a P-1 rating from Moody’s Investors Service, Inc.
or a successor thereto) municipality thereof having maturities of not more than
two (2) years from the date of acquisition and (b) commercial paper maturing no
more than one (1) year after its creation and having at least an A-1 rating from
S&P Global Ratings or a successor thereto or at least a P-1 rating from Moody’s
Investors Service, Inc. or a successor thereto; (c) any certificate of deposit
(or time deposit represented by a certificate of deposit), overnight bank
deposit or banker’s acceptance maturing not more than one year after such time,
or any overnight federal funds transaction that is issued or sold by a
commercial banking institution that (i) is a member of the Federal Reserve
System, rated at least A by S&P Global Ratings or a successor thereto or A2 by
Moody’s Investors Service, Inc. by a successor thereto and (ii) has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d) money market accounts or mutual funds which invest substantially all assets
in assets described in clauses (a) through (c) above; and (e) other short-term
liquid

 

16



--------------------------------------------------------------------------------

investments approved in writing by Administrative Agent.

“Permitted Commercialization Arrangement” means such commercialization, research
and development, co-marketing and other collaborative arrangements, including
joint ventures, where such arrangements provide for exclusive licenses to
Patents, Trademarks, Copyrights or other Intellectual Property rights and assets
of Borrower with Persons (including a Permitted Commercialization Arrangement
Vehicle) with a primary line of business in the development, commercialization
or manufacture of medical, biologics or pharmaceutical products or devices;
provided that such licenses (a) must be bona fide arms’-length transfers of the
right to use such Intellectual Property that do not have the economic substance
of a sale and Borrower retains legal ownership of such Intellectual Property and
(b) shall constitute Material Agreements.

“Permitted Commercialization Arrangement Vehicle” means an entity, which may be
a joint venture enterprise, engaged in the business of a Permitted
Commercialization Arrangement and in which Borrower or its Subsidiaries have
substantial representation in the governing body of such entity.

“Permitted Cure Debt” means Indebtedness incurred in connection with the
exercise of the Subordinated Debt Cure Right and (a) that is governed by
documentation containing representations, warranties, covenants and events of
default no more burdensome or restrictive than those contained in the Loan
Documents unless such terms are also offered to Lenders hereunder, (b) that has
a maturity date later than the Maturity Date, (c) in respect of which no cash
payments of principal or interest are required prior to the Maturity Date, and
(d) in respect of which the holders have agreed in favor of Borrower,
Administrative Agent and Lenders (i) that prior to the date on which the
Commitments have expired or been terminated and all Obligations (other than
inchoate indemnification obligations) have been paid in full indefeasibly in
cash, such holders will not exercise any remedies available to them in respect
of such Indebtedness, (ii) that such Indebtedness is unsecured, and (iii) to
terms of subordination in substantially the form attached hereto as Exhibit G or
otherwise satisfactory to the Majority Lenders.

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

“Permitted Liens” means any Liens permitted under Section 9.02.

“Permitted Priority Debt” means Indebtedness of Borrower under one working
capital revolving credit facility in an amount not to exceed at any time 80% of
the face amount at such time of Borrower’s eligible accounts receivable
outstanding; provided that (a) such Indebtedness, if secured, is secured solely
by Borrower’s cash (other than proceeds of any protective advances made by
Administrative Agent or any of the Lenders after the date hereof, proceeds from
the Collateral that does not secure such Permitted Priority Debt and the
proceeds from the exercise of any Cure Right), accounts receivable, inventory
and cash proceeds thereof held in a segregated account but otherwise is not
secured by any property (including, without limitation, any Intellectual
Property or proceeds thereof), and (b) the holders or lenders thereof have
executed and delivered to Administrative Agent an intercreditor agreement in
substantially the form of Exhibit H and with such changes (if any) as are
reasonably satisfactory to the Majority Lenders.

 

17



--------------------------------------------------------------------------------

“Permitted Priority Liens” means (a) Liens permitted under Section 9.02(c), (d),
(e), (f), (g), (j) and (k), and (b) Liens permitted under Section 9.02(b);
provided that such Liens are also of the type described in Section 9.02(c), (d),
(e), (f), (g), (j) and (k).

“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
renewals and replacements of such Indebtedness; provided that such extension,
renewal or replacement (a) shall not increase the outstanding principal amount
of such Indebtedness except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such extension, renewal and replacement,
(b) contains terms relating to outstanding principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole no less favorable in any material respect to Borrower and
its Subsidiaries or the Secured Parties than the terms of any agreement or
instrument governing such existing Indebtedness, (c) shall have an applicable
interest rate which does not exceed the rate of interest of the Indebtedness
being replaced, and (d) shall not contain any new requirement to grant any lien
or security or to give any guarantee that was not an existing requirement of
such Indebtedness.

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

“PIK Loan” has the meaning set forth in Section 3.02(d).

“PIK Period” means the period beginning on the first Borrowing Date through and
including the earlier to occur of (a) the sixteenth (16th) Payment Date after
the first Borrowing Date (or if Borrower has achieved the Revenue Milestone, the
twenty third (23rd) Payment Date after the first Borrowing Date) and (b) the
date on which any Default or Event of Default shall have occurred (provided that
if such Default or Event of Default shall have been cured or waived, the PIK
Period shall resume until the earlier to occur of the next Default or Event of
Default and the sixteenth (16th) Payment Date (or if Borrower has achieved the
Revenue Milestone, the twenty third (23rd) Payment Date) after the first
Borrowing Date.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Premium” has the meaning set forth in Section 3.03(a).

“Product” means OMIDRIA®(phenylephrine and ketorolac injection) 1%/0.3%, and
each of its successors.

“Property” of any Person means any property or assets, or interest therein, of
such Person.

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by

 

18



--------------------------------------------------------------------------------

dividing (a) the sum of the Commitment (or, if the Commitments are terminated,
the outstanding principal amount of the Loans) of such Lender then in effect by
(b) the sum of the Commitments (or, if the Commitments are terminated, the
outstanding principal amount of the Loans) of all Lenders then in effect.

“Public Filings” means Borrower’s annual report on Form 10-K for the most recent
fiscal year then ended, its quarterly report on Form 10-Q for the most recent
quarter then ended and its current reports on Form 8-K, in each case filed with
the SEC.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax qualified under
Section 401(a) of the Code.

“Real Property Security Documents” means the Landlord Consent and any mortgage
or deed of trust or any other real property security document executed or
required hereunder to be executed by any Obligor and granting a security
interest in real Property owned or leased (as tenant) by any Obligor in favor of
the Secured Parties.

“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any Obligation.

“Redemption Date” has the meaning set forth in Section 3.03(a).

“Redemption Price” has the meaning set forth in Section 3.03(a).

“Register” has the meaning set forth in Section 13.05(d).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

“Regulatory Approvals” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other

 

19



--------------------------------------------------------------------------------

Governmental Authority, in each case applicable to or binding upon such Person
or any of its Properties or Revenues.

“Research Partner” has the meaning set forth in Section 9.01(w).

“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer and chief accounting officer of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Borrower or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of Borrower or any of its Subsidiaries or any
payment made to retire, or to require the surrender of, any option, warrant or
other right to acquire any such shares of capital stock of Borrower or any of
its Subsidiaries.

“Restrictive Agreement” has the meaning set forth in Section 7.15.

“Revenue” means revenue properly recognized under GAAP, consistently applied,
less all rebates, discounts and other price allowances. For the avoidance of
doubt, Revenue of the Obligors shall exclude any Revenue of any Subsidiary that
is not a Guarantor.

“Revenue Milestone” means the Obligors achieve Revenue from the sale of the
Product of at least $100,000,000 during the consecutive twelve (12) month period
ending on December 31, 2019; provided that (a) Borrower shall have delivered to
Administrative Agent a notice certifying satisfaction of the Revenue Milestone
no later than the earlier of (i) 75 days thereafter and (ii) the date on which
Borrower announces its earnings publicly, (b) Borrower shall have delivered all
information reasonably required by Administrative Agent with respect thereto and
(c) Administrative Agent shall have been reasonably satisfied with the results
of a review of the Revenue Milestone by examining such information, the
Obligors’ books and records and any other information reasonably related
thereto.

“Sanctioned Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Jurisdiction or (c) any Person
owned or Controlled by any such Person or Persons described in clauses (a) and
(b).

“Sanctions” means any international economic sanction administered or enforced
by the United State Government (including, without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC” means the U.S. Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------

“Secured Parties” means the Lenders, Administrative Agent, each other
Indemnified Party and any other holder of any Obligation.

“Security Agreement” means the Security Agreement, dated as of the date hereof,
among the Obligors and Administrative Agent, granting a security interest in the
Obligors’ personal Property in favor of the Secured Parties.

“Security Agreement Disclosure Letter” means that certain Disclosure Letter
relating to the Security Agreement of even date herewith and as amended from
time to time to which certain of the Annexes referenced and identified herein
are attached.

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Secured Parties.

“Securities Account” has the meaning set forth in the Security Agreement.

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements entered into by one or more
Obligors in favor of the Secured Parties, each in form and substance reasonably
satisfactory to the Majority Lenders (and as amended, modified or replaced from
time to time).

“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.

“Specified Financial Covenants” has the meaning set forth in Section 10.03(a).

“Stated Maturity Date” means the twenty-fourth (24th) Payment Date following the
first Borrowing Date.

“Subordinated Debt Cure Right” has the meaning set forth in Section 10.03(a).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context requires

 

21



--------------------------------------------------------------------------------

otherwise, “Subsidiary” refers to a Subsidiary of Borrower.

“Subsidiary Guarantors” means each of the Subsidiaries of Borrower identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of Borrower that becomes, or is required to become, a “Subsidiary
Guarantor” after the date hereof pursuant to Section 8.12(a) or (b).

“Substitute Lender” has the meaning set forth in Section 2.06(a).

“Tax Affiliate” means (a) Borrower and its Subsidiaries, (b) each other Obligor
and (c) any Affiliate of an Obligor with which such Obligor files or is eligible
to file consolidated, combined or unitary Tax returns.

“Tax Returns” has the meaning set forth in Section 7.08.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Technical Information” means all trade secrets and other proprietary or
confidential information, public information, non-proprietary know-how, any
information of a scientific, technical, or business nature in any form or
medium, standards and specifications, conceptions, ideas, innovations,
discoveries, Invention disclosures, all documented research, developmental,
demonstration or engineering work and all other information, data, plans,
specifications, reports, summaries, experimental data, manuals, models, samples,
know-how, technical information, systems, methodologies, computer programs,
information technology and any other information.

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

“Trademarks” is defined in the Security Agreement.

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the Borrowings (and the use of the proceeds of the Loans).

“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(e)(ii)(B)(3).

“UCC” means the Uniform Commercial Code as in effect from time to time.

“Vulcan Agreement” means that certain Platform Development Funding Agreement,

 

22



--------------------------------------------------------------------------------

dated as of October 21, 2010, among Borrower, Vulcan Inc. and Vulcan Venture
Capital II LLC, as assignee of Cougar Investment Holdings LLC.

“Vulcan Lien Subordination Agreement” means that certain Lien Subordination
Agreement, dated as of December 30, 2015, among Oxford Finance LLC, Vulcan Inc.,
Vulcan Capital Venture Capital II LLC and Borrower.

“Vulcan Obligations” means the obligations of Borrower to make payments in
respect of the Assigned Interest as defined in and pursuant to the Vulcan
Agreement.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Withholding Agent” means any Obligor and Administrative Agent.

1.02 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP; provided that, for purposes of determining
compliance with any covenant or the existence of any Default or Event of Default
hereunder, in determining whether a lease is required to be accounted for as a
capital lease or an operating lease, such determination shall be based on GAAP
as in effect on the date of this Agreement. All components of financial
calculations made to determine compliance with this Agreement, including
Section 10, shall be adjusted to include or exclude, as the case may be, from
and after the consummation thereof, without duplication, such components of such
calculations attributable to any Acquisition, or disposition, consummated after
the first day of the applicable period of determination and prior to the end of
such period, as determined in good faith by Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
Borrower at the time of preparation of the Compliance Certificate setting forth
such calculations.

1.03 Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (a) the
terms defined in this Agreement include the plural as well as the singular and
vice versa; (b) words importing gender include all genders; (c) any reference to
a Section, Annex, Schedule or Exhibit refers to a Section of, or Annex, Schedule
or Exhibit to, this Agreement, the Disclosure Letter or the Security Agreement
Disclosure Letter, as applicable; (d) any reference to “this Agreement” refers
to this Agreement, including all Annexes, Schedules and Exhibits hereto, and the
words herein, hereof, hereto and hereunder and words of similar import refer to
this Agreement and its Annexes, Schedules and Exhibits as a whole and not to any
particular Section, Annex, Schedule, Exhibit or any other subdivision;
(e) references to days, months and years refer to calendar days, months and
years, respectively; (f) all references herein to “include” or “including” shall
be deemed to be followed by the words “without limitation”; (g) the word “from”
when used in connection with a period of time means “from and including” and the
word “until” means “to but not including”; and (h) accounting terms not
specifically defined herein shall be construed in accordance with GAAP (except
for the term “property,” which shall be interpreted as broadly as possible,
including, in any case, cash, securities, other assets, rights under contractual
obligations and permits and any right or interest in any property, except where
otherwise noted). Unless otherwise expressly

 

23



--------------------------------------------------------------------------------

provided herein, references to organizational documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all permitted subsequent amendments, restatements, extensions, supplements and
other modifications thereto.

1.04 Changes to GAAP. If, after the date hereof, any change occurs in GAAP or in
the application thereof and such change would cause any amount required to be
determined for the purposes of the covenants to be maintained or calculated
pursuant to Section 8, 9 or 10 to be materially different than the amount that
would be determined prior to such change, then:

(a) Borrower will provide a detailed notice of such change (an “Accounting
Change Notice”) to Administrative Agent with the delivery of the next Compliance
Certificate;

(b) either Borrower or the Majority Lenders may indicate within 90 days
following the date of the Accounting Change Notice that they wish to revise the
method of calculating such financial covenants or amend any such amount, in
which case the parties will in good faith attempt to agree upon a revised method
for calculating the financial covenants;

(c) until Borrower and the Majority Lenders have reached agreement on such
revisions, (i) such financial covenants or amounts will be determined without
giving effect to such change and (ii) all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP;

(d) if no party elects to revise the method of calculating the financial
covenants or amounts, then the financial covenants or amounts will not be
revised and will be determined in accordance with GAAP without giving effect to
such change; and

(e) any Event of Default arising as a result of such change which is cured by
operation of this Section 1.04 shall be deemed to be of no effect ab initio.

SECTION 2

THE COMMITMENT

2.01 Commitments. Each Lender agrees severally, on and subject to the terms and
conditions of this Agreement (including Section 6), to make up to three term
loans (provided that PIK Loans shall be deemed not to constitute “term loans”
for purposes of this Section 2.01) to Borrower, each on a Business Day during
the Commitment Period in Dollars in an aggregate principal amount for such
Lender not to exceed such Lender’s unfunded Commitment; provided, however, that
no Lender shall be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the applicable amount of borrowing set forth in
Section 6.02(b), Section 6.03(c) or Section 6.04(c), as applicable. Amounts of
Loans repaid may not be reborrowed.

2.02 Borrowing Procedures. Subject to the terms and conditions of this Agreement
(including Section 6), each Borrowing (other than a Borrowing of PIK Loans)
shall be made on written notice in the form of Exhibit B given by Borrower to
Administrative Agent not later than 11:00 a.m. (Central time) on the Borrowing
Notice Date (a “Notice of Borrowing”).

 

24



--------------------------------------------------------------------------------

2.03 Fees. Borrower shall pay to Administrative Agent and/or the Lenders, as
applicable, such fees as described in the Fee Letter.

2.04 Use of Proceeds. Borrower shall use the proceeds of the Loans to repay
outstanding Indebtedness, for general working capital purposes and general
corporate purposes and to pay fees, costs and expenses incurred in connection
with the Transactions; provided that the Lenders shall have no responsibility as
to the use of any proceeds of Loans.

2.05 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.04.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Lenders for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise), shall be applied at such time or times as follows: first, as
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; second, if so determined by the Majority
Lenders and Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
exists, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(B) such Loans were made at a time when the conditions set forth in Section 6
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.05(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If Borrower and the Majority Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Proportionate Share, whereupon that Lender

 

25



--------------------------------------------------------------------------------

will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided further that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.06 Substitution of Lenders.

(a) Substitution Right. If any Lender (an “Affected Lender”), (i) becomes a
Defaulting Lender or (ii) does not consent to any amendment, waiver or consent
to any Loan Document for which the consent of the Majority Lenders is obtained
but that requires the consent of other Lenders (a “Non-Consenting Lender”), then
(x) Borrower may elect to pay in full such Affected Lender with respect to all
Obligations due to such Affected Lender (which, for the avoidance of doubt, in
the case of a Lender being replaced due to being a Defaulting Lender, shall not
include any Prepayment Premium due) or (y) either Borrower or Administrative
Agent shall identify any willing Lender or Affiliate of any Lender or Eligible
Transferee (in each case, a “Substitute Lender”) to substitute for such Affected
Lender; provided that any substitution of a Non-Consenting Lender shall occur
only with the written consent of Administrative Agent and Borrower, which
consent may not be unreasonably withheld.

(b) Procedure. To substitute such Affected Lender or pay in full all Obligations
owed to such Affected Lender, Borrower shall deliver a notice to such Affected
Lender. The effectiveness of such payment or substitution shall be subject to
the delivery by Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender (which for the avoidance of doubt, shall not include any
Prepayment Premium) and (ii) in the case of a substitution, an Assignment and
Assumption executed by the Substitute Lender, which shall thereunder, among
other things, agree to be bound by the terms of the Loan Documents; provided,
however, that, if the Affected Lender does not execute such Assignment and
Assumption within ten (10) Business Days of delivery of the notice required
hereunder, such Affected Lender shall be deemed to have executed such Assignment
and Assumption.

(c) Effectiveness. Upon satisfaction of the conditions set forth in Sections
2.06(a) and (b), Administrative Agent shall record such substitution or payment
in the Register, whereupon (i) in the case of any payment in full of an Affected
Lender, such Affected Lender’s Commitments shall be terminated and (ii) in the
case of any substitution of an Affected Lender, (A) such Affected Lender shall
sell and be relieved of, and the Substitute Lender shall purchase and assume,
all rights and claims of such Affected Lender under the Loan Documents, except
that the Affected Lender shall retain such rights under the Loan Documents that
expressly provide that they survive the repayment of the Obligations and the
termination of the Commitments, (B) such Affected Lender shall no longer
constitute a “Lender” hereunder and such Substitute Lender shall become a
“Lender” hereunder and (C) such Affected Lender shall execute and deliver an
Assignment and Assumption to evidence such substitution; provided, however, that
the failure of any Affected Lender to execute any such Assignment and Assumption
shall not render such sale and purchase (or the corresponding assignment)
invalid.

 

26



--------------------------------------------------------------------------------

2.07 Permitted Commercialization Arrangements. Lenders each understand and agree
that Borrower and its Subsidiaries will enter into Permitted Commercialization
Arrangements that will, in the reasonable opinion of Borrower’s board of
directors, support the business and operations of the Company and permit
Borrower to repay the Obligations as such Obligations become due hereunder.
Subject to Section 4.04(d) of the Security Agreement, the Administrative Agent
further agrees to cooperate reasonably with Borrower in entering into,
implementing and amending such Permitted Commercialization Arrangements, which
cooperation will include entering into Non-Disturbance Agreements substantially
in the form attached as Exhibit I hereto or other similar agreements with
modifications requested by the other parties thereto that shall not be
unreasonably refused (viewed with respect to Administrative Agent’s rights to
protect its rights, collateral and priority under the Loan Documents) by
Administrative Agent.

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

3.01 Repayment.

(a) Repayment. During the Interest-Only Period, no scheduled payments of
principal of the Loans shall be due. Borrower agrees to repay to the Lenders the
outstanding principal amount of the Loans, on each Payment Date occurring after
the Interest-Only Period, in equal installments; provided that, if Borrower
achieves the Revenue Milestone, repayment of the outstanding principal amount of
the Loans shall be due in a single payment on the Stated Maturity Date. The
amounts of such installments shall be calculated by dividing (i) the sum of the
aggregate principal amount of the Loans outstanding on the first day following
the end of the Interest-Only Period, by (ii) the number of Payment Dates
remaining prior to and including the Stated Maturity Date.

(b) Application. Any optional or mandatory prepayment of the Loans shall be
applied to the installments thereof under Section 3.01(a) in the inverse order
of maturity. To the extent not previously paid, the principal amount of the
Loans, together with all other outstanding Obligations, shall be due and payable
on the Maturity Date.

3.02 Interest.

(a) Interest Generally. Subject to Section 3.02(d), Borrower agrees to pay to
the Lenders interest on the unpaid principal amount of the Loans, for the period
from the applicable Borrowing Date until paid in full, at a rate per annum equal
to 12.25%; provided that, upon achievement of the Revenue Milestone and so long
as no Default or Event of Default has occurred and is continuing, commencing
with the first month thereafter, Borrower agrees to pay such interest at a rate
per annum equal to 11.50%.

(b) Default Interest. Notwithstanding the foregoing, upon the occurrence and
during the continuance of any Event of Default, the interest payable pursuant to
Section 3.02(a) shall increase automatically by 4.00% per annum (such aggregate
increased rate, the “Default Rate”). Notwithstanding any other provision herein
(including Section 3.02(d)), if interest is required to be paid at the Default
Rate, it shall be paid entirely in cash. If any Obligation other than the

 

27



--------------------------------------------------------------------------------

unpaid principal amount of the Loans is not paid when due under the applicable
Loan Document, the amount thereof shall accrue interest at a rate equal to
4.00% per annum (without duplication of interest payable at the Default Rate).

(c) Interest Payment Dates. Subject to Section 3.02(d), accrued interest on the
Loans shall be payable in arrears on each Payment Date with respect to the most
recently completed Interest Period in cash, and upon the payment or prepayment
of the Loans (on the principal amount being so paid or prepaid); provided that
interest payable at the Default Rate shall be payable from time to time on
demand.

(d) Paid In-Kind Interest. Notwithstanding Section 3.01(a), at any time during
the PIK Period, Borrower may elect to pay the interest on the outstanding
principal amount of the Loans payable pursuant to Section 3.01 as follows:
(i) if Borrower has not achieved the Revenue Milestone, (1) only 8.25% of the
12.25% per annum interest in cash and (2) 4.00% of the 12.25% per annum interest
as compounded interest, added to the aggregate principal amount of the Loans and
(ii) if Borrower has achieved the Revenue Milestone, (1) only 8.00% of the
11.50% per annum interest in cash and (2) 3.50% of the 11.50% per annum interest
as compounded interest, added to the aggregate principal amount of the Loans (in
each case, the amount of any such compounded interest in this Section 3.02(d)
being a “PIK Loan”). The principal amount of each PIK Loan shall accrue interest
in accordance with the provisions of this Agreement applicable to the Loans.

3.03 Prepayments.

(a) Optional Prepayments. Upon not less than three (3) Business Days’ prior
written notice to Administrative Agent (or such shorter period as may be agreed
to in Administrative Agent’s sole discretion), Borrower shall have the right to
optionally prepay in whole or in part the outstanding principal amount of the
Loans on any Business Day (a “Redemption Date”) for an amount equal to the
aggregate principal amount of the Loans being prepaid plus the Prepayment
Premium, if any, plus any accrued but unpaid interest and any fees then due and
owing (such aggregate amount, the “Redemption Price”). The applicable
“Prepayment Premium” shall be an amount calculated pursuant to
Section 3.03(a)(i).

(i) If the Redemption Date occurs:

(A) on or prior to the fourth (4th) Payment Date, the Prepayment Premium shall
be an amount equal to 8.00% of the aggregate outstanding principal amount of the
Loans being prepaid on such Redemption Date;

(B) after the fourth (4th) Payment Date, and on or prior to the eighth
(8th) Payment Date, the Prepayment Premium shall be an amount equal to 6.00% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

(C) after the eighth (8th) Payment Date, and on or prior to the twelfth
(12th) Payment Date, the Prepayment Premium shall be an amount equal to 4.00% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date; and

 

28



--------------------------------------------------------------------------------

(D) after the twelfth (12th) Payment Date, there shall be no Prepayment Premium
owing on any such Redemption Date.

(ii) For purposes of this Section 3.03(a), the number of Payment Dates shall be
deemed to be the number of Payment Dates that shall have occurred following the
first Borrowing Date.

(iii) No partial prepayment shall be made under this Section 3.03(a) in
connection with any event described in Section 3.03(b).

The Prepayment Premium in this Section 3.03(a) shall be in addition to any
payments required pursuant to the Fee Letter.

(b) Mandatory Prepayments.

(i) Asset Transactions. In the event of any Asset Transaction or series of Asset
Transactions (other than any Asset Transaction permitted under Section 9.09(a),
(b), (c), (d), (h), (i), (j) or (m) or any Permitted Commercialization
Arrangements, excluding in each case any such transaction or arrangement
consisting of or including an exclusive license of the Intellectual Property in
a field of use or scope covering the Product within the United States), yielding
Asset Transaction Net Proceeds in excess of $1,000,000 in the aggregate (or, in
the case of Asset Transactions permitted under Section 9.09(h), yielding Asset
Transaction Net Proceeds in excess of $5,000,000 individually or $20,000,000 in
the aggregate for all such Asset Transactions), Borrower shall provide five
(5) days’ prior written notice of the closing of such Asset Transaction to
Administrative Agent and, if within such notice period Majority Lenders or
Administrative Agent advise Borrower that the Majority Lenders require a
prepayment pursuant to this Section 3.03(b)(i), Borrower shall: (x) if the
assets sold, transferred, leased or licensed represent all or substantially all
of the assets of the Obligors, prepay the aggregate outstanding principal amount
of the Loans in an amount equal to the Redemption Price applicable on the date
of such Asset Transaction in accordance with Section 3.03(a), and (y) in the
case of all other Asset Transactions not described in the foregoing clause (x),
prepay the Loans in an amount equal to the amount of the Asset Transaction Net
Proceeds of such Asset Transaction credited in the following order:

(A) first, in reduction of Borrower’s obligation to pay any unpaid interest and
any fees then due and owing (including any fees payable pursuant to the Fee
Letter);

(B) second, in reduction of Borrower’s obligation to pay any Claims or Losses
referred to in Section 13.03 then due and owing;

(C) third, in reduction of Borrower’s obligation to pay any amounts due and
owing on account of the unpaid principal amount of the Loans;

(D) fourth, in reduction of any other Obligation then due and owing; and

(E) fifth, to Borrower or such other Persons as may lawfully be entitled to or
directed by Borrower to receive the remainder.

 

29



--------------------------------------------------------------------------------

(ii) Change of Control. In the event of a Change of Control, Borrower shall
immediately provide notice of such Change of Control to Administrative Agent
and, if within 10 days of receipt of such notice Majority Lenders or
Administrative Agent advise Borrower that the Majority Lenders require a
prepayment pursuant to this Section 3.03(b)(ii), Borrower shall prepay the
outstanding Loans in an amount equal to the Redemption Price applicable on the
date of such Change of Control in accordance with Section 3.03(a) and any fees
payable pursuant to the Fee Letter.

SECTION 4

PAYMENTS, ETC.

4.01 Payments.

(a) Payments Generally. Each payment of principal, interest and other amounts to
be made by the Obligors under this Agreement or any other Loan Document shall be
made in Dollars, in immediately available funds, without deduction, set off or
counterclaim, to an account to be designated by Administrative Agent by notice
to Borrower, not later than 4:00 p.m. (Central time) on the date that is five
(5) Business Days prior to the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day).

(b) Application of Payments. Each Obligor shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to
Administrative Agent the amounts payable by such Obligor hereunder to which such
payment is to be applied (and in the event that Obligors fail to so specify, or
if an Event of Default has occurred and is continuing, the Lenders may apply
such payment in the manner they determine to be appropriate).

(c) Non-Business Days. If the due date of any payment under this Agreement
(other than of principal of or interest on the Loans) would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

4.02 Computations. All computations of interest and fees hereunder shall be
computed on the basis of a year of 360 days and actual days elapsed during the
period for which payable.

4.03 Notices. Each notice of optional prepayment shall be effective only if
received by Administrative Agent not later than 4:00 p.m. (Central time) on the
date three (3) Business Days prior to the date of prepayment (or such shorter
period as may be agreed to in Administrative Agent’s sole discretion). Each
notice of optional prepayment shall specify the amount to be prepaid and the
date of prepayment.

4.04 Set-Off.

(a) Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, each of Administrative Agent, each Lender and each of their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by Administrative Agent, any Lender

 

30



--------------------------------------------------------------------------------

and any of their Affiliates to or for the credit or the account of any Obligor
against any and all of the Obligations, whether or not such Person shall have
made any demand and although such obligations may be unmatured. Administrative
Agent and each Lender agree promptly to notify Borrower after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of Administrative
Agent, each Lender and each of their Affiliates under this Section 4.04 are in
addition to other rights and remedies (including other rights of set-off) that
such Persons may have.

(b) Exercise of Rights Not Required. Nothing contained herein shall require
Administrative Agent, any Lender or any of their respective Affiliates to
exercise any such right or shall affect the right of such Person to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of any Obligor.

4.05 Pro Rata Treatment.

(a) Unless Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
Administrative Agent, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such date in accordance with
Section 2, and Administrative Agent may, in reliance upon such assumption, make
available to Borrower a corresponding amount. If such amount is not in fact made
available to Administrative Agent by the required time on the applicable
Borrowing Date therefor, such Lender and Borrower severally agree to pay to
Administrative Agent forthwith, on demand, such corresponding amount with
interest thereon, for each day from and including the date on which such amount
is made available to Borrower but excluding the date of payment to
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
a rate equal to the greater of (A) the Federal Funds Effective Rate and (B) a
rate reasonably determined by Administrative Agent in accordance with banking
industry rules on interbank compensation. If Borrower and such Lender shall pay
such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

(b) Unless Administrative Agent shall have received notice from Borrower prior
to the date on which any payment is due to Administrative Agent for the account
of the Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank

 

31



--------------------------------------------------------------------------------

compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Obligor.

(c) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it or other obligations hereunder,
as applicable (other than pursuant to a provision hereof providing for non-pro
rata treatment), in excess of its Proportionate Share, of such payment on
account of the Loans, such Lender shall (i) notify Administrative Agent of the
receipt of such payment, and (ii) within five (5) Business Days of such receipt
purchase (for cash at face value) from the other Lenders, as applicable
(directly or through Administrative Agent), without recourse, such
participations in the Loans made by them or make such other adjustments as shall
be equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Proportionate Shares, as applicable; provided, however, that (A) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(B) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrower or any of its Affiliates (as to
which the provisions of this paragraph shall apply). Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 4.05(c) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 4.05(c) shall be required to implement the terms of this
Section 4.05(c). Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 4.05(c) and shall in each case notify the
Lenders following any such purchase. Borrower consents on behalf of itself and
each other Obligor to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Obligor rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of each Obligor in the amount of such participation.

SECTION 5

YIELD PROTECTION, ETC.

5.01 Additional Costs.

(a) Change in Requirements of Law Generally. If, on or after the date hereof,
the adoption of any Requirement of Law, or any change in any Requirement of Law,
or any change in the interpretation or administration thereof by any court or
other Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or its lending office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Board of Governors of the Federal
Reserve

 

32



--------------------------------------------------------------------------------

System), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof, against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office) or shall impose on a Lender (or its lending office) any
other condition affecting the Loans or the Commitment, and the result of any of
the foregoing is to increase the cost to such Lender of making or maintaining
the Loans, or to reduce the amount of any sum received or receivable by such
Lender under this Agreement or any other Loan Document, by an amount deemed by
such Lender to be material (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” and
(iii) Connection Income Taxes), then Borrower shall pay to such Lender on demand
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.

(b) Change in Capital Requirements. If a Lender shall have determined that, on
or after the date hereof, the adoption of any Requirement of Law regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Loans to a level below that which a Lender (or its parent) could have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then Borrower shall pay to such Lender
on demand such additional amount or amounts as will compensate such Lender (or
its parent) for such reduction.

(c) Notification by Lender. Each Lender (directly or through Administrative
Agent) will promptly notify Borrower in writing of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section 5.01, and such notice must describe the
event and provide a computation of the additional amount claimed, all in
reasonable detail. Before giving any such notice pursuant to this
Section 5.01(c) such Lender shall designate a different lending office if such
designation (x) will, in the reasonable judgment of such Lender, avoid the need
for, or reduce the amount of, such compensation and (y) will not, in the
reasonable judgment of such Lender, be materially disadvantageous to such
Lender. A certificate of the Lender claiming compensation under this
Section 5.01, setting forth the additional amount or amounts to be paid to it
hereunder, shall be conclusive and binding on Borrower in the absence of
manifest error.

(d) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5.01, regardless
of the date enacted, adopted or issued.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section shall not constitute a waiver of
such Lender’s right to

 

33



--------------------------------------------------------------------------------

demand such compensation; provided, however, that no Obligor shall be required
to compensate a Lender pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than six months prior
to the date that such Lender notifies Obligor of the adoption of or change in
any Requirement of Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
adoption of or change in any Requirement of Law giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof).

5.02 Illegality. Notwithstanding any other provision of this Agreement, in the
event that on or after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify Borrower in writing thereof following which (a) the
Lender’s Commitment shall be suspended until such time as such Lender may again
make and maintain the Loans hereunder and (b) if such Requirement of Law shall
so mandate, the Loans shall be prepaid by Borrower on or before such date as
shall be mandated by such Requirement of Law; provided, however, that,
notwithstanding anything contained herein to the contrary, no Prepayment Premium
shall be owing on the date of such prepayment solely as a result of a prepayment
pursuant to this Section 5.02.

5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
Applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Obligor shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 5) the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

(b) Payment of Other Taxes by Borrower. The Obligors shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of each Lender, timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section 5, such Obligor
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment.

 

34



--------------------------------------------------------------------------------

(d) Indemnification. The Obligors shall jointly and severally reimburse and
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 5) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that Borrower shall
not be required to indemnify a Recipient pursuant to this Section 5.03(d) to the
extent that such Recipient fails to notify Borrower of its intent to make a
claim for indemnification under this Section within 180 days after a claim is
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender shall be
conclusive absent manifest error.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
timely deliver to Borrower (directly or through Administrative Agent) such
properly completed and executed documentation reasonably requested by Borrower
or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding; provided that, other than in
the case of U.S. federal withholding Taxes, such Lender has received written
notice from Borrower advising it of the availability of such exemption or
reduction and containing all applicable documentation. In addition, any Lender
shall timely deliver (directly or through Administrative Agent) such other
documentation prescribed by applicable law as reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(e)(ii)(A), (B) or (D)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to Borrower (directly or
through Administrative Agent) on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed originals of IRS Form W-9 (or
successor form) certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (directly or through Administrative Agent and in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower), whichever of the
following is applicable:

 

35



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form), establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI (or successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9 (or successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit C-4 on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (directly or through Administrative Agent and in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. Federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrower to determine the withholding or deduction required to be made;
and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower (directly or through Administrative Agent) at the time
or times prescribed by law as reasonably requested by Borrower or Administrative
Agent any necessary forms and information reasonably

 

36



--------------------------------------------------------------------------------

requested by Borrower or Administrative Agent to establish that such Lender is
not subject to withholding tax under FATCA.

(iii) Each Lender agrees that if any form or certification it previously
delivered becomes inaccurate in any respect or if Borrower notifies such Lender
that any form or certification such Lender previously made available has expired
or become obsolete in any respect, such Lender shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5 (including by the
payment of additional amounts pursuant to this Section 5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.03(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.03(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 5.03(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Mitigation Obligations. If Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 5.01 or this Section 5.03, then such
Lender shall (at the request of Borrower) use commercially reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the sole reasonable judgment of such
Lender, such designation or assignment and delegation would (i) eliminate or
reduce amounts payable pursuant to Section 5.01 or this Section 5.03, as the
case may be, in the future, (ii) not subject such Lender to any unreimbursed
cost or expense and (iii) not otherwise be disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment and delegation.

SECTION 6

CONDITIONS PRECEDENT

6.01 Conditions to Effectiveness.

 

37



--------------------------------------------------------------------------------

(a) Documentary Deliveries. The Lenders shall have received the following
documents on the Effective Date, each of which shall be in form and substance
reasonably satisfactory to the Lenders:

(i) Agreement. This Agreement duly executed and delivered by Borrower and each
of the other parties hereto.

(ii) Fee Letter. The Fee Letter, duly executed and delivered by Borrower and
Administrative Agent.

(iii) Perfection Certificate. The Perfection Certificate, duly executed and
delivered by Borrower.

(iv) Disclosure Letter. The Disclosure Letter, duly executed and delivered by
Borrower.

(b) No Default; Representations and Warranties. Both immediately prior to the
execution of this Agreement on the Effective Date and after giving effect
thereto:

(i) no Default shall have occurred and be continuing;

(ii) the representations and warranties in Section 7 shall be true on and as of
the Effective Date in all material respects (unless qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects); and

(iii) no Material Adverse Effect has occurred or is reasonably likely to occur.

6.02 Conditions to the First Borrowing. The obligation of each Lender to make a
Loan as part of the first Borrowing shall not become effective until the
following conditions precedent shall have been satisfied or waived in writing by
the Majority Lenders:

(a) Borrowing Date. Such Borrowing shall be made within ten (10) Business Days
after the Effective Date.

(b) Amount of First Borrowing. The amount of such Borrowing shall equal
$80,000,000.

(c) No Law Restraining Transactions. No applicable law or regulation shall
restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.

(d) Lien Searches. Lenders shall be satisfied with Lien searches regarding
Borrower and its Subsidiaries prior to the Effective Date.

(e) Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance reasonably satisfactory
to the Lenders:

(i) Security Documents.

 

38



--------------------------------------------------------------------------------

(A) The Security Agreement, duly executed and delivered by each of the Obligors.

(B) Each of the Short-Form IP Security Agreements in respect of Intellectual
Property owned by any Obligor in the United States, duly executed and delivered
by the applicable Obligor.

(C) Original share certificates or other documents or evidence of title with
regard to all Equity Interests owned by the Obligors (to the extent that such
Equity Interests are certificated), together with share transfer documents,
undated and executed in blank.

(D) The Security Agreement Disclosure Letter, duly executed and delivered by
Borrower.

(E) Evidence of filing of UCC-1 financing statements against each Obligor in its
jurisdiction of formation or incorporation, as the case may be.

(F) Without limitation, all other documents and instruments reasonably required
to perfect the Secured Parties’ Lien on, and security interest in, the
Collateral required to be delivered on or prior to such Borrowing Date shall
have been duly executed and delivered and be in proper form for filing, and
shall create in favor of the Secured Parties, a perfected Lien on, and security
interest in, the Collateral, subject to no Liens other than Permitted Liens.

(ii) Approvals. Certified copies of all material licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including all foreign exchange approvals), and
of all third-party consents and approvals, necessary in connection with the
making and performance by the Obligors of the Loan Documents and the
Transactions.

(iii) Corporate Documents. Certified copies of the constitutive documents of
each Obligor (if publicly available in such Obligor’s jurisdiction of formation)
and of resolutions of the board of directors (or shareholders, if applicable) of
each Obligor authorizing the making and performance by it of the Loan Documents
to which it is a party.

(iv) Incumbency Certificate. A certificate of each Obligor as to the authority,
incumbency and specimen signatures of the persons who have executed the Loan
Documents and any other documents in connection herewith on behalf of the
Obligors.

(v) Officer’s Certificate. A certificate, dated such Borrowing Date and signed
by the Chief Executive Officer, the President, a Vice President or a financial
officer of Borrower, confirming compliance with the conditions set forth in
Section 6.05.

(vi) Opinions of Counsel. A favorable opinion, dated such Borrowing Date, of
counsel to each Obligor (other than nura, Inc.) in form acceptable to the
Lenders and their counsel, responsive to the requests set forth in Exhibit E.

(vii) Payoff Letter. A duly executed and delivered payoff letter from Oxford
Finance LLC, in form and substance reasonably satisfactory to Administrative
Agent.

 

39



--------------------------------------------------------------------------------

(viii) Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by Borrower pursuant to Section 8.05 and the
designation of the Lenders as the lender’s loss payees or additional named
insured, as the case may be, thereunder.

6.03 Conditions to Second Borrowing. The obligation of each Lender to make a
Loan as part of one second Borrowing is subject to the following conditions
precedent, which shall have been satisfied or waived in writing by the Majority
Lenders:

(a) First Borrowing. The first Borrowing shall have occurred.

(b) Borrowing Date. Such Borrowing shall occur on or prior to September 19,
2017.

(c) Amount of Borrowing. The amount of such Borrowing shall be in an amount not
to exceed $25,000,000, as set forth in the Notice of Borrowing.

(d) Borrowing Milestone. The Obligors shall have achieved (i) Revenue from the
sale of the Product of at least $18,000,000 during any consecutive three
(3) month period after the date hereof or (ii) an Average Market Capitalization
of at least $700,000,000 for any consecutive three (3) month period after the
date hereof; provided, however, in each case, that the applicable consecutive
three (3) month period ends on or prior to June 30, 2017.

(e) Notice of Milestone Achievement and Review. Borrower shall have delivered to
Administrative Agent a notice certifying satisfaction of the condition set forth
in Section 6.03(d) no later than 30 days thereafter, and the Lenders shall have
been reasonably satisfied with the results of their review of the Obligors’
Revenue by examining Borrower’s books and records or Borrower’s Market
Capitalization calculations, as applicable.

(f) Notice of Borrowing. A Notice of Borrowing shall have been received no later
than 60 calendar days after satisfaction of the condition set forth in Section
6.03(d).

(g) Financing Fee. Except in the case of any PIK Loan, Administrative Agent
shall have received, for the account of each Lender, the fees payable pursuant
to the Fee Letter.

6.04 Conditions to Third Borrowing. The obligation of each Lender to make a Loan
as part of one third Borrowing is subject to the following conditions precedent,
which shall have been satisfied or waived in writing by the Majority Lenders:

(a) Prior Borrowings. The first Borrowing shall have occurred.

(b) Borrowing Date. Such Borrowing shall occur on or prior to March 21, 2018.

(c) Amount of Borrowing. The amount of such Borrowing shall be in an amount not
to exceed $20,000,000, as set forth in the Notice of Borrowing.

(d) Borrowing Milestone. The Obligors shall have achieved (i) Revenue from the
sale of the Product of at least $25,000,000 during any consecutive three
(3) month period after the date hereof or (ii) an Average Market Capitalization
of at least $1,000,000,000 for any

 

40



--------------------------------------------------------------------------------

consecutive three (3) month period after the date hereof; provided, however, in
each case, that the applicable consecutive three (3) month period ends on or
prior to December 31, 2017.

(e) Notice of Milestone Achievement and Review. Borrower shall have delivered to
Administrative Agent a notice certifying satisfaction of the condition set forth
in Section 6.04(d) no later than 30 days thereafter, and the Lenders shall have
been reasonably satisfied with the results of their review of the Obligors’
Revenue by examining Borrower’s books and records or Borrower’s Market
Capitalization calculations, as applicable.

(f) Notice of Borrowing. A Notice of Borrowing shall have been received no later
than 60 calendar days after satisfaction of the condition set forth in Section
6.04(d).

(g) Financing Fee. Except in the case of any PIK Loan, Administrative Agent
shall have received, for the account of each Lender, the fees payable pursuant
to the Fee Letter.

6.05 Conditions to Each Borrowing. The obligation of each Lender to make a Loan
as part of any Borrowing (including the first Borrowing) is also subject to
satisfaction of the following further conditions precedent on the applicable
Borrowing Date, which shall have been satisfied or waived in writing by the
Lenders:

(a) Commitment Period. Except in the case of any PIK Loan, such Borrowing Date
shall occur during the Commitment Period.

(b) No Default; Representations and Warranties. Both immediately prior to the
making of such Loan and after giving effect thereto and to the intended use
thereof:

(i) no Default shall have occurred and be continuing or would result from such
proposed Loan or the application of the proceeds thereof;

(ii) the representations and warranties in Section 7 shall be true on and as of
the Borrowing Date in all material respects (unless qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects), and immediately after giving effect to the application of the
proceeds of the Borrowing, with the same force and effect as if made on and as
of such date (except that the representation regarding representations and
warranties that refer to a specific earlier date shall be that they were true on
such earlier date); and

(iii) no Material Adverse Effect has occurred or is reasonably likely to occur
after giving effect to such proposed Borrowing.

(c) Notice of Borrowing. Except in the case of any PIK Loan, Administrative
Agent shall have received a Notice of Borrowing as and when required pursuant to
Section 2.02.

Each Borrowing shall constitute a certification by Borrower to the effect that
the conditions set forth in this Section 6.05 have been fulfilled as of the
applicable Borrowing Date.

 

41



--------------------------------------------------------------------------------

SECTION 7

REPRESENTATIONS AND WARRANTIES

Each Obligor represents and warrants to Administrative Agent and the Lenders
that:

7.01 Power and Authority. Each of Borrower and its Subsidiaries (a) is duly
organized and validly existing under the laws of its jurisdiction of
organization, (b) has all requisite corporate or other equivalent power, and has
all material governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted except to the extent that failure to have the same
could not reasonably be expected to have a Material Adverse Effect, (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
except where failure so to qualify could (either individually or in the
aggregate) not reasonably be expected to have a Material Adverse Effect, and
(d) has full power, authority and legal right to make and perform each of the
Loan Documents to which it is a party and, in the case of Borrower, to borrow
the Loans hereunder.

7.02 Authorization; Enforceability. The Transactions are within each Obligor’s
corporate or equivalent powers and have been duly authorized by all necessary
corporate or equivalent and, if required, by all necessary shareholder action.
This Agreement has been duly executed and delivered by each Obligor and
constitutes, and each of the other Loan Documents to which it is a party when
executed and delivered by such Obligor will constitute, a legal, valid and
binding obligation of such Obligor, enforceable against each Obligor in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

7.03 Governmental and Other Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party on the part of any
Obligor, except for (i) such as have been obtained or made and are in full force
and effect and (ii) material filings and recordings in respect of the Liens
created pursuant to the Security Documents, (b) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
Borrower and its Subsidiaries other than any such violations that, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (c) will not violate any order of any Governmental
Authority other than any such violations that, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(d) will not violate or result in a default under any agreement or instrument
governing any Indebtedness of Borrower or its Subsidiaries or any other material
agreement or instrument binding upon Borrower and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person, and (e) will not result in the creation or imposition of any Lien (other
than Permitted Liens) on any asset of Borrower and its Subsidiaries.

 

42



--------------------------------------------------------------------------------

7.04 Financial Statements; Material Adverse Change.

(a) Financial Statements. Borrower has heretofore furnished to the Lenders, as
of the Closing Date and the first Borrowing Date, its unaudited consolidated
financial statements for the quarter ended June 30, 2016 and its annual audited
consolidated financial statements for the year ended December 31, 2015, and as
of any other date, certain financial statements as provided for in Section 8.01.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements previously-delivered statements of the type described in
Section 8.01(b). Neither Borrower nor any of its Subsidiaries has any material
contingent liabilities not disclosed in the aforementioned financial statements.

(b) No Material Adverse Change. Since December 31, 2015, there has been no
Material Adverse Change.

7.05 Properties.

(a) Property Generally. Each Obligor has good and marketable fee simple title
to, or valid leasehold interests in, all its real and tangible personal Property
material to its business, subject only to Permitted Liens and except as would
not reasonably be expected to interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

(b) Intellectual Property. The Obligors represent and warrant to the Lenders as
follows, as of the date hereof, each Borrowing Notice Date and each Borrowing
Date:

(i) Schedule 7.05(b)(i) to the Disclosure Letter (as amended from time to time
by Borrower in accordance with Section 7.20) contains:

(A) a complete and accurate list of all applied for or granted Patents owned by
or exclusively licensed to any Obligor, including the jurisdiction and patent
number;

(B) a complete and accurate list of all applied for or registered Trademarks
owned by or licensed to any Obligor, including the jurisdiction, trademark
application or registration number and the application or registration date; and

(C) a complete and accurate list of all applied for or registered Copyrights
owned by or licensed to any Obligor;

(ii) Each Obligor is (x) the sole or, to the extent each other owner is also an
Obligor, joint owner of all right, title and interest in and to, subject to any
licenses granted under a Material Agreement or as permitted under Section 9.09
of this Agreement, and/or (y) holds exclusive license rights in and to and has
the right to use the Obligor Intellectual Property with no breaks in chain of
title with good and marketable title, free and clear of any Liens or Claims of
any kind whatsoever other than Permitted Liens. Without limiting the foregoing,
and except as set forth in Schedule 7.05(b)(ii) to the Disclosure Letter:

 

43



--------------------------------------------------------------------------------

(A) other than with respect to the Material Agreements, or as permitted by
Section 9.09, the Obligors have not transferred ownership of Material
Intellectual Property, in whole or in part, to any other Person who is not an
Obligor;

(B) other than (i) the Material Agreements, (ii) customary restrictions in
in-bound licenses of Intellectual Property and non-disclosure agreements or
material transfer agreements, or (iii) as would have been or is permitted by
Section 9.09, there are no judgments, covenants not to sue, permits, grants,
licenses, Liens (other than Permitted Liens), Claims, or other written
agreements or arrangements relating to the Obligors’ Material Intellectual
Property, including any development, submission, services, research, license or
support agreements, which bind, obligate or otherwise restrict the Obligors;

(C) the use of any of the material Obligor Intellectual Property in the manner
used by the Obligor in the conduct of its business as of the date hereof, to any
Obligor’s Knowledge, does not breach, violate, infringe or interfere with or
constitute a misappropriation of any valid rights arising under any Intellectual
Property of any other Person that is material to Obligor’s business;

(D) except as set forth in the Public Filings prior to the Effective Date, there
are no pending or, to any Obligor’s Knowledge, threatened Claims against the
Obligors asserted by any other Person relating to the material Obligor
Intellectual Property, including any Claims of adverse ownership, invalidity,
infringement, misappropriation, violation or other opposition to or conflict
with such Intellectual Property; no Obligor has received any written notice from
any Person that any Obligor business, the use of the material Obligor
Intellectual Property, or the manufacture, use or sale of any product or the
performance of any service by any Obligor infringes upon, violates or
constitutes a misappropriation of, or may infringe upon, violate or constitute a
misappropriation of, or otherwise interfere with, any other Intellectual
Property of any other Person;

(E) except as set forth in the Public Filings prior to the Effective Date, no
Obligor has any Knowledge that the Obligor Intellectual Property is being
infringed, violated, misappropriated or otherwise used by any other Person
without the express authorization of the Obligors. Without limiting the
foregoing, except as set forth in the Public Filings prior to the Effective
Date, no Obligor has put any other Person on notice of actual or potential
infringement, violation or misappropriation of any of the Obligor Intellectual
Property; no Obligor has initiated the enforcement of any Claim with respect to
any of the Obligor Intellectual Property;

(F) all relevant current and former employees and contractors of each Obligor
have executed written confidentiality and invention assignment Contracts with
such Obligor that irrevocably assign to such Obligor or its designee all of
their rights to any Inventions relating to any of Obligor’s business;

(G) to the Knowledge of the Obligors, the Obligor Intellectual Property is all
the Intellectual Property materially necessary for the operation of Obligors’
business as it is currently conducted or as currently contemplated to be
conducted, except for licenses to non-target specific third party Intellectual
Property related to the engineering, expression and purification of biologics
that may need to be licensed and are generally available for license, as is

 

44



--------------------------------------------------------------------------------

standard in the industry for the manufacture of biologics, in connection with
Borrower’s biologics programs;

(H) each Obligor has taken reasonable precautions to protect the secrecy,
confidentiality and value of its Obligor Intellectual Property consisting of
trade secrets and confidential information;

(I) each Obligor has delivered or provided access to Administrative Agent
accurate and complete copies of all Material Agreements relating to the Obligor
Intellectual Property;

(J) except as set forth in the Public Filings prior to the Effective Date, there
are no pending or, to the Knowledge of any of the Obligors, threatened in
writing Claims against the Obligors asserted by any other Person relating to the
Material Agreements, including any Claims of breach or default under such
Material Agreements;

(iii) With respect to the Obligor Intellectual Property owned by any Obligor
consisting of Patents, except as set forth in Schedule 7.05(b)(ii) to the
Disclosure Letter, and without limiting the representations and warranties in
Section 7.05(b)(ii):

(A) except as set forth in the Public Filings prior to the Effective Date, each
of the issued claims in such Patents, to Obligors’ Knowledge, is valid and
enforceable;

(B) the inventors claimed in such Patents have executed written Contracts with
an Obligor or its predecessor-in-interest that properly and irrevocably assigns
to an Obligor or predecessor-in-interest all of their rights to any of the
Inventions claimed in such Patents to the extent permitted by applicable law;

(C) except as set forth in the Public Filings prior to the Effective Date, none
of the Patents, or the Inventions claimed in them, have been dedicated to the
public except as a result of intentional decisions made by the applicable
Obligor;

(D) to any Obligor’s Knowledge, except as set forth in the Public Filings prior
to the Effective Date, all prior art material to such Patents was adequately
disclosed to or considered by the respective patent offices during prosecution
of such Patents to the extent required by applicable law or regulation;

(E) subsequent to the issuance of such Patents, neither any Obligor nor their
predecessors in interest, have filed any disclaimer or filed any other voluntary
reduction in the scope of the Inventions claimed in such Patents;

(F) no allowable or allowed subject matter of such Patents, to any Obligor’s
Knowledge, is subject to any competing conception claims of allowable or allowed
subject matter of any patent applications or patents of any third party and have
not been the subject of any interference, re-examination or opposition
proceedings, nor are the Obligors aware of any basis for any such interference,
re-examination or opposition proceedings;

 

45



--------------------------------------------------------------------------------

(G) no such Patents, to any Obligor’s Knowledge, have ever been finally
adjudicated to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents and as set forth in the Public Filings, no
Obligor has received any notice asserting that such Patents are invalid,
unpatentable or unenforceable; if any of such Patents is terminally disclaimed
to another patent or patent application, all patents and patent applications
subject to such terminal disclaimer are included in the Collateral;

(H) no Obligor has received an opinion, whether preliminary in nature or
qualified in any manner, which concludes that a challenge to the validity or
enforceability of any of such Patents is more likely than not to succeed;

(I) except as set forth in the Public Filings prior to the Effective Date, no
Obligor has any Knowledge that any Obligor or any prior owner of such Patents or
their respective agents or representatives have engaged in any conduct, or
omitted to perform any necessary act, the result of which would invalidate or
render unpatentable or unenforceable any such Patents; and

(J) all maintenance fees, annuities, and the like due or payable on the Patents
have been timely paid or the failure to so pay was the result of an intentional
decision by the applicable Obligor or would not reasonably be expected to result
in a Material Adverse Change.

(c) Material Intellectual Property. Schedule 7.05(c) to the Disclosure Letter
(as amended from time to time by Borrower in accordance with Section 7.20)
contains an accurate list of the Obligor Intellectual Property the loss of which
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect with an indication as to whether the applicable Obligor
owns or has an exclusive or non-exclusive license to such Obligor Intellectual
Property.

 

7.06 No Actions or Proceedings.

(a) Litigation. There is no litigation, investigation or proceeding pending or,
to any Obligor’s Knowledge, threatened with respect to Borrower and its
Subsidiaries by or before any Governmental Authority or arbitrator (i) that
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, except as specified in Schedule 7.06 to the Disclosure
Letter or disclosed in the Public Filings prior to the Effective Date or
(ii) that involves this Agreement or the Transactions.

(b) Environmental Matters. The operations and Property of Borrower and its
Subsidiaries comply with all applicable Environmental Laws, except to the extent
the failure to so comply (either individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect.

(c) Labor Matters. Borrower and its Subsidiaries have not engaged in unfair
labor practices that would reasonably be expected to have a Material Adverse
Effect and there are no

 

46



--------------------------------------------------------------------------------

labor actions or disputes involving the employees of Borrower or its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect.

7.07 Compliance with Laws and Agreements. Each of the Obligors is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.

7.08 Taxes. Except as set forth on Schedule 7.08 to the Disclosure Letter, all
federal and material state, local and foreign income and franchise and other
material Tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been timely filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all Taxes reflected therein or otherwise due and
payable have been timely paid (except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP). No Tax Return is under audit or examination by any Governmental Authority
and no notice of any material audit or examination or any assertion of any claim
for Taxes has been given or made by any Governmental Authority. Proper and
accurate amounts have been withheld by each Tax Affiliate from their respective
employees for all periods in full and complete compliance with the Tax, social
security and unemployment withholding provisions of applicable Laws and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “listed transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2).

7.09 Full Disclosure. Obligors have disclosed to Administrative Agent and the
Lenders all Material Agreements to which any Obligor is a party, and all other
matters to any Obligor’s Knowledge, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Obligor to Administrative Agent or any Lender in connection
with the negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that such projected financial
information is not to be viewed as facts, and that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material).

 

7.10 Regulation.

(a) Investment Company Act. Neither Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

47



--------------------------------------------------------------------------------

(b) Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock in violation of Regulation T, U or X.

(c) OFAC; Sanctions, Etc. Neither Borrower nor any of its Subsidiaries nor, to
the knowledge of any Obligor, any director or officer or Affiliate of Borrower
or any Subsidiary (i) is currently the subject of any Sanctions or is a
Sanctioned Person, (ii) is located (or has its assets located), organized or
residing in any Sanctioned Jurisdiction, (iii) is or has been (within the
previous five (5) years) engaged in any impermissible transaction with any
Person who is now or was then, as applicable, the subject of Sanctions or who is
now or was then, as applicable, located, organized or residing in any Sanctioned
Jurisdiction, (iv) directly derives revenues from investments in, or
transactions with, Sanctioned Persons, (v) has taken any action, directly or
indirectly, that would result in a violation of any Anti-Corruption Laws, or
(vi) has violated any Anti-Money Laundering Laws. No Loan, nor the proceeds from
any Loan, has been or will be used, directly or, to the knowledge of Borrower,
indirectly, to lend, contributed or provide to, or has been or will be otherwise
made available to fund, any impermissible activity or business of any Person
located, organized or residing in any Sanctioned Jurisdiction or who is the
subject of any Sanctions or otherwise in violation of any Anti-Corruption Laws
or Anti-Money Laundering Laws. Each of Borrower and its Subsidiaries has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by Borrower and its Subsidiaries and their respective
directors, officers, employees, agents and Related Persons with the
Anti-Corruption Laws.

7.11 Solvency. Each Obligor is and, immediately after giving effect to the
Borrowing and the use of proceeds thereof will be, Solvent.

7.12 Subsidiaries. Set forth on Schedule 7.12 to the Disclosure Letter is a
complete and correct list of all Subsidiaries as of the date hereof. Each such
Subsidiary is duly organized and validly existing under the jurisdiction of its
organization shown in said Schedule 7.12 to the Disclosure Letter, and the
percentage ownership by Borrower of each such Subsidiary is as shown in said
Schedule 7.12 to the Disclosure Letter.

7.13 Indebtedness and Liens. Set forth on Schedule 7.13(a) to the Disclosure
Letter is a complete and correct list of all Indebtedness of each Obligor the
outstanding principal amount thereof as of the date hereof exceeds $500,000.
Schedule 7.13(b) to the Disclosure Letter is a complete and correct list of all
Liens affirmatively granted by Borrower and other Obligors with respect to their
respective Property (other than non-exclusive licenses) and outstanding as of
the date hereof.

7.14 Material Agreements. Set forth on Schedule 7.14 to the Disclosure Letter
(as amended from time to time by Borrower in accordance with Section 7.20) is a
complete and correct list of (i) each Material Agreement and (ii) each agreement
creating or evidencing any Material Indebtedness. No Obligor is in default under
any such Material Agreement or agreement creating or evidencing any Material
Indebtedness. Except as otherwise disclosed on Schedule 7.14 to the Disclosure
Letter, all material vendor purchase agreements and provider contracts of

 

48



--------------------------------------------------------------------------------

the Obligors are in full force and effect without material modification from the
form in which the same were disclosed to Administrative Agent and the Lenders,
except for such modifications as would not reasonably be expected to be adverse
to the interests of the Lenders.

7.15 Restrictive Agreements. None of the Obligors is subject to any indenture,
agreement, instrument or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets (other than
(x) customary provisions in contracts (including without limitation leases and
in-bound licenses of Intellectual Property) restricting the assignment thereof,
(y) restrictions or conditions imposed by any agreement governing secured
Permitted Indebtedness permitted under Section 9.01(h), to the extent that such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, or (z) as such may apply to the interest of any Obligor in a
Permitted Commercialization Arrangement Vehicle), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to Borrower or any other
Subsidiary or to Guarantee Indebtedness of Borrower or any other Subsidiary
(each, a “Restrictive Agreement”), except (i) those listed on Schedule 7.15 to
the Disclosure Letter or otherwise permitted under Section 9.11,
(ii) restrictions and conditions imposed by law or by this Agreement,
(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder; (iv) any stockholder agreement,
charter, by laws or other organizational documents of Borrower or any Subsidiary
as in effect on the date hereof; and (v) limitations associated with Permitted
Liens.

7.16 Real Property.

(a) Generally. Neither Borrower nor any of its Subsidiaries owns or leases (as
tenant thereof) any real property, except as described on Schedule 7.16 to the
Disclosure Letter (as amended from time to time by Borrower in accordance with
Section 7.20).

(b) Borrower Lease. (i) Borrower has delivered a true, accurate and complete
copy of the Borrower Lease to Administrative Agent.

(ii) The Borrower Lease is in full force and effect and no material default has
occurred under the Borrower Lease and, to the Knowledge of Borrower, there is no
existing condition which, but for the passage of time or the giving of notice,
could reasonably be expected to result in a material default under the terms of
the Borrower Lease.

(iii) Borrower is the tenant under the Borrower Lease and has not transferred,
sold, assigned, conveyed, disposed of, mortgaged, pledged, hypothecated, or
encumbered any of its interest in, the Borrower Lease.

7.17 Pension Matters. Schedule 7.17 to the Disclosure Letter sets forth, as of
the date hereof, a complete and correct list of, and that separately identifies,
(a) all Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit
Plans. Each Benefit Plan, and each trust thereunder, intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
so qualifies. Except for those that could not, in the aggregate, have a

 

49



--------------------------------------------------------------------------------

Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the Knowledge of any Obligor or Subsidiary thereof,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Obligor or Subsidiary thereof incurs or
otherwise has or could have an obligation or any liability or Claim and (z) no
ERISA Event is reasonably expected to occur. Borrower and each of its ERISA
Affiliates has met all applicable requirements under the ERISA Funding Rules
with respect to each Title IV Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained. As of
the most recent valuation date for any Title IV Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and neither Borrower nor any of its ERISA Affiliates knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below 60% as of the most recent valuation date. As
of the date hereof, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding. No
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

7.18 Collateral; Security Interest. Each Security Document is effective to
create in favor of the Secured Parties a legal, valid and enforceable security
interest in the Collateral subject thereto and each such security interest is
perfected to the extent required by (and has the priority required by) the
applicable Security Document. The Security Documents collectively are effective
to create in favor of the Secured Parties a legal, valid and enforceable
security interest in the Collateral, which security interests are first-priority
(subject only to Permitted Priority Liens).

7.19 Regulatory Approvals. Borrower and its Subsidiaries hold, and will continue
to hold, either directly or through licensees and agents, all material
Regulatory Approvals, material licenses, material permits and similar material
governmental authorizations of a Governmental Authority necessary or required
for Borrower and its Subsidiaries to conduct their operations and business in
the manner currently conducted.

7.20 Update of Schedules. Each of Schedules 7.05(b)(i), 7.05(b)(ii), 7.05(c),
7.08, 7.14 and 7.16 to the Disclosure Letter may be updated by Borrower from
time to time in order to ensure the continued accuracy of such Schedule as of
any upcoming date on which representations and warranties are made incorporating
the information contained on such Schedule. Such update may be accomplished by
Borrower providing to Administrative Agent, in writing (including by electronic
means), a revised version of such Schedule in accordance with the provisions of
Section 13.02. Each such updated Schedule shall be effective immediately upon
the receipt thereof by the Lenders.

SECTION 8

AFFIRMATIVE COVENANTS

Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than inchoate indemnity obligations) have been paid in full indefeasibly
in cash:

 

50



--------------------------------------------------------------------------------

8.01 Financial Statements and Other Information. Borrower will furnish to
Administrative Agent:

(a) as soon as available and in any event within five (5) Business Days
following the date Borrower files or is required to file (or would be required
to file if it were subject to the reporting requirements under the Exchange Act)
a Quarterly Report on Form 10-Q with the SEC, the consolidated balance sheets of
the Obligors as of the end of such quarter, and the related consolidated
statements of income, shareholders’ equity and cash flows of Borrower and its
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year, together with a certificate
of a Responsible Officer of Borrower stating that such financial statements
fairly present in all material respects the financial condition of Borrower and
its Subsidiaries as at such date and the results of operations of Borrower and
its Subsidiaries for the period ended on such date and have been prepared in
accordance with GAAP consistently applied, subject to changes resulting from
normal, year-end audit adjustments and except for the absence of notes; provided
that, so long as Borrower is subject to the public reporting requirements of the
Exchange Act, Borrower’s filing of a Quarterly Report on Form 10-Q with the SEC
shall be deemed to satisfy the requirements of this Section 8.01(a) on the date
on which such report is first available via the SEC’s EDGAR system or a
successor system related thereto;

(b) as soon as available and in any event within five (5) Business Days
following the date Borrower files or is required to file (or would be required
to file if it were subject to the reporting requirements under the Exchange Act)
its Annual Report on Form 10-K with the SEC, the consolidated balance sheets of
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income, shareholders’ equity and cash flows of
Borrower and its Subsidiaries for such fiscal year, prepared in accordance with
GAAP consistently applied, all in reasonable detail and setting forth in
comparative form the figures for the previous fiscal year, accompanied by a
report and opinion thereon of Ernst & Young LLP (or (i) another “Big Four”
public accounting firm or BDO USA, LLP or (ii) another firm of independent
certified public accountants of recognized national standing acceptable to the
Lenders), which report and opinion shall be prepared in accordance with
generally accepted auditing standards; provided that, so long as Borrower is
subject to the public reporting requirements of the Exchange Act, Borrower’s
filing of an Annual Report on Form 10-K with the SEC shall be deemed to satisfy
the requirements of this Section 8.01(b) on the date on which such report is
first available via the SEC’s EDGAR system or a successor system related
thereto;

(c) together with the financial statements required pursuant to Sections 8.01(a)
and (b), a compliance certificate of a Responsible Officer as of the end of the
applicable accounting period (which delivery may, unless a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes) in the form of Exhibit D (a “Compliance Certificate”) including any
written communications from auditors regarding any material issues (including,
but not limited to, failures to comply with internal controls and allegations of
fraud);

(d) as soon as available, but in any event within 90 days after the end of each
fiscal year beginning with the fiscal year ending December 31, 2016, a
consolidated financial forecast

 

51



--------------------------------------------------------------------------------

for Borrower and its Subsidiaries for the following fiscal year, including
forecasted consolidated balance sheets, consolidated statements of income,
shareholders’ equity and cash flows of Borrower and its Subsidiaries for such
fiscal year;

(e) promptly, and in any event within five Business Days after receipt thereof
by an Obligor thereof, copies of each notice or other correspondence received
from any securities regulator or exchange to the authority of which an Obligor
may become subject from time to time concerning any investigation or possible
investigation or similar inquiries by such agency regarding financial or other
operational results of such Obligor;

(f) promptly following Administrative Agent’s request at any time, the
information regarding insurance maintained by Borrower and its Subsidiaries as
required under Section 8.05;

(g) promptly following Administrative Agent’s request at any time, proof of
Borrower’s compliance with Section 10.01; and

(h) within five (5) Business Days of delivery, copies of all statements, reports
and notices (including board kits or other similar distribution) made available
to holders of Borrower’s Equity Interests in their capacity as such or holders
of Permitted Cure Debt; provided that (1) any such material may be redacted by
Borrower to exclude information relating to the Lenders (including Borrower’s
strategy regarding the Loans) and to exclude information if Borrower determines,
based on the advice of counsel, that such exclusion is reasonably necessary to
preserve attorney-client privilege and (2) information required to be delivered
pursuant to this Section 8.01(g) that is included in a report or other document
filed or furnished by Borrower with the SEC shall be deemed to satisfy the
requirements of this Section 8.01(g) on the date on which such information is
first available via the SEC’s EDGAR system or a successor system related thereto
so long as such information is so filed or furnished concurrently with such
information being made available to holders of Borrower’s Equity Interests or
holders of Permitted Cure Debt.

8.02 Notices of Material Events. Borrower will furnish to Administrative Agent
written notice of the following, except as otherwise set forth below, promptly
after a Responsible Officer first learns of the existence of:

(a) the occurrence of any Default;

(b) notice of the occurrence of any event with respect to an Obligor’s tangible
property or assets resulting in a Loss to the extent not covered by insurance
aggregating $500,000 (or the Equivalent Amount in other currencies) or more;

(c) (A) any proposed acquisition of stock, assets or property by any Obligor
that would reasonably be expected to result in a material environmental
liability under Environmental Laws, and (B)(1) spillage, leakage, discharge,
disposal, leaching, migration or release of any Hazardous Material required to
be reported by Borrower or any of its Subsidiaries to any Governmental Authority
under applicable Environmental Laws, and (2) all material actions, suits,
claims, notices of violation, hearings, investigations or proceedings pending
or, to any Obligor’s Knowledge, threatened in writing against Borrower or any of
its Subsidiaries or with

 

52



--------------------------------------------------------------------------------

respect to the ownership, use, maintenance and operation of their respective
businesses, operations or properties, relating to Environmental Laws or
Hazardous Material;

(d) the assertion of any environmental matter by any Person against, or with
respect to the activities of, Borrower or any of its Subsidiaries and any
alleged material violation of or non-compliance with any Environmental Laws or
any permits, licenses or authorizations which could reasonably be expected to
involve damages in excess of $500,000 other than any environmental matter or
alleged violation that, if adversely determined, could not reasonably be
expected (either individually or in the aggregate) to have a Material Adverse
Effect;

(e) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Borrower or any of its
Affiliates that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of intent
to terminate any Title IV Plan, a copy of such notice and (ii) promptly, and in
any event within ten days, after any Responsible Officer of any ERISA Affiliate
knows or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto;

(g) (i) the termination of any Material Agreement other than upon its schedule
termination date as set forth in the applicable Material Agreement; (ii) the
receipt by Borrower or any of its Subsidiaries of a written notice from a
counterparty asserting a default or breach by Borrower or any of its
subsidiaries under any Material Agreement where such alleged default or breach,
if accurate, would permit such counterparty to terminate such Material
Agreement; (iii) the entering into of any new Material Agreement by an Obligor;
or (iv) any material amendment to a Material Agreement in any manner adverse to
Lenders; provided that (1) notices required for this subsection (g) may be
delivered with Borrower’s quarterly Compliance Certificate unless any of the
foregoing events would reasonably be expected to have a Material Adverse Effect
and (2) for so long as Borrower is subject to the public reporting requirements
of the Exchange Act, items (i), (iii) and (iv) shall be deemed to be furnished
in writing pursuant to this clause (g) on the date on which such information is
first available via the SEC’s EDGAR system or any successor thereto (provided,
however, that, if Borrower redacts any part of such agreement or other document
that it files with the SEC, then Borrower shall, prior to or concurrently with
filing such agreement or document with the SEC, deliver to Administrative Agent
a completely unredacted version of such agreement or document);

(h) the reports and notices as required by the Security Documents;

(i) concurrently with the delivery of each Compliance Certificate, notice of any
material change in accounting policies or financial reporting practices by the
Obligors;

(j) promptly after the occurrence thereof, notice of any labor controversy
resulting in or threatening to result in any strike, work stoppage, boycott,
shutdown or other material labor

 

53



--------------------------------------------------------------------------------

disruption against or involving an Obligor, in each case which would reasonably
be expected to have a Material Adverse Effect;

(k) a material licensing agreement or arrangement entered into by Borrower or
any Subsidiary in connection with any infringement or alleged infringement of
the Intellectual Property of another Person;

(l) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(m) promptly after receipt thereof, notices on any developments on the
pass-through reimbursement status (or any successor payment methodology thereto)
on Product;

(n) concurrently with the delivery of each Compliance Certificate, the creation
or other acquisition of any Intellectual Property by Borrower or any Subsidiary
after the date hereof and during such prior fiscal year which is registered or
becomes registered or the subject of an application for registration with the
U.S. Copyright Office or the U.S. Patent and Trademark Office, as applicable, or
with any other equivalent Governmental Authority in Canada, the European Union,
Norway, Switzerland and Japan;

(o) any change to any Obligor’s ownership of Deposit Accounts, Securities
Accounts and Commodity Accounts, by delivering to Administrative Agent an
updated Annex 7 to the Security Agreement Disclosure Letter setting forth a
complete and correct list of all such accounts as of the date of such change; or

(p) such other information respecting the operations, properties, business or
condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as Administrative Agent may from time to time reasonably
request.

Each notice delivered under this Section 8.02 (except for noticed deemed
delivered under Section 8.02(g)(2)) shall be accompanied by a statement of a
financial officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

8.03 Existence; Conduct of Business. Such Obligor will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and, for all
Obligors other than Borrower except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 9.03.

8.04 Payment of Obligations. Such Obligor will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all material
Taxes, fees, assessments and governmental charges or levies imposed upon it or
upon its properties or assets prior to the date on which penalties attach
thereto, and all material lawful claims for labor, materials and supplies which,
if unpaid, might become a Lien upon any properties or assets of Borrower or any
Subsidiary, except to the extent such Taxes, fees, assessments or governmental
charges or levies,

 

54



--------------------------------------------------------------------------------

or such claims are being contested in good faith by appropriate proceedings and
are adequately reserved against in accordance with GAAP; and (ii) all lawful
claims which, if unpaid, would by law become a Lien upon its property not
constituting a Permitted Lien, except to the extent such claims are being
contested in good faith by appropriate procedures and are adequately reserved
against in accordance with GAAP.

8.05 Insurance. Such Obligor will, and will cause each of its Subsidiaries to
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Upon the request of Administrative Agent or the Majority Lenders,
such Obligor shall furnish Administrative Agent from time to time with full
information as to the insurance carried by it and, if so requested, copies of
all such insurance policies. Such Obligor also shall furnish to Administrative
Agent from time to time upon the request of Administrative Agent or the Majority
Lenders a certificate from such Obligor’s insurance broker or other insurance
specialist stating that all policies relating to insurance on the Collateral are
in full force and effect. Such Obligor shall use commercially reasonable efforts
to ensure, or cause others to ensure, that all insurance policies required under
this Section 8.05 shall provide that they shall not be cancelled without at
least 10 days’ prior written notice to such Obligor and Administrative Agent,
other than any annual renewal or replacement of expiring insurance policies on
terms that are not materially adverse to such Obligor relative to the expiring
policies.

8.06 Books and Records; Inspection Rights. Such Obligor will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made sufficient for the preparation of
financial statements in accordance with GAAP. Such Obligor will, and will cause
each of its Subsidiaries to, permit any representatives designated by
Administrative Agent, upon reasonable prior notice and, in the case of
representatives who are not employees of Administrative Agent or its Affiliates
conditioned upon such representative(s) having first entered into a
confidentiality agreement with Borrower in form reasonably acceptable to
Borrower, to visit and inspect its properties, to examine and make extracts from
its books and records (excluding records subject to attorney-client privilege or
subject to binding confidentiality agreements with third parties), and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and during normal business hours (but
not more often than once a year unless an Event of Default has occurred and is
continuing) as Administrative Agent may request. The Obligors shall pay all
documented out-of-pocket costs of all such inspections.

8.07 Compliance with Laws and Other Obligations. Such Obligor will, and will
cause each of its Subsidiaries to, (i) comply in all material respects with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including Environmental Laws) and (ii) comply in all
material respects with all terms of Indebtedness and all other Material
Agreements, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

8.08 Maintenance of Properties, Etc.

(a) Such Obligor shall, and shall cause each of its Subsidiaries to, maintain
and preserve all of its properties necessary in the proper conduct of its
business in good working order and condition in accordance with the general
practice of other Persons of similar character and size, ordinary wear and tear
and damage from casualty or condemnation excepted.

(b) Without limiting the generality of Section 8.08(a), each Obligor shall
comply with each of the following covenants with respect to the Borrower Lease:

(i) Borrower shall diligently perform and timely observe all of the material
terms, covenants and conditions of the Borrower Lease on the part of Borrower to
be performed and observed prior to the expiration of any applicable grace period
therein provided (unless being contested in good faith) and do everything
commercially reasonable to preserve and to keep unimpaired and in full force and
effect the Borrower Lease during its term.

(ii) Borrower shall promptly notify Administrative Agent of the giving of any
written notice by Borrower Landlord to Borrower of any default by Borrower
thereunder, and promptly deliver to Administrative Agent a true copy of each
such notice. If Borrower shall be in default under the Borrower Lease,
Administrative Agent and the Lenders shall have the right (but not the
obligation) to cause the default or defaults under the Borrower Lease to be
remedied and otherwise exercise any and all rights of Borrower under the
Borrower Lease, as may be necessary to prevent or cure any default. Any amounts
paid by Administrative Agent or any Lender pursuant to this Section 8.08(b)
shall be payable on demand by Obligors, shall accrue interest at the Default
Rate if not paid on demand, and shall constitute “Obligations.”

(iii) Borrower shall use commercially reasonable efforts to enforce, in a
commercially reasonable manner and as determined in its reasonable judgment,
each material covenant or obligation of Borrower Landlord in the Borrower Lease
in accordance with its terms. Subject to the terms and requirements of the
Borrower Lease, within ten (10) days after receipt of written request by
Administrative Agent or Lenders, Borrower shall use reasonable efforts to obtain
from Borrower Landlord under the Borrower Lease and furnish to Administrative
Agent an estoppel certificate from Borrower Landlord stating the date through
which rent has been paid and whether or not, to Borrower Landlord’s knowledge,
there are any defaults thereunder and specifying the nature of such claimed
defaults, if any, and such other matters as Administrative Agent or Lenders may
reasonably request or in the form required pursuant to the terms of the Borrower
Lease. Borrower shall furnish to Administrative Agent all information that
Administrative Agent or Lenders may reasonably request from time to time in the
possession of Borrower (or reasonably available to Borrower) concerning the
Borrower Lease and Borrower’s compliance with the Borrower Lease.

(iv) Promptly upon a Responsible Officer of Borrower obtaining Knowledge that
Borrower Landlord has failed to perform the material terms and provisions under
the Borrower Lease and promptly upon a Responsible Officer of Borrower obtaining
Knowledge of a rejection or disaffirmance or purported rejection or
disaffirmance of the Borrower Lease pursuant to any state or federal bankruptcy
law, shall notify Administrative Agent thereof. Borrower shall promptly notify
Administrative Agent of any request that any party to the

 

56



--------------------------------------------------------------------------------

Borrower Lease makes for arbitration or other dispute resolution procedure
pursuant to the Borrower Lease and of the institution of any such arbitration or
dispute resolution. Borrower shall promptly deliver to Administrative Agent a
copy of the determination of each such arbitration or dispute resolution
mechanism.

(v) Borrower shall promptly, after any Responsible Officer obtaining Knowledge
of such filing notify Administrative Agent orally of any filing by or against
Borrower Landlord under the Borrower Lease of a petition under the Bankruptcy
Code or other applicable law. Borrower shall thereafter promptly give written
notice of such filing to Administrative Agent, setting forth any information
known to Borrower as to the date of such filing, the court in which such
petition was filed, and the relief sought in such filing. Borrower shall
promptly deliver to Administrative Agent any and all notices, summonses,
pleadings, applications and other documents received by Borrower from Borrower
Landlord or the applicable court in connection with any such petition and any
proceedings relating to such petition.

8.09 Licenses. Such Obligor shall, and shall cause each of its Subsidiaries to,
obtain and maintain all material licenses, authorizations, consents, filings,
exemptions, registrations and other Governmental Approvals necessary in
connection with the execution, delivery and performance of the Loan Documents,
the consummation of the Transactions or the operation and conduct of its
business and ownership of its properties, except where failure to do so could
not reasonably be expected to have a Material Adverse Effect.

8.10 Action under Environmental Laws. Such Obligor shall, and shall cause each
of its Subsidiaries to, upon becoming aware of the presence of any Hazardous
Materials or the existence of any environmental liability under applicable
Environmental Laws with respect to their respective businesses, operations or
properties that in each case is reasonably likely to cause a Material Adverse
Effect, take all actions, at their cost and expense, as shall be necessary or
advisable to investigate and clean up the condition of their respective
businesses, operations or properties, including all required removal,
containment and remedial actions, and restore their respective businesses,
operations or properties to a condition in compliance with applicable
Environmental Laws.

8.11 Use of Proceeds. The proceeds of the Loans will be used only as provided in
Section 2.04. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

8.12 Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. Such Obligor will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that all Subsidiaries (other than any Excluded Foreign
Subsidiary not required to be a Subsidiary Guarantor under Section 8.12(b)(i))
are “Subsidiary Guarantors” hereunder. Without limiting the generality of the
foregoing, in the event that Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than any Excluded Foreign Subsidiary that is
not required to be a Subsidiary Guarantor under of Section 8.12(b)(i)), such
Obligor and its Subsidiaries will

 

57



--------------------------------------------------------------------------------

within thirty (30) days of such formation or concurrently with such acquisition
(or such longer period as may be agreed by Administrative Agent in its sole
discretion):

(i) cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder, and
a “Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;

(ii) take such action or cause such Subsidiary to take such action (including
delivering such shares of stock together with undated transfer powers executed
in blank) as shall be necessary to create and perfect valid and enforceable
first priority (subject to Permitted Priority Liens) Liens on substantially all
of the personal property of such new Subsidiary (other than Excluded Assets) as
collateral security for the obligations of such new Subsidiary hereunder;

(iii) to the extent that the parent of such Subsidiary is not a party to the
Security Agreement or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Agreement and this
Agreement, cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Secured Parties in respect of all outstanding issued
shares of such Subsidiary; and

(iv) deliver such proof of corporate action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Sections 6.01 and 6.02 or as Administrative Agent or the
Majority Lenders shall have reasonably requested;

provided that no Obligor may transfer any assets, property or cash to such newly
formed or acquired Subsidiary until all actions required by this Section 8.12(a)
have been taken with react to such newly formed or acquired Subsidiary.

(b) Excluded Foreign Subsidiaries.

(i) Subject to Section 8.12(c), in the event that, at any time, Excluded Foreign
Subsidiaries have, in the aggregate, (x) total Revenues constituting 5% or more
of the total Revenues of Borrower and its Subsidiaries on a consolidated basis,
or (y) total assets constituting 5% or more of the total assets of Borrower and
its Subsidiaries on a consolidated basis, promptly (and, in any event, within 30
days after such time) Obligors shall cause one or more of such Excluded Foreign
Subsidiaries to become Subsidiary Guarantors in the manner set forth in
Section 8.12(a), such that, after such Subsidiaries become Subsidiary
Guarantors, the non-guarantor Excluded Foreign Subsidiaries in the aggregate
shall cease to have Revenues or assets, as applicable, that meet the thresholds
set forth in clauses (x) and (y) above; provided that no Excluded Foreign
Subsidiary shall be required to become a Subsidiary Guarantor if doing so would
result in material adverse tax consequences for Borrower and its Subsidiaries,
taken as a whole.

(ii) Subject to Section 8.12(c), with respect to each First-Tier Foreign
Subsidiary that is not a Subsidiary Guarantor, such Obligor shall grant a
security interest and Lien in 65% of each class of voting Equity Interest and
100% of all other Equity Interests in such First-Tier Foreign Subsidiaries in
favor of the Secured Parties as Collateral for the Obligations.

 

58



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that any Obligor
shall form or acquire any new Subsidiary that is a First-Tier Foreign
Subsidiary, such Obligor will promptly and in any event within thirty (30) days
of the formation or acquisition of such Subsidiary (or such longer time as
consented to by Administrative Agent in writing) grant a security interest and
Lien in 65% of each class of voting Equity Interests and 100% of all other
Equity Interests of such Subsidiary in favor of the Secured Parties as
Collateral for the Obligations (provided that, in the case of a First-Tier
Foreign Subsidiary that is a Subsidiary Guarantor, such Obligor shall grant a
security interest and Lien in 100% of the Equity Interests of such Subsidiary in
favor of the Secured Parties as Collateral for the Obligations), including
entering into any necessary local law security documents and delivery of
certificated securities issued by such First-Tier Foreign Subsidiary.

(c) Further Assurances. Such Obligor will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by Administrative Agent or the Majority Lenders to effectuate the
purposes and objectives of this Agreement.

Without limiting the generality of the foregoing, each Obligor will, and will
cause each Person that is required to be a Subsidiary Guarantor to, take such
action from time to time (including executing and delivering such assignments,
security agreements, control agreements and other instruments) as shall be
reasonably requested by Administrative Agent or the Majority Lenders to create,
in favor of the Secured Parties, perfected security interests and Liens in
substantially all of the property of such Obligor as collateral security for the
Obligations; provided that (i) any such security interest or Lien shall be
subject to the relevant requirements of the Security Documents, (ii) no actions
in any jurisdiction outside the United States shall be required in order to
create any security interests in immaterial assets, including immaterial
Intellectual Property; (iii) no filings in respect of any security interest or
Lien shall be required in any jurisdiction that imposes recording fees based on
the aggregate principal amount of Indebtedness secured (except where the Lenders
are willing to bear all such filing costs in excess of the amounts specified in
the proviso below); (iv) no actions in any jurisdiction outside the United
States shall be required where the cost of obtaining or perfecting a security
interest in such assets exceeds the practical benefit to the Lenders afforded
thereby, as reasonably determined by Administrative Agent (in consultation with
the Obligors); provided further that any such foreign guarantees and foreign
security will be limited or not required if (or to the extent) (A) it is limited
by applicable corporate benefit, maintenance of capital, “thin capitalization”
rules and financial assistance restrictions or (B) if the same would violate the
fiduciary duties of a Subsidiary’s directors or contravene any legal prohibition
or regulatory condition or it is generally accepted (taking into account market
practice in respect of the giving of guarantees and security for financial
obligations in the relevant jurisdiction) that it would result in a material
risk of personal or criminal liability on the part of any officer or director of
a Subsidiary; provided that, notwithstanding any provision under this Agreement
or other Loan Document to the contrary, Borrower and its Subsidiaries shall not
be responsible for legal and filing costs, fees, expenses and other amounts in
excess of $25,000 in respect of actions required under this Section 8.12 or
Section 8.15(b) for each foreign jurisdiction, or $100,000 in the aggregate for
all foreign jurisdictions.

8.13 Termination of Non-Permitted Liens. In the event that any Responsible
Officer of Borrower or any of its Subsidiaries shall have Knowledge or be
notified by Administrative Agent

 

59



--------------------------------------------------------------------------------

or any Lender of the existence of any outstanding Lien against any Property of
Borrower or any of its Subsidiaries, which Lien is not a Permitted Lien, each
Obligor shall use its best efforts to promptly terminate or cause the
termination of such Lien.

8.14 Intellectual Property. In the event that the Obligors acquire Obligor
Intellectual Property during the term of this Agreement, then the provisions of
this Agreement shall automatically apply thereto and any such Obligor
Intellectual Property shall automatically constitute part of the Collateral
under the Security Documents, without further action by any party, in each case
from and after the date of such acquisition (except that any representations or
warranties of any Obligor shall apply to any such Obligor Intellectual Property
only from and after the date, if any, subsequent to such acquisition that such
representations and warranties are brought down or made anew as provided
herein).

8.15 Post-Closing Items.

(a) Within sixty (60) days after the Effective Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall cause
Borrower Landlord to execute and deliver a Landlord Consent to Administrative
Agent.

(b) Within thirty (30) days after the Effective Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall deliver
to Administrative Agent duly executed control agreements in favor of
Administrative Agent for all Deposit Accounts, Securities Accounts and
Commodities Accounts owned by Obligors in the United States (other than Excluded
Accounts, as defined in the Security Agreement); provided, however, that
Borrower shall not be required to obtain control agreements for its Deposit
Accounts at East West Bank as long as such accounts contain less than $250,000
in the aggregate and are closed within sixty (60) days after the Effective Date.

(c) Within sixty (60) days after the Effective Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall deliver
to Administrative Agent such foreign filings as the Lenders may require with
respect to foreign Material Intellectual Property and evidence of filing
thereof.

(d) Within thirty (30) days after the Effective Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall enter
into a subordination agreement in form and substance reasonably acceptable to
Administrative Agent and the Majority Lenders with Vulcan Inc. and Cougar
Investment Holdings, LLC (which form shall be no less favorable to
Administrative Agent and the Lenders than the Vulcan Lien Subordination
Agreement is to Oxford Finance LLC).

(e) Within sixty (60) days after the Effective Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall deliver
to Administrative Agent duly executed and delivered copies of such
acknowledgement letters as are reasonably requested by Administrative Agent with
respect to Liens existing as of the date of the Agreement.

 

60



--------------------------------------------------------------------------------

SECTION 9

NEGATIVE COVENANTS

Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than inchoate indemnity obligations) have been paid in full indefeasibly
in cash:

9.01 Indebtedness. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof (other than Indebtedness incurred
pursuant to the Oxford Agreement) and set forth in Part II of Schedule 7.13(a)
to the Disclosure Letter and Permitted Refinancings thereof;

(c) Permitted Priority Debt;

(d) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of Borrower’s or such Subsidiary’s business, unless contested in
good faith by appropriate proceedings and reserved for in accordance with GAAP;

(e) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Obligor in the ordinary course of
business;

(f) Indebtedness of any Obligor to any other Obligor;

(g) Guarantees by any Obligor of Indebtedness permitted under this Section 9.01;

(h) Guarantees by any Subsidiary that is not a Subsidiary Guarantor of
Indebtedness of any other Subsidiary that is not a Subsidiary Guarantor;

(i) normal course of business equipment financing consisting of purchase money
obligations and Capital Lease Obligations; provided that (i) if secured, the
collateral therefor consists solely of the assets being financed, the products
and proceeds thereof and books and records related thereto, and (ii) the
aggregate outstanding principal amount of such Indebtedness does not exceed
$2,500,000 (or the Equivalent Amount in other currencies) at any time;

(j) Permitted Cure Debt and any Permitted Refinancings thereof;

(k) Indebtedness of any Subsidiary not a Subsidiary Guarantor to any other
Subsidiary not a Subsidiary Guarantor;

(l) Unsecured Indebtedness in connection with corporate credit cards in an
aggregate principal amount not exceed the greater of (x) $600,000 and (y) 0.5%
of the prior fiscal year’s operating expenses, in each case at any time
outstanding;

 

61



--------------------------------------------------------------------------------

(m) Indebtedness in respect of any agreement providing for treasury, depositary,
cash management services, including in connection with any automated clearing
house transfers of funds or any similar transactions, securities settlements,
foreign exchange contracts, assumed settlement, netting services, overdraft
protections and other cash management, intercompany cash pooling and similar
arrangements, in each case in the ordinary course of business;

(n) Indebtedness with respect to letters of credit outstanding and secured
solely by cash and/or Permitted Cash Equivalent Investments; provided that the
outstanding principal amount of such Indebtedness shall not exceed $5,000,000 at
any time outstanding;

(o) obligations under bona fide time-based licenses of Borrower or any
Subsidiary in the ordinary course of business;

(p) advance or deposits from customers or vendors received in the ordinary
course of business and held with a deposit bank insured by the Federal Deposit
Insurance Corporation;

(q)(i) Indebtedness in an outstanding principal amount of up to $5,000,000
incurred, assumed or otherwise acquired in connection with a Permitted
Acquisition (which may be Indebtedness existing prior to the Permitted
Acquisition secured by the assets acquired as described in Section 9.02(k)(ii));
provided that, unless such Indebtedness was previously existing and not incurred
in connection with such Permitted Acquisition, such Indebtedness is unsecured
and subordinated to the Obligations pursuant to a subordination agreement in
substantially the form of Exhibit G or otherwise satisfactory to the Majority
Lenders and (ii) Permitted Refinancings thereof;

(r) Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;

(s) Indebtedness consisting of (i) the bona fide financing of insurance premiums
or self-insurance obligations (which must be commercially reasonable and
consistent with insurance practices generally) or (ii) take-or-pay obligations
contained in supply or similar agreements, in each case, in the ordinary course
of business;

(t) other unsecured Indebtedness in an aggregate principal amount not to exceed
$300,000 at any time outstanding;

(u)(i) workers’ compensation claims, payment obligations in connection with
health disability or other types of social security benefits, unemployment or
other insurance obligations, reclamation and statutory obligations or
(ii) Indebtedness related to employee benefit plans, including, without
limitation, annual employee bonuses, accrued wage increases and 401(k) plan
matching obligations, in each case incurred in the ordinary course of Borrower’s
or its Subsidiary’s business;

(v) Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes) in an aggregate

 

62



--------------------------------------------------------------------------------

notional amount for all such Hedging Agreements not in excess of $2,000,000 (or
the Equivalent Amount in other currencies);

(w) contingent return obligations consistent with market practice in respect of
unspent advances to Borrower by a third-party entity (each such entity, a
“Research Partner”) whereby such funds are used to pay costs and expenses for
the research performed and expenses incurred by Borrower in compliance with
agreements between Borrower and such Research Partner;

(x) from the Closing Date until the date of the first Borrowing, Indebtedness
incurred under the Oxford Agreement; and

(y) Indebtedness approved in advance in writing by the Majority Lenders.

9.02 Liens. Such Obligor will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or Revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens securing the Obligations;

(b) any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Part II of Schedule 7.13(b) to the
Disclosure Letter; provided that (i) no such Lien shall extend to any other
property or asset of Borrower or any of its Subsidiaries and (ii) any such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(c) Liens described in the definition of “Permitted Priority Debt”;

(d) Liens securing Indebtedness permitted under Section 9.01(i); provided that
such Liens are restricted solely to the collateral described in Section 9.01(i);

(e) Liens imposed by law which were incurred in the ordinary course of business,
including (but not limited to) carriers’, warehousemen’s and mechanics’ liens,
liens relating to leasehold improvements and other similar liens arising in the
ordinary course of business and which (x) do not in the aggregate materially
detract from the value of the Property subject thereto or materially impair the
use thereof in the operations of the business of such Person or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the Property subject to such
liens and for which adequate reserves have been made if required in accordance
with GAAP;

(f) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other similar social
security legislation;

(g) Liens securing Taxes, assessments and other governmental charges, the
payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

 

63



--------------------------------------------------------------------------------

(h) servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;

(i) with respect to any real Property, (A) (i) such defects or encroachments as
might be revealed by an up-to-date survey of such real Property; (ii) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
Property pursuant to applicable Laws; and (iii) rights of expropriation, access
or user or any similar right conferred or reserved by or in applicable Laws,
which, in the aggregate for (i), (ii) and (iii), are not material, and which do
not in any case materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of any of the
Obligors and (B) leases or subleases granted in the ordinary course of business;

(j) Bankers liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business;

(k) (i) Liens securing Indebtedness permitted in reliance on Section 9.01(q),
provided that the Indebtedness secured by such Liens was incurred prior to, and
not in contemplation of, such Permitted Acquisition and that such Liens extend
solely to the assets acquired in such Permitted Acquisition; and (ii) Liens on
property acquired in and existing at the time of a Permitted Acquisition,
provided that such Liens do not attach to any other property of any other
Obligor or Subsidiary; and provided further that such Liens are of the type
otherwise permitted under this Section 9.02;

(l) Non-exclusive licenses or sublicenses, leases or subleases of property
(other than real Property or Intellectual Property) granted in the ordinary
course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit an Obligor from granting Control Agent or any Lender
a security interest in such property;

(m) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 11.01(k);

(n) cash collateral arrangements made (i) with respect to letters of credit
permitted by Section 9.01(n) but not exceeding the amount of the Indebtedness
permitted by Section 9.01(n);

(o) Liens consisting of Asset Transactions permitted under Section 9.09;

(p) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(q) from the Closing Date until the date of the first Borrowing, Liens securing
Indebtedness under the Oxford Agreement; and

 

64



--------------------------------------------------------------------------------

(r) Liens the creation of which did not involve Borrower’s or its Subsidiaries’
consensual participation or involvement encumbering assets not to exceed $50,000
in the aggregate in any fiscal year;

provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(c) through (j), (m), (n), (p) and (r) shall apply to any Material
Intellectual Property.

9.03 Fundamental Changes and Acquisitions. Such Obligor will not, and will not
permit any of its Subsidiaries to, (i) enter into any transaction of merger,
amalgamation or consolidation (ii) liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or (iii) make any Acquisition or
otherwise acquire any business or substantially all the property from, or
capital stock of, or be a party to any acquisition of, any Person, except:

(a) Investments permitted under Section 9.05(e);

(b) the merger, amalgamation or consolidation of any Subsidiary Guarantor with
or into any other Obligor; provided that, in the case of a merger, amalgamation
or consolidation with or into Borrower, Borrower shall be the surviving entity;

(c) the sale, lease, transfer or other disposition by any Subsidiary Guarantor
of any or all of its property (upon voluntary liquidation or otherwise) to any
other Obligor; and

(d) the sale, transfer or other disposition of the capital stock of any
Subsidiary Guarantor to any other Obligor;

(e) Permitted Acquisitions for total consideration in an aggregate amount for
all such Permitted Acquisitions not exceeding 20% of the Market Capitalization
(measured, with respect to any particular Permitted Acquisition, as of the
trading day immediately preceding the execution of the definitive documentation
relating to such Permitted Acquisition);

(f) the merger, amalgamation or consolidation of a wholly owned Subsidiary in a
transaction in which the surviving entity is a wholly owned Subsidiary and no
Person other than Borrower or a wholly owned Subsidiary receives any
consideration (provided that if any party to such transaction is an Obligor, the
surviving entity of such transaction shall be an Obligor);

(g) any Subsidiary that is not an Obligor may liquidate or dissolve if Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of Borrower;

(h) any Asset Transaction permitted by Section 9.09 (other than
Section 9.09(f)); and

(i) Borrower and its Subsidiaries may enter into Permitted Commercialization
Arrangements.

9.04 Lines of Business. Such Obligor will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than the
business engaged in on the date hereof by Borrower or any Subsidiary or a
business reasonably related thereto or reasonable extensions thereof.

 

65



--------------------------------------------------------------------------------

9.05 Investments. Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

(a) Investments outstanding on the date hereof and identified in Schedule 9.05
to the Disclosure Letter;

(b) operating deposit accounts with banks;

(c) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services or licensing transactions
in the ordinary course of business;

(d) Permitted Cash Equivalent Investments;

(e) Investments by any Obligor in Borrower’s wholly-owned Subsidiary Guarantors
(for greater certainty, Borrower shall not be permitted to have any direct or
indirect Subsidiaries that are not wholly-owned Subsidiaries);

(f) Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes) and in an aggregate notional amount for all such Hedging Agreements
not in excess of $2,000,000 (or the Equivalent Amount in other currencies);

(g) Investments consisting of security deposits with utilities, landlords,
vendors and other like Persons made in the ordinary course of business;

(h) employee loans, travel advances and guarantees in accordance with Borrower’s
usual and customary practices with respect thereto (if permitted by applicable
law) which in the aggregate shall not exceed $250,000 outstanding at any time
(or the Equivalent Amount in other currencies);

(i) Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;

(j) Investments (excluding non-exclusive license of Intellectual Property and
license of Intellectual Property that are exclusive to jurisdictions outside the
United States only) as part of a Permitted Commercialization Arrangement,
provided that the value of the cash and tangible property components of such
Investment (valued at cost) shall not at any time exceed $2,500,000 in the
aggregate at any time outstanding for all such Permitted Commercialization
Arrangements taken together;

(k) Investments acquired as a result of a Permitted Acquisition to the extent
that such Investments were not made in contemplation of or in connection with
such Permitted Acquisition and were in existence prior to the date of such
Permitted Acquisition, in an aggregate amount not to exceed $1,000,000 at any
time outstanding (or such higher threshold as consented to by Administrative
Agent, such consent not to be unreasonably withheld);

 

66



--------------------------------------------------------------------------------

(l) Investments permitted by Borrower’s investment policy as in effect as of the
date of this Agreement, with such changes thereto as shall be approved by
Borrower’s board of directors with the written consent of the Majority Lenders;
and

(m) Investments permitted under Section 9.03.

9.06 Restricted Payments. Such Obligor will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) Borrower may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock (other than Disqualified
Equity);

(b) any Subsidiary Guarantor may declare and pay dividends to any other Obligor;

(c) Borrower may purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other Equity Interests with the proceeds received from a
substantially concurrent issue of new shares of its capital stock or other
Equity Interests;

(d) for payments pursuant to employee stock plans, which payments must not
exceed $100,000 in any fiscal year;

(e) Borrower may make cash payments in lieu of the issuance of fractional shares
in connection with the exercise of warrants, options, or other securities
convertible into or exchangeable for Equity Interests of Borrower;

(f) Borrower may make repurchases of capital stock of Borrower deemed to occur
upon the exercise of options, warrants or other rights to acquire capital stock
of Borrower solely to the extent that shares of such capital stock represent a
portion of the exercise price of such options, warrants or such rights;

(g) Borrower may honor conversion or exercise requests in respect of any
convertible or exercisable securities of Borrower pursuant to the terms of such
securities or in exchange therefor to the extent such convertible or exercisable
securities are converted into, exchanged for or exercised for Equity Interests
of Borrower (other than Disqualified Equity);

(h) Borrower may make Restricted Payments in connection with the retention of
Equity Interests in payment of withholding taxes in connection with equity-based
compensation plans;

(i) Borrower may distribute rights pursuant to a shareholder rights plan or
redeem such rights for no or nominal consideration not to exceed $0.001 per
right, provided that such redemption is in accordance with the terms of such
plan;

(j) Borrower or any Subsidiary may make payments or distributions to dissenting
stockholders pursuant to applicable law in connection with any Permitted
Acquisition; provided that such amounts when taken together with the aggregate
consideration paid or payable for all Permitted Acquisitions shall not exceed
the amounts permitted by Section 9.03(e); and

 

67



--------------------------------------------------------------------------------

(k) a Restricted Payment by any Subsidiary that is not a Subsidiary Guarantor to
Borrower or any other Subsidiary.

9.07 Payments of Indebtedness. Such Obligor will not, and will not permit any of
its Subsidiaries to, make any payments in respect of any Indebtedness other than
(i) payments of the Obligations, (ii) scheduled payments of other Indebtedness,
(iii) repayment of intercompany Indebtedness permitted in reliance upon
Section 9.01(f) and (iv) on or prior to the first Borrowing Date, payments due
under the Oxford Agreement.

9.08 Change in Fiscal Year. Such Obligor will not, and will not permit any of
its Subsidiaries to, change the last day of its fiscal year from that in effect
on the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to that of Borrower.

9.09 Sales of Assets, Exclusive Licenses, Etc. Such Obligor will not, and will
not permit any of its Subsidiaries to, sell, lease, transfer, or otherwise
dispose of any of its Property (including accounts receivable and capital stock
of Subsidiaries) or exclusively license (in terms of geography or field of use)
the Product to any Person in one transaction or series of transactions (any
thereof, an “Asset Transaction”), except:

(a) transfers of cash in the ordinary course of its business for equivalent
value;

(b) sales of inventory in the ordinary course of its business on ordinary
business terms;

(c) development and other collaborative arrangements where such arrangements
provide for the licenses or disclosure of Patents, Trademarks, Copyrights or
other Intellectual Property rights in the ordinary course of business and
consistent with general market practices where such licenses are provided for in
development and other collaborative arrangements that require periodic payments
based on per unit sales of a product over a period of time and provided that
such license does not effect a legal transfer of title to such Intellectual
Property rights and such licenses must be true licenses as opposed to licenses
that are sales transactions in substance;

(d) transfers of Property by any Subsidiary Guarantor to any other Obligor;

(e) dispositions of any Property that is surplus, obsolete or worn out or no
longer used or useful in the Business;

(f) any transaction permitted under Section 9.03 or 9.05;

(g) licenses for the use of the Intellectual Property of Borrower or its
Subsidiaries (but not to any of Borrower’s Affiliates except for a Permitted
Commercialization Arrangement Vehicle) that are approved by Borrower’s board of
directors and which would not result in a legal transfer of title of the
licensed property but that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discrete areas outside of the
United States; except that Borrower or its Subsidiaries may not grant to another
party an exclusive license of the Intellectual Property of Borrower or its
Subsidiaries in the field of use or scope covering the Product within the United
States;

 

68



--------------------------------------------------------------------------------

(h) assignments, licenses, sublicenses, sales or other transfers of any
Obligor’s Intellectual Property specifically related to individual GPCR targets
(but not the GPCR platform as a whole) in connection with the development and
commercialization thereof as contemplated by the Vulcan Agreement;

(i) one or more licenses granted (i) pursuant to the Fagron License or any
Fagron Replacement License or (ii) in connection with exclusive manufacturing,
fill-finish or packaging, marketing, promotion or distribution arrangements for
or on behalf of Borrower entered into in the ordinary course of business;
provided that each such license (x) does not effect a legal transfer of title to
such Intellectual Property rights and (y) must be a true license as opposed to a
license that is a sales transaction in substance;

(j) dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;

(k) dispositions of equipment to the extent that (i) such equipment is exchanged
for credit against the purchase price of similar replacement equipment or
(ii) the proceeds of such disposition are applied to the purchase price of such
replacement equipment within 180 days;

(l) dispositions resulting from casualty events or any other insured damage to
any property or asset of any Obligor or any Obligor’s Subsidiary;

(m) non-exclusive licenses of Borrower’s and its Subsidiaries’ Intellectual
Property; and

(n) any other Disposition the Asset Transaction Net Proceeds of which are
applied as required under Section 3.03(b)(i).

9.10 Transactions with Affiliates. Such Obligor will not, and will not permit
any of its Subsidiaries to, sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:

(a) transactions between or among Obligors;

(b) any transaction permitted under Section 9.01, 9.05, 9.06 or 9.09;

(c) customary compensation (including equity based compensation) and
indemnification of, and other employment or compensation arrangements with,
directors, officers and employees of Borrower or any Subsidiary and
reimbursement of expenses of current or former directors, officers and
employees, in each case in the ordinary course of business,

(d) Borrower may issue Equity Interests to Affiliates in exchange for cash,
provided that the terms thereof are no less favorable (including the amount of
cash received by Borrower) to Borrower than those that would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of Borrower;

 

69



--------------------------------------------------------------------------------

(e) the transactions set forth on Schedule 9.10 to the Disclosure Letter; and

(f) transactions between an Obligor and Omeros London Limited with respect to
the European operations of the Product that may be effected by Omeros London
Limited as the Marketing Authorization Holder of the Product and any other
transactions between an Obligor and Omeros London Limited in furtherance of the
same; provided that, immediately prior to and immediately following any such
transaction, Omeros London Limited shall not be required to become a Subsidiary
Guarantor pursuant to Section 8.12.

9.11 Restrictive Agreements. Such Obligor will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any Restrictive Agreement other than (a) restrictions and conditions
imposed by law or by the Loan Documents, (b) Restrictive Agreements listed on
Schedule 7.15 to the Disclosure Letter, (c) restrictions or conditions imposed
by an agreement relating to Permitted Priority Debt or Permitted Cure Debt and
(d) prior to the first Borrowing Date, the Oxford Agreement.

9.12 Amendments to Material Agreements; Organizational Documents. Such Obligor
will not, and will not permit any of its Subsidiaries to, enter into any
material amendment to or material modification of any Material Agreement or
terminate any Material Agreement (other than the termination of the Oxford
Agreement or unless replaced with another agreement that, viewed as a whole, is
on better terms for Borrower or such Subsidiary within 60 days of such
termination) without, in each case, the prior written consent of the Majority
Lenders (which consent shall not be unreasonably withheld or delayed). Such
Obligor will not, and will not permit any of its Subsidiaries to, enter into any
amendment to or modification of its organizational documents in a manner that
could (a) be materially adverse to the rights or remedies of the Lenders under
the Loan Documents or (b) prevent any Obligor from fulfilling, or limit any
Obligor’s ability to fulfill, all of its obligations under the Loan Documents.

9.13 Operating Leases. Borrower will not, and will not permit any of its
Subsidiaries to, make any expenditures in respect of operating leases, except
for:

(a) real estate operating leases;

(b) operating leases between Borrower and any of its wholly-owned Subsidiaries
or between any of Borrower’s wholly-owned Subsidiaries;

(c) operating leases in respect of motor vehicles that would not cause Borrower
and its Subsidiaries, on a consolidated basis, to make payments exceeding
$1,250,000 (or the Equivalent Amount in other currencies) in any fiscal year;
and

(d) other operating leases that would not cause Borrower and its Subsidiaries,
on a consolidated basis, to make payments exceeding $500,000 (or the Equivalent
Amount in other currencies) in any fiscal year.

9.14 Sales and Leasebacks. Except as disclosed on Schedule 9.14 to the
Disclosure Letter or as otherwise permitted by, and subject to the threshold and
limitations of, Section 9.01(i) or Section 9.13, as applicable, such Obligor
will not, and will not permit any of its Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an operating lease or
a

 

70



--------------------------------------------------------------------------------

Capital Lease Obligation, of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, (i) which Borrower or such Subsidiary
has sold or transferred or is to sell or transfer to any other Person and
(ii) which Borrower or such Subsidiary intends to use for substantially the same
purposes as property which has been or is to be sold or transferred.

9.15 Hazardous Material. Such Obligor will not, and will not permit any of its
Subsidiaries to, use, generate, manufacture, install, treat, release, store or
dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply could not reasonably be
expected to result in a Material Adverse Change.

9.16 Accounting Changes. Such Obligor will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

9.17 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien with respect to any
Title IV Plan or Multiemployer Plan or (b) any other ERISA Event that would, in
the aggregate, have a Material Adverse Effect. No Obligor or Subsidiary thereof
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan that would have a Material Adverse
Effect.

SECTION 10

FINANCIAL COVENANTS

10.01 Minimum Liquidity. After the first Borrowing Date, Borrower shall maintain
at all times Liquidity in an amount which shall exceed the greater of
(i) $5,000,000 and (ii) to the extent Borrower has incurred Permitted Priority
Debt, the minimum cash balance, if any, required of Borrower by Borrower’s
Permitted Priority Debt creditors.

10.02 Minimum Revenue or Minimum Market Capitalization. Borrower shall have met
the requirements set forth in either Section 10.02(a) or Section 10.02(b).

(a) The Obligors shall have annual Revenue (for each respective calendar year,
the “Minimum Required Revenue”):

(i) during the twelve-month period beginning on January 1, 2016, of at least
$35,000,000;

(ii) during the twelve-month period beginning on January 1, 2017, of at least
$55,000,000;

(iii) during the twelve-month period beginning on January 1, 2018, of at least
$65,000,000;

(iv) during the twelve-month period beginning on January 1, 2019, of at least
$75,000,000;

 

71



--------------------------------------------------------------------------------

(v) during the twelve-month period beginning on January 1, 2020, of at least
$90,000,000; and

(vi) during the twelve-month period beginning on January 1, 2021, of at least
$100,000,000.

For purposes of this Section 10.02(a), any Minimum Required Revenue shall be
determined as of the last day of the twelve-month period set forth above.

(b) At the end of the fifth (5th) Business Day following the announcement of
earnings results for each calendar year, the Market Capitalization of Borrower
shall be equal to or greater than the Market Cap Threshold.

10.03 Cure Right.

(a) Notwithstanding anything to the contrary contained in Section 11, in the
event that Borrower fails to comply with the covenants contained in
Section 10.02(a)(i) through (vi) or Section 10.02(b) (such covenants for such
applicable periods being the “Specified Financial Covenants”), Borrower shall
have the right within 90 (ninety) days of the end of the respective calendar
year:

(i) to issue additional Equity Interests in exchange for cash (the “Equity Cure
Right”), or

(ii) to borrow Permitted Cure Debt (the “Subordinated Debt Cure Right” and,
collectively with the Equity Cure Right, the “Cure Right”),

in an amount equal to (x) one (1) multiplied by (y) the Minimum Required Revenue
for the respective calendar year with respect to which the Cure Right is being
exercised less the Obligors’ annual Revenue (the “Cure Amount”). The cash
therefrom immediately shall be contributed as equity or subordinated debt (only
as permitted pursuant to Section 9.01), as applicable, to Borrower, and upon the
receipt by Borrower of the Cure Amount pursuant to the exercise of such Cure
Right, such Cure Amount shall be deemed to constitute Revenue of the Obligors
for purposes of the Specified Financial Covenants and the Specified Financial
Covenants shall be recalculated for all purposes under the Loan Documents. If,
after giving effect to the foregoing recalculation, Borrower shall then be in
compliance with the requirements of the Specified Financial Covenants, Borrower
shall be deemed to have satisfied the requirements of the Specified Financial
Covenants as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach of the Specified Financial Covenants that had occurred, the
related Default and Event of Default, shall be deemed cured without any further
action of Borrower or Lenders for all purposes under the Loan Documents. Upon
the Lenders’ receipt of a notice from Borrower that it intends to exercise the
Cure Right with respect to Section 10.02(a) or (b) (the “Notice of Intent to
Cure”), then, so long as no other Event of Default then exists and solely with
respect to Borrower’s exercise of the Equity Cure Right and Subordinated Debt
Cure Right, through the 90th day subsequent to the calendar year to which such
Notice of Intent to Cure relates, neither Administrative Agent nor any Lender
shall exercise the right to accelerate the Loans or terminate the Commitments

 

72



--------------------------------------------------------------------------------

and neither Administrative Agent nor any Lender shall exercise any right to
foreclose on or take possession of the Collateral solely on the basis of an
Event of Default having occurred and being continuing under Section 10.02(a) or
(b) in respect of such calendar year; provided that if Borrower fails to raise
the Cure Amount on or before the 90th day subsequent to the calendar year to
which such Notice of Intent to Cure relates, the applicable breach of the
Specified Financial Covenants, the related Default and Event of Default, shall
be deemed to have occurred as of the day following the last day of such calendar
year and the Default Rate shall be deemed to have been implemented as of such
date.

(b) Notwithstanding anything herein to the contrary, the Cure Amount received by
Borrower from investors investing in or lending to Borrower pursuant to
Section 10.03(a) shall be used to immediately prepay the Loans, including any
Prepayment Premium and any fees payable pursuant to the Fee Letter, credited in
the order set forth in Sections 3.03(b)(i)(A)-(E).

SECTION 11

EVENTS OF DEFAULT

11.01 Events of Default. Each of the following events shall constitute an “Event
of Default”:

(a) Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Obligor shall fail to pay any Obligation (other than an amount referred
to in Section 11.01(a)) when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
Obligations payable on demand and consisting of indemnified amounts or costs and
expenses, fifteen (15) Business Days, and (ii) in all other cases, seven
(7) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall: (i) prove to have been
incorrect when made or deemed made to the extent that such representation or
warranty contains any materiality or Material Adverse Effect qualifier; or
(ii) prove to have been incorrect in any material respect when made or deemed
made to the extent that such representation or warranty does not otherwise
contain any materiality or Material Adverse Effect qualifier;

(d) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02 (and such failure continues unremedied for
five (5) days), 8.03 (with respect to Borrower’s existence), 8.11, 8.12(a) and
(b), 8.14, 9 or 10;

(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in
Section 11.01(a), (b) or (d)) or any other Loan Document, and, in the case of
any failure that is capable of cure, if such failure shall

 

73



--------------------------------------------------------------------------------

continue unremedied for a period of thirty (30) or more days after written
notice thereof from the Lenders is received by a Responsible Officer of
Borrower;

(f) Borrower or any of its Subsidiaries shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace or cure period as originally provided by the
terms of such Indebtedness;

(g) (i) any material breach of, or “event of default” or similar event by any
Obligor under, any Material Agreement shall occur, which would give the
counterparty to such Material Agreement the right to terminate such Material
Agreement pursuant to the terms thereof (after giving effect to any applicable
grace or cure period and provided that such material breach, “event of default”
or similar event is not being contested in good faith with reasonable basis by
such Obligor) and the termination of which would reasonably be expected to
result in a Material Adverse Effect, to the extent that (1) the Obligor has
received written notice of termination of such Material Agreement and (2) the
counterparty to such Material Agreement has not waived such material breach,
“event of default” or similar event within twenty (20) Business Days of the
Obligor’s receipt of the written notice, (ii) any material breach of, or “event
of default” or similar event under, the documentation governing any Material
Indebtedness shall occur and continue unredeemed, uncured or unwaived for a
period of five (5) Business Days after the expiration of any cure period
thereunder or (iii) any event or condition occurs (A) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or (B) that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this Section 11.01(g) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Material Indebtedness.

(h) any Obligor with assets (at fair market value) constituting more than five
percent (5%) of the asset value of Borrower and its Subsidiaries on a
consolidated basis:

(i) becomes insolvent, or generally does not or becomes unable to pay its debts
or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;

(ii) commits an act of bankruptcy or makes an assignment of its property for the
general benefit of its creditors or makes a proposal (or files a notice of its
intention to do so);

(iii) institutes any proceeding seeking to adjudicate it an insolvent, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief, under any federal, provincial or foreign Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors or at

 

74



--------------------------------------------------------------------------------

common law or in equity, or files an answer admitting the material allegations
of a petition filed against it in any such proceeding;

(iv) applies for the appointment of, or the taking of possession by, a receiver,
interim receiver, receiver/manager, sequestrator, conservator, custodian,
administrator, trustee, liquidator, voluntary administrator, receiver and
manager or other similar official for it or any substantial part of its
property; or

(v) takes any action, corporate or otherwise, to approve, effect, consent to or
authorize any of the actions described in this Section 11.01(h) or (i), or
otherwise acts in furtherance thereof or fails to act in a timely and
appropriate manner in defense thereof;

(i) any petition is filed, application made or other proceeding instituted
against or in respect of any Obligor with assets (at fair market value)
constituting more than five percent (5%) of the asset value of Borrower and its
Subsidiaries on a consolidated basis:

(i) seeking to adjudicate it as insolvent;

(ii) seeking a receiving order against it;

(iii) seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), deed of company arrangement or
composition of it or its debts or any other relief under any federal, provincial
or foreign law now or hereafter in effect relating to bankruptcy, winding-up,
insolvency, reorganization, receivership, plans of arrangement or relief or
protection of debtors or at common law or in equity; or

(iv) seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property, and such petition, application or
proceeding continues undismissed, or unstayed and in effect, for a period of
ninety (90) days after the institution thereof; provided that if an order,
decree or judgment is granted or entered (whether or not entered or subject to
appeal) against Borrower or such Subsidiary thereunder in the interim, such
grace period will cease to apply; provided further that if Borrower or such
Subsidiary files an answer admitting the material allegations of a petition
filed against it in any such proceeding, such grace period will cease to apply;

(j) any other event occurs which, under the laws of any applicable jurisdiction,
has an effect equivalent to any of the events referred to in either of
Section 11.01(h) or (i);

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 (or the Equivalent Amount in other currencies) (to the extent
not covered by independent third party insurance as to which the insurer has
been notified of the potential claim and does not dispute coverage) shall be
rendered against any Obligor or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Obligor to enforce
any such judgment;

 

75



--------------------------------------------------------------------------------

(l) (i) an ERISA Event shall have occurred that, in the opinion of the Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of Borrower and its Subsidiaries
in an aggregate amount exceeding (i) $500,000 in any year or (ii) $1,500,000 for
all periods until repayment of all Obligations;

(m) a Change of Control shall have occurred;

(n) a Material Adverse Change shall have occurred;

(o) [Reserved];

(p) (i) any Lien created by any of the Security Documents over Collateral that
individually or in the aggregate exceeds $250,000 in market value shall at any
time not constitute a valid and perfected Lien on the applicable Collateral
intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required herein or therein) in favor
of the Secured Parties, free and clear of all other Liens (other than Permitted
Liens) to the extent required by the Security Documents, (ii) except for
expiration in accordance with its terms, any of the Security Documents or any
Guarantee of any of the Obligations (including that contained in Section 14)
shall for whatever reason cease to be in full force and effect, or (iii) any of
the Security Documents or any Guarantee of any of the Obligations (including
that contained in Section 14), or the enforceability thereof, shall be
repudiated or contested by any Obligor; and

(q) any injunction, whether temporary or permanent, shall be rendered against
any Obligor that prevents the Obligors from selling or manufacturing the Product
or its commercially available successors in the United States for more than 60
consecutive calendar days;

11.02 Remedies. (a) Upon the occurrence of any Event of Default, then, and in
every such event (other than an Event of Default described in Section 11.01(h),
(i) or (j)), and at any time thereafter during the continuance of such event,
the Majority Lenders may, by written notice to Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations (including fees specified in the Fee
Letter), shall become due and payable immediately (in the case of the Loans, at
the Redemption Price therefor), without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor.

(b) Upon the occurrence of any Event of Default described in Section 11.01(h),
(i) or (j), the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Obligations, shall automatically become due and payable immediately
(in the case of the Loans, at the Redemption Price therefor), without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor.

(c) Prepayment Premium and Redemption Price. (i) For the avoidance of doubt, the
Prepayment Premium (as a component of the Redemption Price) and the fees
specified in the

 

76



--------------------------------------------------------------------------------

Fee Letter that are payable upon the repayment of the Loans shall be due and
payable whenever so stated in this Agreement and the Fee Letter, or by any
applicable operation of law, regardless of the circumstances causing any related
acceleration or payment prior to the Stated Maturity Date, including without
limitation any Event of Default or other failure to comply with the terms of
this Agreement, whether or not notice thereof has been given, or any
acceleration by, through or on account of any bankruptcy filing.

(ii) For the avoidance of doubt, the Prepayment Premium (as a component of the
Redemption Price) and any fees specified in the Fee Letter shall be due and
payable at any time the Loans become due and payable prior to the Stated
Maturity Date for any reason, whether due to acceleration pursuant to the terms
of this Agreement (in which case it shall be due immediately, upon the giving of
written notice to Borrower in accordance with Section 11.02(a), or
automatically, in accordance with Section 11.02(b)), by operation of law or
otherwise (including, without limitation, where bankruptcy filings or the
exercise of any bankruptcy right or power, whether in any plan of reorganization
or otherwise, results or would result in a payment, discharge, modification or
other treatment of the Loans or Loan Documents that would otherwise evade,
avoid, or otherwise disappoint the expectations of Lenders in receiving the full
benefit of their bargained-for Prepayment Premium or Redemption Price as
provided herein). The Obligors and Lenders acknowledge and agree that any
Prepayment Premium and the fees specified in the Fee Letter due and payable in
accordance with this Agreement shall not constitute unmatured interest, whether
under section 502(b)(3) of the Bankruptcy Code or otherwise, but instead is
reasonably calculated to ensure that the Lenders receive the benefit of their
bargain under the terms of this Agreement.

(iii) Each Obligor acknowledges and agrees that the Lenders shall be entitled to
recover the full amount of the Redemption Price and the fees specified in the
Fee Letter in each and every circumstance such amount is due pursuant to or in
connection with this Agreement and the Fee Letter, including without limitation
in the case of any Obligor’s bankruptcy filing, so that the Lenders shall
receive the benefit of their bargain hereunder and otherwise receive full
recovery as agreed under every possible circumstance, and Borrower hereby
waives, to the extent permitted by applicable law, any defense to payment,
whether such defense may be based in public policy, ambiguity, or otherwise.
Each Obligor further acknowledges and agrees, and waives, to the extent
permitted by applicable law, any argument to the contrary, that payment of such
amounts does not constitute a penalty or an otherwise unenforceable or invalid
obligation. Any damages that the Lenders may suffer or incur resulting from or
arising in connection with any breach hereof or thereof by Borrower shall
constitute secured obligations owing to the Lenders.

SECTION 12

ADMINISTRATIVE AGENT

12.01 Appointment and Duties. (a) Appointment of Administrative Agent. Each
Lender hereby irrevocably appoints CRG Servicing (together with any successor
Administrative Agent pursuant to Section 12.09) as Administrative Agent
hereunder and authorizes Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Obligor or any
of its Subsidiaries, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Administrative

 

77



--------------------------------------------------------------------------------

Agent under such Loan Documents, (iii) act as agent of such Lender for purposes
of acquiring, holding, enforcing and perfecting all Liens granted by the
Obligors on the Collateral to secure any of the Obligations and (iv) exercise
such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of Section 12.01(a), Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 11.01(h), (i) or (j) or any
other bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.01(h), (i) or (j) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Secured
Party), (iii) act as collateral agent for each Secured Party for purposes of
acquiring, holding, enforcing and perfecting all Liens created by the Loan
Documents and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Administrative
Agent and the other Secured Parties with respect to the Collateral, whether
under the Loan Documents, applicable Requirements of Law or otherwise,
(vii) enter into subordination agreements with respect to Permitted Cure Debt,
intercreditor agreements with respect to Permitted Priority Debt or any other
subordination agreement or intercreditor agreement with respect to Indebtedness
of an Obligor, (viii) enter into Non-Disturbance Agreements and similar
agreements in accordance with Section 2.07, and (ix) execute any amendment,
consent or waiver under the Loan Documents on behalf of any Lender that has
consented in writing to such amendment, consent or waiver; provided, however,
that Administrative Agent hereby appoints, authorizes and directs each Lender to
act as collateral sub-agent for Administrative Agent and the Secured Parties for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by an Obligor with, and cash and
Permitted Cash Equivalent Investments held by, such Lender, and may further
authorize and direct any Lender to take further actions as collateral sub-agents
for purposes of enforcing such Liens or otherwise to transfer the Collateral
subject thereto to Administrative Agent, and each Lender hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.

(c) Limited Duties. Under the Loan Documents, Administrative Agent (i) is acting
solely on behalf of the Lenders (except to the limited extent provided in
Section 12.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Secured Party and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to

 

78



--------------------------------------------------------------------------------

assert any claim against Administrative Agent based on the roles, duties and
legal relationships expressly disclaimed in the foregoing clauses (i) through
(iii).

12.02 Binding Effect. Each Lender agrees that (i) any action taken by
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by Administrative Agent in reliance upon
the instructions of the Majority Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Majority
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

12.03 Use of Discretion. (a) No Action without Instructions. Administrative
Agent shall not be required to exercise any discretion or take, or to omit to
take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Majority Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding Section 12.03(a),
Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, Administrative Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to Administrative Agent, any other Secured Party) against all liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against Administrative Agent or any Related Person thereof or (ii) that is, in
the opinion of Administrative Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

12.04 Delegation of Rights and Duties. Administrative Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through or to any trustee, co-agent,
sub-agent, employee, attorney-in-fact and any other Person (including any other
Secured Party). Any such Person shall benefit from this Section 12 to the extent
provided by Administrative Agent. Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agent.

12.05 Reliance and Liability. (a) Administrative Agent may, without incurring
any liability hereunder, (i) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Obligor) and
(ii) rely and act upon any document and information and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

(b) None of Administrative Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender and each Obligor hereby waives and shall not
assert any right, claim

 

79



--------------------------------------------------------------------------------

or cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of Administrative
Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein. Without limiting the
foregoing, Administrative Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Majority Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Obligor or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from Borrower or any Lender describing such Default or Event of Default
clearly labeled “notice of default” (in which case Administrative Agent shall
promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Obligor hereby waives and agrees not to assert any right, claim
or cause of action it might have against Administrative Agent based thereon.

12.06 Administrative Agent Individually. Administrative Agent and its Affiliates
may make loans and other extensions of credit to, acquire Equity Interests of,
engage in any kind of business with, any Obligor or Affiliate thereof as though
it were not acting Administrative Agent and may receive separate fees and other
payments therefor. To the extent Administrative Agent or any of its Affiliates
makes any Loan or otherwise becomes a Lender hereunder, it shall have and may
exercise the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Majority Lender”, and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Administrative Agent
or such Affiliate, as the case may be, in its individual capacity as Lender or
as one of the Majority Lenders, respectively.

 

80



--------------------------------------------------------------------------------

12.07 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon Administrative Agent, any Lender or any
of their Related Persons or upon any document solely or in part because such
document was transmitted by Administrative Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Obligor and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.

12.08 Expenses; Indemnities. (a) Each Lender agrees to reimburse Administrative
Agent and each of its Related Persons (to the extent not reimbursed by any
Obligor) promptly upon demand for such Lender’s Proportionate Share of any costs
and expenses (including fees, charges and disbursements of financial, legal and
other advisors and Other Taxes paid in the name of, or on behalf of, any
Obligor) that may be incurred by Administrative Agent or any of its Related
Persons in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Obligor), from and against
such Lender’s aggregate Proportionate Share of the liabilities (including taxes,
interests and penalties imposed for not properly withholding or backup
withholding on payments made to on or for the account of any Lender) that may be
imposed on, incurred by or asserted against Administrative Agent or any of its
Related Persons in any matter relating to or arising out of, in connection with
or as a result of any Loan Document, any Related Document or any other act,
event or transaction related, contemplated in or attendant to any such document,
or, in each case, any action taken or omitted to be taken by Administrative
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Administrative
Agent or any of its Related Persons to the extent such liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Administrative Agent’s or such Related Person’s gross
negligence or willful misconduct.

12.09 Resignation of Administrative Agent. (a) Administrative Agent may resign
at any time by delivering written notice of such resignation to the Lenders and
Borrower, effective on the date set forth in such notice or, if not such date is
set forth therein, upon the date such notice shall be effective. If
Administrative Agent delivers any such notice, the Majority Lenders shall have
the right to appoint a successor Administrative Agent. If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Majority Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders. Each appointment under this Section 12.09(a) shall be subject to the
prior written consent of Borrower, which may not be unreasonably withheld but
shall not be required during the continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders

 

81



--------------------------------------------------------------------------------

shall assume and perform all of the duties of Administrative Agent until a
successor Administrative Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Administrative Agent and its Related Persons shall
no longer have the benefit of any provision of any Loan Document other than with
respect to any actions taken or omitted to be taken while such retiring
Administrative Agent was, or because such Administrative Agent had been, validly
acting as Administrative Agent under the Loan Documents and (iv) subject to its
rights under Section 12.03, the retiring Administrative Agent shall take such
action as may be reasonably necessary to assign to the successor Administrative
Agent its rights as Administrative Agent under the Loan Documents. Effective
immediately upon its acceptance of a valid appointment as Administrative Agent,
a successor Administrative Agent shall succeed to, and become vested with, all
the rights, powers, privileges and duties of the retiring Administrative Agent
under the Loan Documents.

12.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Administrative Agent to release (or, in the case of
Section 12.10(b)(ii), release or subordinate) the following:

(a) any Subsidiary of Borrower from its guaranty of any Obligation of any
Obligor if all of the Equity Interests in such Subsidiary owned by any Obligor
or any of its Subsidiaries are disposed of in an Asset Transaction permitted
under the Loan Documents (including pursuant to a waiver or consent), to the
extent that, after giving effect to such Asset Transaction, such Subsidiary
would not be required to guaranty any Obligations pursuant to Section 8.12; and

(b) any Lien held by Administrative Agent for the benefit of the Secured Parties
against (i) any Collateral that is disposed of by an Obligor in an Asset
Transaction permitted by the Loan Documents (including pursuant to a valid
waiver or consent), to the extent all Liens required to be granted in any
Collateral pursuant to Section 8.12 after giving effect to such Asset
Transaction have been granted, (ii) any property subject to a Lien described in
Section 9.02(d) and (iii) all of the Collateral and all Obligors, upon
(A) termination of the Commitments, (B) payment and satisfaction in full of all
Loans and all other Obligations that Administrative Agent has been notified in
writing are then due and payable, (C) deposit of cash collateral with respect to
all contingent Obligations for which a claim has been made, in amounts and on
terms and conditions and with parties satisfactory to the Majority Lenders and
each Indemnitee that is owed such Obligations and (D) to the extent requested by
Administrative Agent, receipt by the Secured Parties of liability releases from
the Obligors each in form and substance acceptable to Administrative Agent.

Each Lender hereby directs Administrative Agent, and Administrative Agent hereby
agrees, upon receipt of reasonable advance notice from Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 12.10.

12.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a

 

82



--------------------------------------------------------------------------------

writing in form and substance acceptable to Administrative Agent) this
Section 12 and the decisions and actions of Administrative Agent and the
Majority Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 12.08 only to the extent of liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Proportionate Share or
similar concept, (b) each of Administrative Agent and each Lender shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

SECTION 13

MISCELLANEOUS

13.01 No Waiver. No failure on the part of Administrative Agent or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

13.02 Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy, facsimile or electronic means) delivered, if to
Borrower, another Obligor, Administrative Agent or any Lender, to its address
specified on the signature pages hereto or its Guarantee Assumption Agreement,
as the case may be, or at such other address as shall be designated by such
party in a notice to the other parties. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given:
(a) upon the earlier of actual receipt and three (3) Business Days after deposit
in the U.S. mail, first class, registered or certified mail return receipt
requested, with proper postage prepaid; (b) upon transmission, when sent by
email or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger. All such communications provided for herein by
telecopy, facsimile or electronic means shall be confirmed in writing promptly
after the delivery of such communication (it being understood that non-receipt
of written confirmation of such communication shall not invalidate such
communication). Notwithstanding anything to the contrary in this Agreement, all
notices, documents, certificates and other deliverables to the Lenders by any
Obligor may be made solely to Administrative Agent and Administrative Agent
shall promptly deliver such notices, documents, certificates and other
deliverables to the other Lenders hereunder.

13.03 Expenses, Indemnification, Etc.

 

83



--------------------------------------------------------------------------------

(a) Expenses. Borrower agrees to pay or reimburse (i) Administrative Agent and
the Lenders for all of their reasonable and documented out of pocket costs and
expenses (including the reasonable and documented fees and expenses of Cooley
LLP, special counsel to Administrative Agent and the Lenders (provided that it
is understood and agreed that general descriptions of work performed by counsel
to Administrative Agent and the Lenders shall be “documented” for purposes of
this Section 13.03(a)) in connection with (x) the negotiation, preparation,
execution and delivery of this Agreement and the other Loan Documents and the
making of the Loans (exclusive of post-closing costs), (y) post-closing costs
and (z) the negotiation or preparation of any modification, supplement or waiver
of any of the terms of this Agreement or any of the other Loan Documents
(whether or not consummated) and (ii) Administrative Agent and the Lenders for
all of their documented out of pocket costs and expenses (including the fees and
expenses of legal counsel) in connection with any enforcement or collection
proceedings resulting from the occurrence of an Event of Default; provided,
however, that Borrower shall not be required to pay or reimburse any amounts
pursuant to Section 13.03(a)(i)(x) in excess of the Expense Cap and that any
such expenses shall be subject to the limitations set forth in Section 8.12(c);
provided further that, so long as the first Borrowing is made, such fees
incurred prior to the first Borrowing Date shall be credited from the fees paid
by Borrower pursuant to the Fee Letter.

(b) Indemnification. Borrower hereby indemnifies Administrative Agent, each
Lender, their respective Affiliates, and their respective directors, officers,
employees, attorneys, agents, advisors and controlling parties (each, an
“Indemnified Party”) from and against, and agrees to hold them harmless against,
any and all Claims and Losses of any kind (including reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby or thereby or any use made or proposed
to be made with the proceeds of the Loans and any claim, investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to any of the foregoing,
whether or not any Indemnified Party is a party to an actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based in contract, tort or any other theory and whether or not such
investigation, litigation or proceeding is brought by Borrower, any of its
shareholders or creditors and whether or not the conditions precedent set forth
in Section 6 are satisfied or the other transactions contemplated by this
Agreement are consummated, except to the extent such Claim or Loss (x) is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
(y) arises from any dispute among Indemnified Parties not involving any action
of an Obligor. No Obligor shall assert any claim against any Indemnified Party,
on any theory of liability, for consequential, indirect, special or punitive
damages arising out of or otherwise relating to this Agreement or any of the
other Loan Documents or any of the transactions contemplated hereby or thereby
or the actual or proposed use of the proceeds of the Loans. Borrower, its
Subsidiaries and Affiliates and their respective directors, officers, employees,
attorneys, agents, advisors and controlling parties are each sometimes referred
to in this Agreement as a “Borrower Party.” No Lender shall assert any claim
against any Borrower Party, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement or any of the other

 

84



--------------------------------------------------------------------------------

Loan Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans.

13.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be modified or supplemented only by an
instrument in writing signed by Borrower and the Majority Lenders (or
Administrative Agent on behalf of such Majority Lenders); provided however,
that:

(a) the written consent of all of the Lenders shall be required to:

(i) amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;

(ii) amend the provisions of Section 6;

(iii) amend, modify, discharge, terminate or waive any Security Document if the
effect is to release a material part of the Collateral subject thereto other
than pursuant to the terms hereof or thereof; or

(iv) amend this Section 13.04; and

(b) no amendment, waiver or consent shall affect the rights or duties under any
Loan Document of, or any payment to, Administrative Agent (or otherwise modify
any provision of Section 12 or the application thereof) unless in writing and
signed by Administrative Agent in addition to any signature otherwise required.

Notwithstanding anything to the contrary herein, a Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

13.05 Successors and Assigns.

(a) General. The provisions of this Agreement and the other Loan Documents shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or under
any of the other Loan Documents without the prior written consent of the
Lenders. Any of the Lenders may assign or otherwise transfer any of their rights
or obligations hereunder or under any of the other Loan Documents to an assignee
(i) in accordance with the provisions of Section 13.05(b), (ii) by way of
participation in accordance

 

85



--------------------------------------------------------------------------------

with the provisions of Section 13.05(e) or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 13.05(g). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 13.05(e) and,
to the extent expressly contemplated hereby, the Indemnified Parties) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any of the Lenders may at any time assign to one or
more Eligible Transferees (or, if an Event of Default has occurred and is
continuing, to any Person) all or a portion of their rights and obligations
under this Agreement (including all or a portion of the Commitment and the Loans
at the time owing to it); provided, however, that (i) no such assignment shall
be made to Borrower, an Affiliate of Borrower, or any employees or directors of
Borrower at any time and (ii) so long as no Event of Default has occurred and is
continuing and except in connection with an assignment by a Lender to its
Affiliate, the assigning Lender shall provide written notice of such assignment
to Borrower at least five Business Days prior thereto. Subject to the recording
thereof by Administrative Agent pursuant to Section 13.05(d), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of
the Lenders under this Agreement and the other Loan Documents, and
correspondingly the assigning Lender shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of a Lender’s rights and obligations under this Agreement, such Lender shall
cease to be a party hereto) and the other Loan Documents but shall continue to
be entitled to the benefits of Section 5 and Section 13.03. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.05(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.05(e).

(c) Amendments to Loan Documents. Each of Administrative Agent, the Lenders and
the Obligors agrees to enter into such amendments to the Loan Documents, and
such additional Security Documents and other instruments and agreements, in each
case in form and substance reasonably acceptable to Administrative Agent, the
Lenders and the Obligors, as shall reasonably be necessary to implement and give
effect to any assignment made under this Section 13.05.

(d) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices a register for the recordation
of the name and address of any assignee of the Lenders and the Commitment and
outstanding principal amount of the Loans owing thereto (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and Borrower
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as the “Lender” hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower, at any reasonable time and from time to time upon
reasonable prior notice. This Section 13.05 shall be construed so that the
Obligations are at all times maintained in “registered form” within the meaning
of Sections 871(h)(2) and 881(c)(2) of the Code.

 

86



--------------------------------------------------------------------------------

(e) Participations. Any of the Lenders may at any time, without the consent of,
or notice to, Borrower, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower shall continue to deal solely and directly with the Lenders
in connection therewith.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest. Subject to Section 13.05(f), Borrower agrees that each Participant
shall be entitled to the benefits of Section 5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 13.05(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.04(a) as though it were the Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letter of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letters of credit or its
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 5.01 or 5.03 than a Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent.

(g) Certain Pledges. The Lenders may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and any other
Loan Document to secure obligations of the Lenders, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lenders

 

87



--------------------------------------------------------------------------------

from any of their obligations hereunder or substitute any such pledgee or
assignee for the Lenders as a party hereto.

13.06 Survival. The obligations of the Obligors under Sections 5.01, 5.02, 5.03,
13.03, 13.05, 13.09, 13.10, 13.11, 13.12, 13.13, 13.14, 13.16, 13.20 and
Section 14 (solely to the extent guaranteeing any of the obligations under the
foregoing Sections) shall survive the repayment of the Obligations and the
termination of the Commitment and, in the case of the Lenders’ assignment of any
interest in the Commitment or the Loans hereunder, shall survive, in the case of
any event or circumstance that occurred prior to the effective date of such
assignment, the making of such assignment, notwithstanding that the Lenders may
cease to be “Lenders” hereunder. In addition, each representation and warranty
made, or deemed to be made by a Notice of Borrowing, herein or pursuant hereto
shall survive the making of such representation and warranty.

13.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

13.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

13.09 Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

13.10 Jurisdiction, Service of Process and Venue.

(a) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 13.10(a) is for the benefit of
Administrative Agent and the Lenders only and, as a result, neither
Administrative Agent nor any Lender shall be prevented from taking proceedings
in any other courts with jurisdiction. To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

(b) Alternative Process. Nothing herein shall in any way be deemed to limit the
ability of Administrative Agent or the Lenders to serve any such process or
summonses in any other manner permitted by applicable law.

(c) Waiver of Venue, Etc. Each Obligor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan

 

88



--------------------------------------------------------------------------------

Document and hereby further irrevocably waives to the fullest extent permitted
by law any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. A final judgment (in respect of
which time for all appeals has elapsed) in any such suit, action or proceeding
shall be conclusive and may be enforced in any court to the jurisdiction of
which such Obligor is or may be subject, by suit upon judgment.

13.11 Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

13.12 Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its Property or Revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

13.13 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. EACH OBLIGOR
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION
HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT,
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN
OR ORAL, OF OR WITH ADMINISTRATIVE AGENT OR THE LENDERS OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

13.14 Severability. If any provision hereof is found by a court to be invalid or
unenforceable, to the fullest extent permitted by applicable law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

13.15 No Fiduciary Relationship. Each Obligor acknowledges that Administrative
Agent and the Lenders have no fiduciary relationship with, or fiduciary duty to,
Borrower arising out of or in connection with this Agreement or the other Loan
Documents, and the relationship between the Lenders and Borrower is solely that
of creditor and debtor. This Agreement and the other Loan Documents do not
create a joint venture among the parties.

13.16 Confidentiality. Each of Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below) and not use
the Information for purposes other than as provided for herein (including this
Section 13.16) or in furtherance of and the enforcement of the terms of this
Agreement and their respective business as agent or lenders, as

 

89



--------------------------------------------------------------------------------

the case may be (including any financing activities in connection therewith),
except that Information may be disclosed (a) to its Affiliates, to its Related
Persons and to service providers to Administrative Agent and the Lenders in
connection with the administration and enforcement of this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and shall undertake in writing or
shall otherwise be obligated to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Persons (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to a binding agreement containing provisions substantially the same as those of
this Section 13.16, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement (excluding any Person known by the assignor as a Person described in
clause (1) or (2) of the definition of “Eligible Transferee”) or (ii) any actual
or prospective party (or its Related Persons) to any swap, derivative or other
transaction under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the Loans or (ii) the CUSIP Global Services or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans; (h) with the consent of Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 13.16, or (y) becomes available to Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower if such source was not, to the knowledge of Administrative
Agent or such Lender or their respective Affiliates, as applicable, prohibited
from disclosing such Information by a legal, contractual or fiduciary
obligation. In addition, Administrative Agent and the Lenders may disclose the
existence of this Agreement and the material terms thereof to market data
collectors, similar service providers to the lending industry and service
providers to Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.

For purposes of this Section, “Information” means all information furnished by
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that the source was not, to the knowledge of the
Administrative Agent or such Lender, prohibited from disclosing such Information
by a legal, contractual or fiduciary obligation. Any Person required to maintain
the confidentiality of Information as provided in this Section 13.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

13.17 USA PATRIOT Act. Administrative Agent and the Lenders hereby notify the
Obligors that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) or any Anti-Money
Laundering Laws, they are required

 

90



--------------------------------------------------------------------------------

to obtain, verify and record information that identifies each Obligor, which
information includes the name and address of such Obligor and other information
that will allow such Lender to identify such Obligor in accordance with the Act
and any other Anti-Money Laundering Laws.

13.18 Maximum Rate of Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “Maximum Rate”). If the Lenders
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans, and not to the payment
of interest, or, if the excessive interest exceeds such unpaid principal, the
amount exceeding the unpaid balance shall be refunded to the applicable Obligor.
In determining whether the interest contracted for, charged, or received by the
Lenders exceeds the Maximum Rate, the Lenders may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Indebtedness and other obligations of any Obligor hereunder, or (d) allocate
interest between portions of such Indebtedness and other obligations under the
Loan Documents to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable Law.

13.19 WAIVER OF MARSHALING. WITHOUT LIMITING THE FOREGOING IN ANY WAY, EACH
OBLIGOR HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE THE
MARSHALING OF ANY ASSETS OF ANY OBLIGOR, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY PAYMENTS MADE OR OBLIGATIONS PERFORMED.

13.20 Tax Treatment. The parties hereto agree (a) that any contingency
associated with the Loans is described in Treasury Regulations
Section 1.1272-1(c) and/or Treasury Regulations Section 1.1275-2(h), and
therefore no Loan is governed by the rules set out in Treasury Regulations
Section 1.1275-4, (b) except for a Lender described in Sections 871(h)(3) or
881(c)(3) of the Code, all interest on the Loans is “portfolio interest” within
the meaning of Sections 871(h) or 881(c) of the Code, and therefore is exempt
from withholding tax under Sections 1441(c)(9) or 1442(a) of the Code, and
(c) to adhere to this Section 13.20 for federal income and any other applicable
tax purposes and not to take any action or file any Tax Return, report or
declaration inconsistent herewith.

13.21 Original Issue Discount. For purposes of Sections 1272, 1273 and 1275 of
the Code, each Loan is being issued with original issue discount; please contact
Michael A. Jacobsen, Chief Accounting Officer, 201 Elliott Ave. W., Seattle, WA
98119, telephone: (206) 676-5000 to obtain information regarding the issue
price, the amount of original issue discount and the yield to maturity.

 

91



--------------------------------------------------------------------------------

SECTION 14

GUARANTEE

14.01 The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Secured Parties and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans and all fees and other
amounts from time to time owing to the Secured Parties by Borrower under this
Agreement or under any other Loan Document and by any other Obligor under any of
the Loan Documents, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby further jointly and severally
agree that if Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Subsidiary Guarantors will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

14.02 Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 14.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of Borrower under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 14.02 that the obligations of the Subsidiary Guarantors hereunder shall
be absolute and unconditional, joint and several, under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(d) any lien or security interest granted to, or in favor of, the Secured
Parties as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

92



--------------------------------------------------------------------------------

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

14.03 Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 14 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees of counsel (provided that it is understood and agreed that
general descriptions of work performed by counsel to Administrative Agent and
the Lenders shall be “documented” for purposes of this Section 14.03) incurred
by the Lenders in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

14.04 Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
(other than contingent obligations for which no claim has been made) and the
expiration and termination of the Commitments under this Agreement, they shall
not exercise any right or remedy arising by reason of any performance by them of
their guarantee in Section 14.01, whether by subrogation or otherwise, against
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

14.05 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, the obligations of
Borrower under this Agreement and under the other Loan Documents may be declared
to be forthwith due and payable as provided in Section 11 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Section 11) for purposes of Section 14.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 14.01.

14.06 Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 14 constitutes an instrument for
the payment of money, and consents and agrees that the Secured Parties, at their
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to proceed by motion
for summary judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R §
3213.

 

93



--------------------------------------------------------------------------------

14.07 Continuing Guarantee. The guarantee in this Section 14 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

14.08 Rights of Contribution. The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section 14.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 14 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

For purposes of this Section 14.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the first Borrowing Date, as of such
Borrowing Date, and (B) with respect to any other Subsidiary Guarantor, as of
the date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

14.09 General Limitation on Guarantee Obligations. In any action or proceeding
involving any provincial, territorial or state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Guarantor under
Section 14.01 would otherwise, taking into account the provisions of
Section 14.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 14.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

94



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: OMEROS CORPORATION By  

/s/ Gregory A. Demopulos, M.D.

  Name: Gregory A. Demopulos, M.D.   Title: Chairman & Chief Executive Officer

 

Address for Notices: 201 Elliott Avenue West Seattle, Washington 98119 Attn:  
Chief Executive Officer Tel.:   206-676-5000 Fax:   206-676-5005 Email:  
gdemopulos@omeros.com with a copy to: 201 Elliott Avenue West Seattle,
Washington 98119 Attn: General Counsel Tel.: 206-676-5000 Fax: 206-676-5005
Email: mkelbon@omeros.com

 

S-1



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR: NURA, INC. By  

/s/ Gregory A. Demopulos, M.D.

  Name: Gregory A. Demopulos, M.D.   Title: President

 

Address for Notices: 201 Elliott Avenue West Seattle, Washington 98119 Attn:  
Chief Executive Officer Tel.:   206-676-5000 Fax:   206-676-5005 Email:  
gdemopulos@omeros.com with a copy to: 201 Elliott Avenue West Seattle,
Washington 98119 Attn: General Counsel Tel.: 206-676-5000 Fax: 206-676-5005
Email: mkelbon@omeros.com

 

S-2



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CRG SERVICING LLC By  

/s/ Nathan Hukill

  Nathan Hukill   Authorized Signatory

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@crglp.com

 

S-3



--------------------------------------------------------------------------------

LENDERS: CRG PARTNERS III L.P.   By CRG PARTNERS III GP L.P., its General
Partner       By CRG PARTNERS III GP LLC, its General Partner       By  

/s/ Nathan Hukill

        Nathan Hukill         Authorized Signatory

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@crglp.com

 

CRG PARTNERS III –PARALLEL FUND “A” L.P.  

By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner

     

By CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner

      By  

/s/ Nathan Hukill

        Nathan Hukill         Authorized Signatory

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@crglp.com

 

S-4



--------------------------------------------------------------------------------

CRG PARTNERS III (CAYMAN) L.P.   By CRG PARTNERS III (CAYMAN) GP L.P., its
General Partner       By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner  
    By  

/s/ Nathan Hukill

        Nathan Hukill         Authorized Signatory Witness:  

/s/ Nicole Nesson

Name:

 

Nicole Nesson

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@crglp.com

 

S-5



--------------------------------------------------------------------------------

Schedule 1

to Term Loan Agreement

COMMITMENTS

 

Lender

   Commitment      Proportionate Share  

CRG Partners III – Parallel Fund “A” L.P.

   $ 19,792,667.19         15.83 % 

CRG Partners III L.P.

   $ 31,088,862.50         24.87 % 

CRG Partners III (Cayman) L.P.

   $ 74,118,470.31         59.29 %    

 

 

    

 

 

 

TOTAL

   $ 125,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

to Term Loan Agreement

FORM OF GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] by [NAME OF ADDITIONAL
SUBSIDIARY GUARANTOR], a                      [corporation][limited liability
company][other type of entity] (the “Additional Subsidiary Guarantor”), in favor
of CRG SERVICING LLC, as administrative agent and collateral agent (the
“Administrative Agent”) for the benefit of the Secured Parties under that
certain Term Loan Agreement, dated as of October 26, 2016 (as amended, restated,
supplemented or otherwise modified, renewed, refinanced or replaced, the “Loan
Agreement”), among OMEROS CORPORATION, a Washington corporation (“Borrower”),
Administrative Agent, the lenders from time to time party thereto and the
Subsidiary Guarantors from time to time party thereto. The terms defined in the
Loan Agreement are herein used as therein defined.

Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security Agreement.
Without limiting the foregoing, the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to the
Lenders and their successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations in the same manner and to the same extent as is provided in
Section 14 of the Loan Agreement. In addition, as of the date hereof, the
Additional Subsidiary Guarantor hereby makes the representations and warranties
set forth in Sections 7.01, 7.02, 7.03, 7.05(a), 7.06, 7.07, 7.08 and 7.18 of
the Loan Agreement, and in Section 2 of the Security Agreement, with respect to
itself and its obligations under this Agreement and the other Loan Documents, as
if each reference in such Sections to the Loan Documents included reference to
this Agreement, such representations and warranties to be made as of the date
hereof.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.12(a) of the Loan Agreement to Administrative
Agent.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

[ADDITIONAL SUBSIDIARY GUARANTOR] By  

 

  Name:   Title:

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

to Term Loan Agreement

FORM OF NOTICE OF BORROWING

 

Date: [                    ]

 

To: CRG Servicing LLC and the Lenders referred to below

1000 Main Street, Suite 2500

Houston, TX 77002

Attn: General Counsel

 

  Re: Borrowing under Term Loan Agreement

Ladies and Gentlemen:

The undersigned, OMEROS CORPORATION, a Washington corporation (“Borrower”),
refers to the Term Loan Agreement, dated as of October 26, 2016 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Borrower, CRG Servicing LLC, as administrative agent
and collateral agent (in such capacities, the “Administrative Agent”), and the
lenders from time to time party thereto and the subsidiary guarantors from time
to time party thereto. The terms defined in the Loan Agreement are herein used
as therein defined.

Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:

1. The proposed Borrowing Date is [                    ].

2. The amount of the proposed Borrowing is $[                    ].

3. The payment instructions with respect to the funds to be made available to
Borrower are as follows:

 

Bank name:    [                    ] Bank Address:    [                    ]
Routing Number:    [                    ] Account Number:       
[                    ] Swift Code:    [                    ]

Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:

a) the representations and warranties made by Borrower in Section 7 of the Loan
Agreement shall be true in all material respects (unless qualified by
materiality or Material Adverse Effect, in which case they shall be true and
correct in all respects) on and as of the

 

Exhibit B-1



--------------------------------------------------------------------------------

Borrowing Date and immediately after giving effect to the application of the
proceeds of the Borrowing with the same force and effect as if made on and as of
such date except that the representation regarding representations and
warranties that refer to a specific earlier date shall be that they were true on
such earlier date;

b) on and as of the Borrowing Date, there shall have occurred no Material
Adverse Change since [                    ]; and

c) no Default exists or would result from such proposed Borrowing or the
application of the proceeds thereof.

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: OMEROS CORPORATION By  

 

  Name:   Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit C-1

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement, dated as of October 26, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Omeros Corporation, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. [                                        ] (the “Foreign
Lender”) is providing this certificate pursuant to Section 5.03(e)(ii)(B) of the
Loan Agreement. The Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Loans in respect of which
it is providing this certificate;

2. The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Lender further represents and warrants that:

(a) The Foreign Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) The Foreign Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3. The Foreign Lender is not a 10-percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and

4. The Foreign Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.

5. The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]

 

Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER] By  

 

Name: Title:

Date:                                         

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit C-2

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement, dated as of October 26, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Omeros Corporation, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. [                                             ] (the
“Foreign Participant”) is providing this certificate pursuant to
Section 5.03(e)(ii)(B) of the Loan Agreement. The Foreign Participant hereby
represents and warrants that:

1. The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;

2. The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Foreign Participant further represents and warrants that:

(a) The Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

(b) The Foreign Participant has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

3. The Foreign Participant is not a 10-percent shareholder of Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and

4. The Foreign Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

5. The undersigned has furnished its participating Lender with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. PARTICIPANT] By  

 

Name: Title:

Date:                                                      

 

Exhibit C-2



--------------------------------------------------------------------------------

Exhibit C-3

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement, dated as of October 26, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Omeros Corporation, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. [                                        ] (the “Foreign
Participant”) is providing this certificate pursuant to Section 5.03(e)(ii)(B)
of the Loan Agreement. The Foreign Participant hereby represents and warrants
that:

1. The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate;

2. The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation in respect of which it is providing this
certificate;

3. Neither the Foreign Participant nor its direct or indirect partners/members
is a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Participant further
represents and warrants that:

(a) neither the Foreign Participant nor its direct or indirect partners/members
is subject to regulatory or other legal requirements as a bank in any
jurisdiction; and

(b) neither the Foreign Participant nor its direct or indirect partners/members
has been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4. Neither the Foreign Participant nor its direct or indirect partners/members
is a 10-percent shareholder of Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and

5. Neither the Foreign Participant nor its direct or indirect partners/members
is a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code.

6. The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms for each of its partners/members that
is claiming the portfolio interest exemption : (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]

 

Exhibit C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. PARTICIPANT] By  

 

Name: Title:

Date:                                                      

 

Exhibit C-3



--------------------------------------------------------------------------------

Exhibit C-4

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Term Loan Agreement, dated as of October 26, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Omeros Corporation, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. [                                        ] (the “Foreign
Lender”) is providing this certificate pursuant to Section 5.03(e)(ii)(B) of the
Loan Agreement. The Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Loans in respect of which
it is providing this certificate;

2. The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans in respect of which it is providing this
certificate;

3. Neither the Foreign Lender nor its direct or indirect partners/members is a
“bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Lender further
represents and warrants that:

(a) neither the Foreign Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

(b) neither the Foreign Lender nor its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4. Neither the Foreign Lender nor its direct or indirect partners/members is a
10-percent shareholder of Borrower within the meaning of Section 881(c)(3)(B) of
the Code; and

5. Neither the Foreign Lender nor its direct or indirect partners/members is a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

6. The undersigned has furnished Administrative Agent and Borrower with an IRS
Form W-8IMY accompanied by one of the following forms for each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Exhibit C-4



--------------------------------------------------------------------------------

[Signature follows]

 

Exhibit C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER] By  

 

Name: Title:

Date:                                                      

 

Exhibit C-4



--------------------------------------------------------------------------------

Exhibit D

to Term Loan Agreement

FORM OF COMPLIANCE CERTIFICATE

[DATE]

This certificate is delivered pursuant to Section 8.01(c) of, and in connection
with the consummation of the transactions contemplated in, the Term Loan
Agreement, dated as of October 26, 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Omeros Corporation (“Borrower”), CRG Servicing LLC, as administrative
agent and collateral agent (in such capacities, the “Administrative Agent”), and
the lenders and the subsidiary guarantors from time to time party thereto.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Loan Agreement.

The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, on behalf
of Borrower for the benefit of the Secured Parties and pursuant to
Section 8.01(c) of the Loan Agreement that such Responsible Officer of Borrower
is familiar with the Loan Agreement and that, in accordance with each of the
following sections of the Loan Agreement, each of the following is true on the
date hereof, both before and after giving effect to any Loan to be made on or
before the date hereof:

In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [                    ] required to be delivered pursuant to
Section 8.01[(a)/(b)] of the Loan Agreement. Such financial statements fairly
present in all material respects the consolidated financial position, results of
operations and cash flow of Borrower and its Subsidiaries as at the dates
indicated therein and for the periods indicated therein in accordance with GAAP
[(subject to the absence of footnote disclosure and normal year-end audit
adjustments)]1 [without qualification as to the scope of the audit or as to
going concern and without any other similar qualification. The examination by
such auditors in connection with such financial statements has been made in
accordance with the standards of the United States’ Public Company accounting
Oversight Board (or any successor entity).]2

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.

No Default or Event of Default is continuing as of the date hereof[, except as
provided for on Annex C attached hereto, with respect to each of which Borrower
proposes to take the actions set forth on Annex C].

 

1  Insert language in brackets only for quarterly certifications.

2  Insert language in brackets only for annual certifications.

 

Exhibit D-1



--------------------------------------------------------------------------------

[Except as provided on Annex D, no Material Agreement has been terminated other
than upon its scheduled termination date, (ii) Borrower or its Subsidiaries has
not received written notice from a counterparty asserting a default or breach by
Borrower or any of its subsidiaries under any Material Agreement where such
alleged default or breach, if accurate, would permit such counterparty to
terminate such Material Agreement, (iii) no new Material Agreement has been
entered into by an Obligor and (iv) no material amendment to a Material
Agreement in any manner is materially adverse to Lender.]

[Attached hereto as Annex E are the material changes, if any, in accounting
policies or reporting practices of the Obligors.]

[Attached hereto as Annex F is a list of (1) Copyrights registered with the U.S
Copyright Office and (ii) Trademarks registered or Patents issued by the U.S.
Patent and Trademark Office that were created or acquired since the delivery of
the last Compliance Certificate.]

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

 

OMEROS CORPORATION By  

 

  Name:   Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

Annex A to Compliance Certificate

FINANCIAL STATEMENTS

[see attached]

 

Exhibit D-3



--------------------------------------------------------------------------------

Annex B to Compliance Certificate

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

I.  

Section 10.01: Minimum Liquidity

 

         

A.    

 

Amount of unencumbered (other than Liens securing the Obligations and Liens
permitted pursuant to Section 9.02(c) and Section 9.02(j); provided that, with
respect to cash subject to a Lien in connection with Permitted Priority Debt,
there is no default under the documentation governing the Permitted Priority
Debt) cash and Permitted Cash Equivalent Investments (which for greater
certainty shall not include any undrawn credit lines), in each case, to the
extent held in an account over which the Lenders have a perfected security
interest:

 

 

$                    

     

B.    

 

The greater of:

 

 

$                    

         

(1)      $5,000,000 and

 

             

(2)      to the extent Borrower has incurred Permitted Priority Debt, the
minimum cash balance required of Borrower by Borrower’s Permitted Priority Debt
creditors

 

              Is Line IA equal to or greater than Line IB?  

Yes: In compliance;

No:  Not in compliance

 

      II.  

Section 10.02(a)(i)-(vi) or Section 10.02(b): Minimum Revenue or Minimum Market
Capitalization

 

         

A.1    

 

Revenues during the twelve-month period beginning on January 1, 2016

 

 

$                    

                     

A.2    

 

Market Capitalization of Borrower and its Subsidiaries at the end of the fifth
Business Day following the announcement of earnings results for 2016

 

 

$                    

     

A.3    

 

Market Cap Threshold of Borrower at the end of the fifth Business Day following
the announcement of earnings results for 2016

 

 

$                    

         

Is (x) line II.A.1 equal to or greater than $35,000,000 or (y) line II.A.2 equal
to or greater than line II.A.3?

 

 

Yes: In compliance;

No:  Not in compliance

 

     

B.1    

 

Revenues during the twelve-month period beginning on January 1, 2017

 

 

$                    

     

B.2    

 

Market Capitalization of Borrower and its Subsidiaries at the end of the fifth
Business Day following the announcement of earnings results for 2017

 

 

$                    

     

B.3    

 

Market Cap Threshold of Borrower at the end of the fifth Business Day following
the announcement of earnings results for 2017

 

 

$                    

 

Exhibit D-4



--------------------------------------------------------------------------------

         

Is (x) line II.B.1 equal to or greater than $55,000,000 or (y) line II.B.2 equal
to or greater than line II.B.3?

 

 

Yes: In compliance; No:  Not in compliance

 

     

C.1    

 

Revenues during the twelve-month period beginning on January 1, 2018

 

 

$                    

 

     

C.2    

 

Market Capitalization of Borrower and its Subsidiaries at the end of the fifth
Business Day following the announcement of earnings results for 2018

 

  $                          

C.3    

 

Market Cap Threshold of Borrower at the end of the fifth Business Day following
the announcement of earnings results for 2018

 

  $                              

Is (x) line II.A.1 equal to or greater than $65,000,000 or (y) line II.C.2 equal
to or greater than line II.C.3?

 

 

Yes: In compliance; No:  Not in compliance

 

     

D.1    

 

Revenues during the twelve-month period beginning on January 1, 2019

 

  $                          

D.2    

 

Market Capitalization of Borrower and its Subsidiaries at the end of the fifth
Business Day following the announcement of earnings results for 2019

 

  $                          

D.3    

 

Market Cap Threshold of Borrower at the end of the fifth Business Day following
the announcement of earnings results for 2019

 

  $                              

Is (x) line II.D.1 equal to or greater than $75,000,000 or (y) line II.D.2 equal
to or greater than line II.D.3?

 

 

Yes: In compliance; No:  Not in compliance

 

     

E.1    

 

Revenues during the twelve-month period beginning on January 1, 2020

 

  $                          

E.2    

 

Market Capitalization of Borrower and its Subsidiaries at the end of the fifth
Business Day following the announcement of earnings results for 2020

 

  $                          

E.3    

 

Market Cap Threshold of Borrower at the end of the fifth Business Day following
the announcement of earnings results for 2020

 

  $                              

Is (x) line II.A.1 equal to or greater than $90,000,000 or (y) line II.E.2 equal
to or greater than line II.E.3?

 

 

Yes: In compliance; No:  Not in compliance

 

     

F.1    

 

Revenues during the twelve-month period beginning on January 1, 2021

 

  $                          

F.2    

 

Market Capitalization of Borrower and its Subsidiaries at the end of the fifth
Business Day following the announcement of earnings results for 2021

 

  $                          

F.3    

 

Market Cap Threshold of Borrower at the end of the fifth Business Day following
the announcement of earnings results for 2021

 

  $                              

Is (x) line II.F.1 equal to or greater than $100,000,000 or (y) line II.F.2
equal to or greater than line II.F.3?

 

 

Yes: In compliance; No:  Not in compliance

 

 

Exhibit D-5



--------------------------------------------------------------------------------

Exhibit E

to Term Loan Agreement

OPINION REQUEST

The opinion of legal counsel to Borrower and each other Obligor should address
the following matters (capitalized terms used but not defined herein have the
meanings given to them in the Agreement):3

 

1. Power and authority (Section 7.01)

2. Due organization/good standing (Section 7.01)

3. Due authorization (Section 7.02)

4. Due execution & delivery (Section 7.02)

5. Enforceability (Section 7.02)

6. No consents/conflicts (Section 7.03)

7. Investment company (Section 7.10(a))

8. Legal, valid and enforceable security interest (Section 7.18)

9. Perfection of security interest (UCC and US IP filings, Control Agreements)
(Section 7.18)

 

3  The section numbers relate to those sections that are relevant to the
particular opinion.

 

Exhibit E-1



--------------------------------------------------------------------------------

Exhibit F

to Term Loan Agreement

FORM OF LANDLORD CONSENT

THIS LANDLORD CONSENT (the “Agreement”) is made and entered into as of [●],
2016, by and among CRG Servicing LLC, as administrative agent and collateral
agent for the “Secured Parties” as defined in the Loan Agreement referred to
below (in such capacities, “Agent”), Omeros Corporation, a Washington
corporation (“Debtor”), and BMR-201 Elliott Avenue LLC, a Delaware limited
liability company (“Landlord”).

WHEREAS, Debtor has entered into a Term Loan Agreement, dated as of October 26,
2016 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among Borrower, Agent, the lenders
from time to time party thereto (the “Lenders”) and the subsidiary guarantors
from time to time party thereto, pursuant to which the Secured Parties have been
granted a security interest in substantially all of Debtor’s personal property,
including, but not limited to, inventory, equipment and trade fixtures
(hereinafter “Personal Property”); and

WHEREAS, Landlord is the owner of the real property located at 201 Elliott
Avenue West, Seattle, Washington 98119 (the “Premises”); and

WHEREAS, Landlord and Debtor have entered into that certain Lease dated
January 27, 2012, as amended by the First Amendment dated November 5, 2012, the
Second Amendment dated November 16, 2012, the Third Amendment dated October 16,
2013, and the Fourth Amendment dated September 8, 2015 (collectively, the
“Lease”); and

WHEREAS, certain of the Personal Property has or may become affixed to or be
located on, wholly or in part, the Premises.

NOW, THEREFORE, in consideration of any loans or other financial accommodation
extended by the Secured Parties to Debtor at any time, and other good and
valuable consideration, the parties agree as follows:

1. Landlord subordinates to Agent all security interests or other interests or
rights Landlord may now or hereafter have in or to any of the Personal Property,
whether for rent or otherwise, while Debtor is indebted to the Lenders.

2. Landlord consents to the entrance into the Loan Agreement by Debtor and
waives any requirements or obligations of Debtor or Agent under the Lease with
regards to the Loan Agreement and the transactions contemplated thereby.

3. The Personal Property may be installed in or located on the Premises and is
not and shall not be deemed a fixture or part of the real estate and shall at
all times be considered personal property.

4. Agent or its representatives may enter upon the Premises during normal
business hours, and upon not less than 24 hours’ advance notice, to inspect the
Personal Property.

 

Exhibit F-1



--------------------------------------------------------------------------------

5. Upon and during the continuance of an Event of Default under the Loan
Agreement, Agent or its representatives, at Agent’s option, upon written notice
delivered to Landlord not less than ten (10) business days in advance, may enter
the Premises during normal business hours for the purpose of repossessing,
removing or otherwise dealing with said Personal Property for a period from the
date Agent enters the Premises for as long as Agent reasonably deems necessary
but not to exceed a period of ninety (90) days; provided that neither Agent nor
the Lenders shall be permitted to operate the business of Debtor on the Premises
or sell, auction or otherwise dispose of any Personal Property at the Premises
or advertise any of the foregoing. During the period Agent occupies the
Premises, it shall pay to Landlord the rent provided under the Lease relating to
the Premises, prorated on a per diem basis to be determined on a thirty (30) day
month, without incurring any other obligations of Debtor.

6. Agent shall pay to Landlord any costs for damage to the Premises or the
building in which the Premises is located in removing or otherwise dealing with
said Personal Property pursuant to paragraph 4 above, and shall indemnify and
hold harmless Landlord from and against (i) all claims, disputes and expenses,
including reasonable attorneys’ fees, suffered or incurred by Landlord arising
from Agent’s exercise of any of its rights hereunder and (ii) any injury to
third persons caused by actions of Agent pursuant to this consent.

7. Landlord agrees to give notice to Agent in writing by certified mail or
facsimile of Landlord’s intent to exercise its remedies in response to any
default by Debtor of any of the provisions of the Lease, to:

CRG Servicing LLC

1000 Main Street, Suite 2500

Houston, TX 77002

Attention: General Counsel

Fax: 713.209.7351

8. Landlord shall have no obligation to preserve or protect the Personal
Property or take any action in connection therewith, and Agent waives all claims
it may now or hereafter have against Landlord in connection with the Personal
Property.

9. This consent shall terminate and be of no further force or effect upon the
earlier of (i) the date on which all indebtedness secured by the Personal
Property indefeasibly is paid in full in cash and (ii) the date on which the
Lease is terminated or expires.

10. Nothing contained herein shall be construed to amend the Lease, and the
Lease remains unchanged and in full force and effect.

This consent shall be construed and interpreted in accordance with and governed
by the laws of the State of Washington.

This consent may not be changed or terminated orally and is binding upon and
shall inure to the benefit of Landlord, Agent, the Lenders and Debtor and the
heirs, personal representatives, successors and assigns of Landlord, Agent, the
Lenders and Debtor.

[Signature Pages follow]

 

Exhibit F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

LANDLORD: BMR-201 ELLIOTT AVENUE LLC By  

 

  Name:   Title:

 

AGENT: CRG SERVICING LLC   By  

 

    Charles Tate     Sole Member

Address for Notices:

 

1000 Main Street, Suite 2500 Houston, TX 77002 Attn:   General Counsel Tel.:  
713.209.7350 Fax:   713.209.7351 Email:   adorenbaum@crglp.com

 

Acknowledged and Agreed: OMEROS CORPORATION By  

 

  Name:   Title:

 

Exhibit F-3



--------------------------------------------------------------------------------

Exhibit G

to Term Loan Agreement

FORM OF SUBORDINATION AGREEMENT

This Subordination Agreement is made as of [            ] (this “Agreement”)
among CRG Servicing LLC, a Delaware limited liability company (“Senior Agent”),
and [            ], a [            ] [corporation] (“Subordinated Creditor”).

RECITALS:

A. OMEROS CORPORATION, a Washington corporation (“Borrower”), will, as of the
date hereof, issue in favor of Subordinated Creditor the Subordinated Note (as
defined below)[, and grant a security interest in the Subordinated Collateral
(as defined below) in favor of Subordinated Creditor].

B. Senior Creditors, Borrower and certain of its subsidiaries have entered into
the Senior Loan Agreement (as defined below), and Senior Agent, Borrower and
certain of its subsidiaries have entered into the Senior Security Agreement (as
defined below) under which Borrower and such subsidiaries have granted a
security interest in the Collateral (as defined below) in favor of the Senior
Creditors as security for the payment of Borrower’s obligations under the Senior
Loan Agreement.

C. To induce the Lenders under and as defined in the Senior Loan Agreement
referred to below to make and maintain the credit extensions to Borrower under
the Senior Loan Agreement, Subordinated Creditor is willing to subordinate the
Subordinated Debt (as defined below) to the Senior Debt (as defined below) on
the terms and conditions herein set forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Definitions. As used herein, the following terms have the following meanings:

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Collateral” has the meaning set forth in the Senior Security Agreement.

“Enforcement Action” means, with respect to any indebtedness, obligation
(contingent or otherwise) or Collateral at any time held by any lender or
noteholder, (i) commencing, by judicial or non-judicial means, the enforcement
of, or otherwise attempting to enforce, such indebtedness, obligation or
Collateral of any of the default remedies under any of the applicable agreements
or documents of such lender or noteholder, the UCC or other applicable law
(other than the mere issuance of a notice of default or notice of the right by
such lender or noteholder to seek specific performance with respect to any
covenants in favor of such lender or noteholder), (ii) repossessing, selling,
leasing or otherwise disposing of all or any part of such Collateral, including
without limitation causing any attachment of, levy upon, execution against,
foreclosure upon or the taking of other action against or institution of other
proceedings with respect to any Collateral, or exercising account debtor or
obligor notification or collection rights with respect to all or any portion
thereof, or attempting or agreeing to do so, (iii) appropriating, setting off or

 

Exhibit G-1



--------------------------------------------------------------------------------

applying to such lender or noteholder’s claim any part or all of such Collateral
or other property in the possession of, or coming into the possession of, such
lender or noteholder or its agent, trustee or bailee, (iv) asserting any claim
or interest in any insurance with respect to such indebtedness, obligation or
Collateral, (v) instituting or commencing, or joining with any Person in
commencing, any action or proceeding with respect to any of the foregoing rights
or remedies (including any action of foreclosure, enforcement, collection or
execution and any Insolvency Event involving any Obligor), (vi) exercising any
rights under any lockbox agreement, account control agreement, landlord waiver
or bailee’s letter or similar agreement or arrangement to which the Subordinated
Creditor is a party or (vii) otherwise enforcing, or attempting to enforce, any
other rights or remedies under or with respect to any such indebtedness,
obligation or Collateral.

“Insolvency Event” means that any Obligor or any of its subsidiaries shall have
(i) applied for, consented to or acquiesced in the appointment of a trustee,
receiver or other custodian for it or any of its property, or (ii) made a
general assignment for the benefit of creditors or similar arrangement in
respect of such Obligor’s or subsidiary’s creditors generally or any substantial
portion thereof, or (iii) permitted, consented to, or suffered to exist the
appointment of a trustee, receiver or other custodian for it or for a
substantial part of its property, or (iv) commenced any case, action or
proceeding before any court or other governmental agency or authority relating
to bankruptcy, reorganization, insolvency, debt arrangement or relief or other
case, action or proceeding under any bankruptcy or insolvency law, or any
dissolution, winding up or liquidation case, action or proceeding, including
without limitation any case under the Bankruptcy Code, in respect of it, or
(v) (A) permitted, consented to, or suffered to exist the commencement of any
case, action or proceeding before any court or other governmental agency or
authority relating to bankruptcy, reorganization, insolvency, debt arrangement
or relief or other case, action or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation case, action or proceeding,
including without limitation any case under the Bankruptcy Code, in respect of
it, or (B) any such case, action or proceeding shall have resulted in the entry
of an order for relief or shall have remained for sixty (60) days undismissed.

“Obligor” has the meaning set forth in the Senior Loan Agreement.

“Person” has the meaning set forth in the Senior Loan Agreement.

“Senior Creditors” means Senior Agent and the Lenders under and as defined in
the Senior Loan Agreement.

“Senior Debt” means the Obligations (as defined in the Senior Loan Agreement).

“Senior Discharge Date” means the first date on which all of the Senior Debt
(other than contingent indemnification obligations) has been paid indefeasibly
in full in cash and all commitments of Senior Lenders under the Senior Loan
Documents have been terminated.

“Senior Loan Agreement” means that certain Term Loan Agreement, dated as of
October 26, 2016, by and among Borrower, the guarantors from time to time party
thereto and the Senior Creditors from time to time party thereto, as amended,
restated, supplemented or otherwise modified from time to time.

 

Exhibit G-2



--------------------------------------------------------------------------------

“Senior Loan Documents” means, collectively, the Loan Documents (as defined in
the Senior Loan Agreement), in each case as amended, restated, supplemented or
otherwise modified from time to time.

“Senior Security Agreement” means that certain Security Agreement, dated as of
October [●], 2016, among Borrower, the other Obligors party thereto, and Senior
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

“Subordinated Debt” means and includes all obligations, liabilities and
indebtedness of Borrower owed to Subordinated Creditor, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, including without limitation, principal, premium (if any),
interest, fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations.

“Subordinated Debt Documents” means, collectively, the Subordinated Note and
each other loan document or agreement entered into by Borrower in connection
with the Subordinated Note[, including without limitation each Subordinated
Collateral Document], as amended, restated, supplemented or otherwise modified
from time to time.

“Subordinated Note” means that certain $[            ] subordinated promissory
note, dated [            ], issued by Borrower to Subordinated Creditor, as
amended, restated, supplemented or otherwise modified from time to time.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

2. Liens. (a) Subordinated Creditor represents and warrants that the
Subordinated Debt is unsecured. Subordinated Creditor agrees that it will not
request or accept any security interest in any Collateral to secure the
Subordinated Debt; provided that, should Subordinated Creditor obtain a lien or
security interest on any asset or Collateral to secure all or any portion of the
Subordinated Debt for any reason (which action shall be in violation of this
Agreement), notwithstanding the respective dates of attachment and perfection of
the security interests in the Collateral in favor of the Senior Creditors or
Subordinated Creditor, or any contrary provision of the UCC, or any applicable
law or decision to the contrary, or the provisions of the Senior Loan Documents
or the Subordinated Debt Documents, and irrespective of whether Subordinated
Creditor or the Senior Creditors hold possession of any or all part of the
Collateral, all now existing or hereafter arising security interests in the
Collateral in favor of Subordinated Creditor in respect of the Subordinated Debt
Documents shall at all times be subordinate to the security interest in such
Collateral in favor of the Senior Creditors in respect of the Senior Loan
Documents.

(b) Subordinated Creditor acknowledges that the Senior Creditors have been
granted liens upon the Collateral [(including the Subordinated Collateral)], and
Subordinated Creditor hereby consents thereto and to the incurrence of the
Senior Debt.

(c) Until the Senior Discharge Date, in the event of any private or public sale
or other disposition of all or any portion of the Collateral, Subordinated
Creditor agrees that such

 

Exhibit G-3



--------------------------------------------------------------------------------

Collateral shall be sold or otherwise disposed of free and clear of any liens in
favor of Subordinated Creditor. Subordinated Creditor agrees that any such sale
or disposition of Collateral shall not require any consent from Subordinated
Creditor, and Subordinated Creditor hereby waives any right it may have to
object to such sale or disposition.

d) Subordinated Creditor agrees that it will not request or accept any guaranty
of the Subordinated Debt.

3. Payment Subordination. (a) Notwithstanding the terms of the Subordinated Debt
Documents, until the Senior Discharge Date, (i) all payments and distributions
of any kind or character, whether in cash, property or securities, in respect of
the Subordinated Debt are subordinated in right and time of payment to all
payments in respect of the Senior Debt, and (ii) Subordinated Creditor will not
demand, sue for or receive from Borrower (and Borrower will not pay) any part of
the Subordinated Debt, whether by payment, prepayment, distribution, setoff, or
otherwise, or accelerate the Subordinated Debt.

(b) Subordinated Creditor must deliver to the Senior Agent in the form received
(except for endorsement or assignment by Subordinated Creditor) any payment,
distribution, security or proceeds it receives on the Subordinated Debt other
than according to this Agreement.

4. Subordination of Remedies. Until the Senior Discharge Date, and whether or
not any Insolvency Event has occurred, Subordinated Creditor will not accelerate
the maturity of all or any portion of the Subordinated Debt, enforce, attempt to
enforce, or exercise any right or remedy with respect to any Collateral or the
Subordinated Debt, or take any other Enforcement Action with respect to the
Subordinated Debt.

5. Payments Over. All payments and distributions of any kind, whether in cash,
property or securities, in respect of the Subordinated Debt to which
Subordinated Creditor would be entitled if the Subordinated Debt were not
subordinated pursuant to this Agreement, shall be paid to the Senior Creditors
in respect of the Senior Debt, regardless of whether such Senior Debt, or any
portion thereof, is reduced, expunged, disallowed, subordinated or
recharacterized. Notwithstanding the foregoing, if any payment or distribution
of any kind, whether in cash, property or securities, shall be received by
Subordinated Creditor on account of the Subordinated Debt before Senior
Discharge Date (whether or not expressly characterized as such), then such
payment or distribution shall be segregated by Subordinated Creditor and held in
trust for, and shall be promptly paid over to, the Senior Creditors in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, in respect of the Senior Debt, regardless of
whether such Senior Debt, or any portion thereof, is reduced, expunged,
disallowed, subordinated or recharacterized. Subordinated Creditor irrevocably
appoints the Senior Agent as Subordinated Creditor’s attorney-in-fact, and
grants to the Senior Creditors a power of attorney with full power of
substitution (which power of attorney is coupled with an interest), in the name
of Subordinated Creditor or in the name of the Senior Agent, for the use and
benefit of the Senior Creditors, without notice to Subordinated Creditor, to
make any such endorsements. This Section 5 shall be enforceable even if the
Senior Creditors’ liens on the Collateral are alleged, determined, or held to
constitute fraudulent transfers (whether constructive or actual), preferential
transfers, or otherwise avoided or voidable, set aside,

 

Exhibit G-4



--------------------------------------------------------------------------------

recharacterized or equitably subordinated.

6. Insolvency Proceedings. (a) This Agreement is intended to constitute and
shall be deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable nonbankruptcy law. All references to Borrower or any other Obligor
shall include Borrower or such Obligor as debtor and debtor-in-possession and
any receiver or trustee for Borrower or any other Obligor (as the case may be)
in connection with any case under the Bankruptcy Code or in connection with any
other Insolvency Event.

(b) Without limiting the generality of the other provisions of this Agreement,
until the Senior Discharge Date, without the express written consent of the
Senior Agent, Subordinated Creditor shall not institute or commence (nor shall
it join with or support any third party instituting, commencing, opposing,
objecting or contesting, as the case may be, or otherwise suffer to exist), any
Insolvency Event involving Borrower or any other Obligor.

(c) The Senior Creditors shall have the right to enforce rights, exercise
remedies (including set-off and the right to credit bid its debt) and make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral without any consultation with or consent of Subordinated
Creditor.

(d) Subordinated Creditor will not, and hereby waives any right to bring, join
in, or otherwise support or take any action to (i) contest the validity,
legality, enforceability, perfection, priority or avoidability of any of the
Senior Debt, any of the Senior Loan Documents or any security interests and/or
liens of the Senior Creditors on or in any property or assets of Borrower or any
other Obligor, including without limitation, the Collateral; (ii) interfere with
or in any manner oppose or support any other Person in opposing any foreclosure
on or other disposition of any Collateral by the Senior Creditors in accordance
with applicable law, or otherwise to contest, protest, object to or interfere
with the manner in which the Senior Creditors may seek to enforce the Liens on
any Collateral; (iii) provide a debtor-in-possession facility (including on a
priming basis) to Borrower or any other Obligor, under Section 362, 363 or 364
of the Bankruptcy Code or any other applicable law, without the consent, in
their sole discretion, of the Senior Creditors; or (iv) exercise any rights
against the Senior Creditors or the Collateral under Section 506(c) of the
Bankruptcy Code.

(e) Subordinated Creditor will not, and hereby waives any right to, oppose,
contest, object to, join in, or otherwise support any opposition to or objection
with respect to, (i) any request or motion of the Senior Creditors seeking,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, the
modification, lifting or vacating of the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in connection with any Insolvency Event
or seeking adequate protection of the Senior Creditors’ interests in the
Collateral or with respect to the Senior Debt (whether under Sections 362, 363,
and/or 364 of the Bankruptcy Code or other applicable law), and, until Senior
Discharge Date, Subordinated Creditor agrees that it shall not seek relief from
such automatic stay without the prior written consent of the Senior Agent;
(ii) any debtor-in-possession financing (including on a priming basis) or use of
cash collateral (as defined in Section 363(a) of the Bankruptcy Code or other
applicable law) arrangement by

 

Exhibit G-5



--------------------------------------------------------------------------------

Borrower, whether from the Senior Creditors or any other third party under
Section 362, 363 or 364 of the Bankruptcy Code or any other applicable law, if
the Senior Creditors, in their sole discretion, consent to such
debtor-in-possession financing or cash collateral arrangement, and Subordinated
Creditor shall not request adequate protection (whether under Sections 362, 363,
and/or 364 of the Bankruptcy Code or other applicable law) or any other relief
in connection therewith; (iii) any sale or other disposition of the Collateral
or substantially all of the assets of Borrower or any other Obligor (include any
such sale free and clear of liens or other claims) under Section 363 of the
Bankruptcy Code or other applicable law if the Senior Creditors, in their sole
discretion, consent to such sale or disposition; (vii) the Senior Creditors’
exercise or enforcement of its right to make an election under Section 1111(b)
of the Bankruptcy Code, and Subordinated Creditor hereby waives any claim it may
hereafter have against the Senior Creditors arising out of such election;
(viii) the Senior Creditors’ exercise or enforcement of its right to credit bid
any or all of its debt claims against Borrower or any other Obligor, including,
without limitation, the Senior Debt; or (ix) any plan of reorganization or
liquidation if the Senior Creditors, in their sole discretion, consent to, vote
in favor of, or otherwise do not oppose such plan of reorganization or
liquidation, and, in furtherance thereof, Subordinated Creditor hereby grants to
the Senior Creditors the right to vote Subordinated Creditor’s claim or claims
(as such term is defined in the Bankruptcy Code) arising on account of or in
connection with the Subordinated Debt, as Subordinated Creditor’s agent, with
respect to any plan of reorganization or liquidation to which Subordinated
Creditor may be entitled to vote in any bankruptcy or liquidation proceeding or
in connection with any other Insolvency Event of Borrower or any other Obligor.

7. Distributions of Proceeds of Collateral. All realizations upon any Collateral
pursuant to or in connection with an Enforcement Action, an Insolvency Event or
otherwise shall be paid or delivered to the Senior Agent in respect of the
Senior Debt until the Senior Discharge Date before any payment may be made to
Subordinated Creditor.

8. Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of the Senior Agent, of all or any portion
of the Collateral, Subordinated Creditor agrees that such sale or disposition
shall be free and clear of any liens Subordinated Creditor may have on such
Collateral. Subordinated Creditor agrees that, in connection with any such sale
or other disposition, (i) the Senior Creditors are authorized to file any and
all UCC and other applicable lien releases and/or terminations in respect of any
liens held by Subordinated Creditor in connection with such a sale or other
disposition, and (ii) it shall execute any and all lien releases or other
documents reasonably requested by the Senior Agent in connection therewith. In
furtherance of the foregoing, Subordinated Creditor hereby appoints the Senior
Agent as its attorney-in-fact, with full authority in the place and stead of
Subordinated Creditor and full power of substitution and in the name of
Subordinated Creditor or otherwise, to execute and deliver any document or
instrument which Subordinated Creditor is required to deliver pursuant to this
Section 8, such appointment being coupled with an interest and irrevocable.
Subordinated Creditor agrees that the Senior Creditors may release or refrain
from enforcing their security interest in any Collateral, or permit the use or
consumption of such Collateral by Borrower free of any Subordinated Creditor
security interest, without incurring any liability to Subordinated Creditor.

9. Attorney-In-Fact. Until the Senior Discharge Date, Subordinated Creditor
irrevocably

 

Exhibit G-6



--------------------------------------------------------------------------------

appoints the Senior Agent as its attorney-in-fact, with power of attorney with
power of substitution, in Subordinated Creditor’s name or in any Senior
Creditor’s name, for the Senior Creditors’ use and benefit without notice to
Subordinated Creditor, to do the following during an Insolvency Event:

(a) file any claims in respect of the Subordinated Debt on behalf of
Subordinated Creditor if Subordinated Creditor does not do so at least 30 days
before the time to file claims expires; and

(b) vote Subordinated Creditor’s claim or claims (as such term is defined in the
Bankruptcy Code) arising on account of or in connection with the Subordinated
Debt, as Subordinated Creditor’s agent, with respect to any plan of
reorganization or liquidation to which Subordinated Creditor may be entitled to
vote in any bankruptcy or liquidation proceeding or in connection with any other
Insolvency Event of Borrower or any other Obligor.

Such power of attorney is irrevocable and coupled with an interest.

10. Legend; Amendment of Debt. (a) Subordinated Creditor will immediately put a
legend on or otherwise indicate on the Subordinated Note that the Subordinated
Note is subject to this Agreement.

(b) Until the Senior Discharge Date, Subordinated Creditor shall not, without
prior written consent of the Senior Agent, agree to any amendment, modification
or waiver of any provision of the Subordinated Debt Documents, if the effect of
such amendment, modification or waiver is to: (i) terminate or impair the
subordination of the Subordinated Debt in favor of the Senior Creditors;
(ii) increase the interest rate on the Subordinated Debt or change (to earlier
dates) the dates upon which principal, interest and other sums are due under the
Subordinated Note; (iii) alter the redemption, prepayment or subordination
provisions of the Subordinated Debt; (iv) impose on Borrower or any other
Obligor any new or additional prepayment charges, premiums, reimbursement
obligations, reimbursable costs or expenses, fees or other payment obligations;
(v) alter the representations, warranties, covenants, events of default,
remedies and other provisions in a manner which would make such provisions
materially more onerous, restrictive or burdensome to Borrower or any other
Obligor; (vi) grant a lien or security interest in favor of any holder of the
Subordinated Debt on any asset or Collateral to secure all or any portion of the
Subordinated Debt; or (vii) otherwise increase the obligations, liabilities and
indebtedness in respect of the Subordinated Debt or confer additional rights
upon Subordinated Creditor, which individually or in the aggregate would be
materially adverse to Borrower, any other Obligor or the Senior Creditors. Any
such amendment, modification or waiver made in violation of this Section 10(b)
shall be void.

(c) At any time without notice to Subordinated Creditor, the Senior Creditors
may take such action with respect to the Senior Debt as the Senior Creditors, in
their sole discretion, may deem appropriate, including, without limitation,
terminating advances, increasing the principal, extending the time of payment,
increasing interest rates, renewing, compromising or otherwise amending any
documents affecting the Senior Debt and any Collateral securing the Senior Debt,
and enforcing or failing to enforce any rights against Borrower or any other
person. No action or inaction will impair or otherwise affect any Senior
Creditor’s rights under this

 

Exhibit G-7



--------------------------------------------------------------------------------

Agreement.

11. Certain Waivers. (a) Subordinated Creditor hereby (i) waives any and all
notice of the incurrence of the Senior Debt or any part thereof; (ii) waives any
and all rights it may have to require the Senior Creditors to marshal assets, to
exercise rights or remedies in a particular manner, to forbear from exercising
such rights and remedies in any particular manner or order, or to claim the
benefit of any appraisal, valuation or other similar right that may otherwise be
available under applicable law, regardless of whether any action or failure to
act by or on behalf of the Senior Creditors is adverse to the interest of
Subordinated Creditor; (iii) agrees that the Senior Creditors shall have no
liability to Subordinated Creditor, and Subordinated Creditor hereby waives any
claim against the Senior Creditors arising out of any and all actions not in
breach of this Agreement which the Senior Creditors may take or permit or omit
to take with respect to the Senior Loan Documents (including any failure to
perfect or obtain perfected security interests in the Collateral), the
collection of the Senior Debt or the foreclosure upon, or sale, liquidation or
other disposition of, any Collateral; and (iv) agrees that the Senior Creditors
have no duty, express or implied, fiduciary or otherwise, to them in respect of
the maintenance or preservation of the Collateral, the Senior Debt or otherwise.
Without limiting the foregoing, Subordinated Creditor agrees that the Senior
Creditors shall have no duty or obligation to maximize the return to any class
of creditors holding indebtedness of any type (whether Senior Debt or
Subordinated Debt), notwithstanding that the order and timing of any
realization, sale, disposition or liquidation of the Collateral may affect the
amount of proceeds actually received by such class of creditors from such
realization, sale, disposition or liquidation.

(b) Subordinated Creditor confirms that this Agreement shall govern as between
the Senior Creditors and the Subordinated Creditor irrespective of: (i) any lack
of validity or enforceability of any Senior Loan Document or any Subordinated
Debt Document; (ii) the occurrence of any Insolvency Event in respect of any
Obligor; (iii) whether the Senior Debt, or the liens or security interests
securing the Senior Debt, shall be held to be unperfected, deficient, invalid,
void, voidable, voided, unenforceable, subordinated, reduced, discharged or are
set aside by a court of competent jurisdiction, including pursuant or in
connection with any Insolvency Event; (iv) any change in the time, manner or
place of payment of, or in any other terms of, all or any of the Senior Debt or
the Subordinated Debt, or any amendment or waiver or other modification,
including any increase in the amount thereof, whether by course of conduct or
otherwise, of the terms of any Senior Loan Document or any Subordinated Debt
Document or any guarantee thereof; or (v) any other circumstances which
otherwise might constitute a defense available to, or a discharge of, any
Obligor in respect of the Senior Debt or the Subordinated Debt.

12. Representations and Warranties. Subordinated Creditor represents and
warrants to the Senior Creditors that:

(a) all action on the part of Subordinated Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Subordinated Creditor hereunder has been taken;

(b) this Agreement constitutes the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms;

 

Exhibit G-8



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of and compliance with this
Agreement by Subordinated Creditor will not (i) result in any material violation
or default of any term of any of Subordinated Creditor’s charter, formation or
other organizational documents (such as Articles or Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, etc.) or
(ii) violate any material applicable law, rule or regulation; and

(d) Subordinated Creditor has not previously assigned any interest in the
Subordinated Debt, and no Person other than the Subordinated Creditor owns an
interest in the Subordinated Debt.

13. Term; Reinstatement. This Agreement shall remain in full force and effect
until the Senior Discharge Date, notwithstanding the occurrence of an Insolvency
Event. If, after the Senior Discharge Date, the Senior Creditors must disgorge
any payments made on the Senior Debt for any reason (including, without
limitation, in connection with the bankruptcy of Borrower or in connection with
any other Insolvency Event), this Agreement and the relative rights and
priorities provided in it, will be reinstated as to all disgorged payments as
though such payments had not been made, and Subordinated Creditor will
immediately pay the Senior Agent all payments received in respect of the
Subordinated Debt to the extent such payments or retention thereof would have
been prohibited under this Agreement.

14. Successors and Assigns. This Agreement binds Subordinated Creditor, its
successors or assigns, and benefits the Senior Creditors’ successors or assigns.
This Agreement is for Subordinated Creditor’s and the Senior Creditors’ benefit
and not for the benefit of Borrower or any other party. Subordinated Creditor
shall not sell, assign, pledge, dispose of or otherwise transfer all or any
portion of the Subordinated Debt or any related document or any interest in any
Collateral therefor unless prior to the consummation of any such action, the
transferee thereof shall execute and deliver to the Senior Agent an agreement of
such transferee to be bound hereby, or an agreement substantially identical to
this Agreement providing for the continued subjection of the Subordinated Debt,
the interests of the transferee in the Collateral and the remedies of the
transferee with respect thereto as provided herein with respect to Subordinated
Creditor and for the continued effectiveness of all of the other rights of the
Senior Creditors arising under this Agreement, in each case in form satisfactory
to the Senior Creditors. Any such sale, assignment, pledge, disposition or
transfer not made in compliance with the terms of this Section 14 shall be void.

15. Further Assurances. Subordinated Creditor hereby agrees to execute such
documents and/or take such further action as the Senior Agent may at any time or
times reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by the Senior
Agent.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Executed counterparts may be delivered by facsimile.

17. Governing Law; Waiver of Jury Trial. (a) This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the

 

Exhibit G-9



--------------------------------------------------------------------------------

law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

(b) EACH PARTY HERETO WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

18. Entire Agreement; Waivers and Amendments. This Agreement represents the
entire agreement with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements and commitments. The Senior Creditors and
Subordinated Creditor are not relying on any representations by the other
creditor party or Borrower in entering into this Agreement, and each of the
Senior Creditors and Subordinated Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower. No
amendment, modification, supplement, termination, consent or waiver of or to any
provision of this Agreement, nor any consent to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Senior Agent and Subordinated Creditor. Any waiver of any provision of this
Agreement, or any consent to any departure from the terms of any provision of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which given.

19. No Waiver. No failure or delay on the part of any Senior Creditor or
Subordinated Creditor in the exercise of any power, right, remedy or privilege
under this Agreement shall impair such power, right, remedy or privilege or
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise of any
other power, right or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to any Senior Creditor.

20. Legal Fees. In the event of any legal action to enforce the rights of a
party under this Agreement, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable,
invoiced and out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred in such action.

21. Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

22. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile or electronic mail,
message confirmed, and shall be deemed to be effective for purposes of this
Agreement on the day that delivery is made or refused. Unless otherwise
specified in a notice mailed or delivered in accordance with the foregoing
sentence, notices, demands, instructions and other communications in writing
shall be given to or made upon the

 

Exhibit G-10



--------------------------------------------------------------------------------

respective parties hereto at their respective addresses and facsimile numbers
indicated on the signature pages hereto.

23. No Third-Party Beneficiaries; Other Benefits. The terms and provisions of
this Agreement are intended solely for the benefit of each party hereto and
their respective successors and permitted assigns, and the parties do not intend
to confer third party beneficiary rights upon any other person. Subordinated
Creditor understands that there may be various agreements between the Senior
Creditors and Borrower or the other Obligors evidencing and governing the Senior
Debt, and Subordinated Creditor acknowledges and agrees that such agreements are
not intended to confer any benefits on Subordinated Creditor and that the Senior
Creditors shall have no obligation to Subordinated Creditor or any other Person
to exercise any rights, enforce any remedies, or take any actions which may be
available to it under such agreements.

[Signature pages follow]

 

Exhibit G-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SUBORDINATED CREDITOR: [                    ] By  

 

  Name:   Title:

Address for Notices:

 

SENIOR AGENT (on behalf of the SENIOR CREDITORS):     CRG SERVICING LLC     By  

 

      Name:       Title:

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@crglp.com

 

Exhibit G-12



--------------------------------------------------------------------------------

OMEROS CORPORATION By  

 

  Name:   Title:

 

Address for Notices: 201 Elliott Avenue West Seattle, Washington 98119 Attn:  
Chief Executive Officer Tel.:   206-676-5000 Fax:   206-676-5005 Email:  
gdemopulos@omeros.com

with a copy to:

201 Elliott Avenue West

Seattle, Washington 98119

Attn: General Counsel

Tel.: 206-676-5000

Fax: 206-676-5005

Email: mkelbon@omeros.com

 

Exhibit G-13



--------------------------------------------------------------------------------

Exhibit H

to Term Loan Agreement

FORM OF INTERCREDITOR AGREEMENT

This Intercreditor Agreement, dated as of [                    ] (this
“Agreement”), is made between CRG Servicing LLC, a Delaware limited liability
company, as Administrative Agent, and [INSERT NAME OF A/R LENDER], a
[                    ] (“[A/R Lender]”).

RECITALS

 

A. Omeros Corporation, a Washington corporation (“Borrower”), has entered into
the A/R Facility Agreement (as defined below) with [A/R Lender], which, along
with any other obligations owing to [A/R Lender] by Borrower, is secured by
certain property of Borrower [and the other Obligors (as defined below)].

 

B. Borrower [has][and the other Obligors have] entered into that certain Term
Loan Agreement, dated as of October 26, 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “CRG Credit Agreement”), with
certain lenders and CRG Servicing LLC, a Delaware limited liability company, as
administrative agent and collateral agent for such lenders (in such capacities
and together with its successors and assigns, “CRG Agent”), which is secured by
certain property of Borrower [and the other Obligors].

 

C. To induce each of [A/R Lender] and the lenders under the CRG Credit Agreement
to make and maintain the credit extensions under the A/R Facility Agreement and
the CRG Credit Agreement, respectively, each of [A/R Lender] and CRG Agent, on
behalf of the “Secured Parties” (as defined in the CRG Credit Agreement, the
“CRG Creditors”; CRG Creditors, collectively with [A/R Lender], “Creditors” and
each individually, a “Creditor”), is willing to enter into this Agreement to,
among other things, subordinate certain of its liens on the terms and conditions
herein set forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Definitions. As used herein, the following terms have the following meanings:

“A/R Facility Agreement” means that certain [Credit Agreement], dated as of
[                    ], between [A/R Lender] and Borrower, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“A/R Facility Documents” means the A/R Facility Agreement and all [Loan
Documents], each as defined in the A/R Facility Agreement.

“A/R Facility Senior Collateral” means (i) [Borrower’s] accounts arising from
the sale or lease of inventory or the provision of services, excluding
IP/Equipment Accounts (collectively, “Inventory/Service Accounts”),
(ii) [Borrower’s] inventory, (iii) to the extent evidencing, governing, or
securing [Borrower’s] Inventory/Service Accounts or inventory, [Borrower’s]

 

H-1



--------------------------------------------------------------------------------

payment intangibles, chattel paper, instruments and documents, (iv) to the
extent held in a segregated deposit account, cash proceeds of [Borrower’s]
Inventory/Service Accounts and inventory, and (v) proceeds of insurance policies
covering [Borrower’s] Inventory/Service Accounts and inventory received with
respect to such accounts and inventory; provided that, for purposes of
clarification, notwithstanding the foregoing, in no event shall “A/R Facility
Senior Collateral” include any right, title or interest of any Obligor in
(A) any Intellectual Property or any licenses thereof, (B) any accounts or
proceeds arising from the sale, transfer, licensing or other disposition of any
Intellectual Property or licenses, or from the sale, transfer, lease or other
disposition of equipment (collectively, “IP/Equipment Accounts”), (C) equipment,
(D) to the extent evidencing, governing, securing or otherwise related to
equipment, any general intangibles, chattel paper, instruments or documents or
(E) proceeds of equipment or proceeds of insurance policies with respect to
equipment.

“Bankruptcy Code” means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States Code. Section
references to current sections of the Bankruptcy Code shall refer to comparable
sections of any revised version thereof if section numbering is changed.

“Claim” means, (i) in the case of [A/R Lender], any and all present and future
“claims” (used in its broadest sense, as contemplated by and defined in
Section 101(5) of the Bankruptcy Code, but without regard to whether such claim
would be disallowed under the Bankruptcy Code) of [A/R Lender] now or hereafter
arising or existing under or relating to the A/R Facility Documents (with the
portion of [A/R Lender]’s Claim at any time consisting of the aggregate
principal amount of indebtedness under the A/R Facility Documents not to exceed
the lesser of $[            ] and 80% of the face amount at such time of
[Borrower’s] eligible Inventory/Service Accounts (as defined in the A/R Facility
Agreement as of the date hereof), whether joint, several, or joint and several,
whether fixed or indeterminate, due or not yet due, contingent or
non-contingent, matured or unmatured, liquidated or unliquidated, or disputed or
undisputed, whether under a guaranty or a letter of credit, and whether arising
under contract, in tort, by law, or otherwise, any interest or fees thereon
(including interest or fees that accrue after the filing of a petition by or
against any Obligor under the Bankruptcy Code, irrespective of whether allowable
under the Bankruptcy Code), any costs of Enforcement Actions, including
reasonable attorneys’ fees and costs, and any prepayment or termination fees,
and (ii) in the case of CRG Creditors, any and all present and future “claims”
(used in its broadest sense, as contemplated by and defined in Section 101(5) of
the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of CRG Creditors now or hereafter arising
or existing under or relating to the CRG Documents, whether joint, several, or
joint and several, whether fixed or indeterminate, due or not yet due,
contingent or non-contingent, matured or unmatured, liquidated or unliquidated,
or disputed or undisputed, whether under a guaranty or a letter of credit, and
whether arising under contract, in tort, by law, or otherwise, any interest or
fees thereon (including interest or fees that accrue after the filing of a
petition by or against any Obligor under the Bankruptcy Code, irrespective of
whether allowable under the Bankruptcy Code), any costs of Enforcement Actions,
including reasonable attorneys’ fees and costs, and any prepayment or
termination fees.

“Collateral” means all real or personal property of any Obligor in which any
Creditor now or hereafter has a security interest.

 

H-2



--------------------------------------------------------------------------------

“Common Collateral” means all Collateral in which both [A/R Lender] and CRG
Agent have a security interest.

“CRG Documents” means all documentation related to the CRG Credit Agreement and
all Loan Documents (as defined in the CRG Credit Agreement), including security
or pledge agreements and all other related agreements.

“CRG Senior Collateral” means all Collateral in which CRG Agent has a security
interest, other than the A/R Facility Senior Collateral, including, for the
avoidance of doubt and without limitation, any additional Collateral in which
CRG Agent may have a security interest following the commencement of or in
connection with any Insolvency Proceeding, including without limitation
Collateral subject to any CRG Agent security interests, superpriority claims, or
other rights arising under Sections 507(b) and 552 of the Bankruptcy Code.

“Credit Documents” means, collectively, the CRG Documents and the A/R Facility
Documents.

“Enforcement Action” means, with respect to any Creditor and with respect to any
Claim of such Creditor or any item of Collateral in which such Creditor has or
claims a security interest, lien, or right of offset, (i) any action, whether
judicial or nonjudicial, to repossess, collect, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral,
(ii) any action in connection with any Insolvency Proceeding to protect, defend,
enforce or assert rights with respect to such Claim or Collateral, including
without limitation filing and defending any proof of claim, opposing or joining
in the opposition of any sale of assets or confirmation of a plan of
reorganization, or opposing or joining in the opposition of any proposed
debtor-in-possession loan or use of cash collateral, and (iii) the filing of, or
the joining in the filing of, an involuntary bankruptcy or insolvency proceeding
against any Obligor.

“Intellectual Property” means, collectively, all copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, all rights to recover for past, present or
future infringements thereof and all other rights whatsoever accruing thereunder
or pertaining thereto (collectively, “Copyrights”), all patents and patent
applications, including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in part thereof, all damages and payments for past
or future infringements thereof and rights to sue therefor, and all rights
corresponding thereto throughout the world and all income, royalties, damages
and payments now or hereafter due and/or payable under or with respect thereto
(collectively, “Patents”), and all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including all renewals of trademark and service
mark registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world (collectively, “Trademarks”),
together, in each case, with the product lines and goodwill of the business
connected with the use of, and symbolized by, each such trade name, trademark
and service mark, together with (a) all inventions, processes, production
methods, proprietary information, know-how and trade secrets; (b) all licenses
or user

 

H-3



--------------------------------------------------------------------------------

or other agreements granted to any Obligor with respect to any of the foregoing,
in each case whether now or hereafter owned or used; (c) all information,
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports, manuals, materials standards, processing standards,
performance standards, catalogs, computer and automatic machinery software and
programs; (d) all field repair data, sales data and other information relating
to sales or service of products now or hereafter manufactured; (e) all
accounting information and all media in which or on which any information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data; (f) all licenses, consents, permits, variances, certifications and
approvals of governmental agencies now or hereafter held by any Obligor; and
(g) all causes of action, claims and warranties now or hereafter owned or
acquired by any Obligor in respect of any of the items listed above.

“Junior Collateral” means, (i) in the case of [A/R Lender], all Common
Collateral consisting of CRG Senior Collateral and (ii) in the case of CRG
Creditors, all Common Collateral consisting of A/R Facility Senior Collateral.

“Obligor” means Borrower, each subsidiary thereof and each other person or
entity that provides a guaranty of, or collateral for, any Claim of any
Creditor.

“Proceeds Sweep Period” means the period beginning on the later to occur of
(i) the occurrence of an event of default under any Creditor’s Credit Documents
and (ii) receipt by the other Creditor of written notice from such Creditor of
such event of default, and ending on the date on which such event of default
shall have been waived in writing by the Creditor issuing such notice.

“Senior Collateral” means, (i) in the case of [A/R Lender], all A/R Facility
Senior Collateral and (ii) in the case of CRG Creditors, all CRG Senior
Collateral.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York. The following
terms have the meanings given to them in the applicable UCC: “account”, “chattel
paper”, “commodity account”, “deposit account”, “document”, “equipment”,
“general intangible”, “instrument”, “inventory”, “proceeds” and “securities
account”.

2. Lien Subordination. (a) Notwithstanding the respective dates of attachment or
perfection of the security interests of CRG Creditors and the security interests
of [A/R Lender], or any contrary provision of the UCC, or any applicable law or
decision, or the provisions of the Credit Documents, and irrespective of whether
[A/R Lender] or any CRG Creditor holds possession of all or any part of the
Collateral, (i) all now existing and hereafter arising security interests of
[A/R Lender] in any A/R Facility Senior Collateral shall at all times be senior
to the security interests of CRG Creditors in such A/R Facility Senior
Collateral, and (ii) all now existing and hereafter arising security interests
of CRG Creditors in any CRG Senior Collateral shall at all times be senior to
any interests, including the security interests of [A/R Lender] in such CRG
Senior Collateral. Notwithstanding the foregoing, [A/R Lender] agrees and

 

H-4



--------------------------------------------------------------------------------

acknowledges that it shall not receive, and [neither Borrower nor any Obligor
shall grant][Borrower shall not grant], any security interest to [A/R Lender] in
the CRG Senior Collateral.

(b) Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors:

(i) acknowledges and consents to (A) [Borrower][each Obligor] granting to the
other Creditor a security interest in the Common Collateral of such other
Creditor, (B) the other Creditor filing any and all financing statements and
other documents as reasonably deemed necessary by the other Creditor in order to
perfect its security interest in its Common Collateral, and
(C) [Borrower’s][each Obligor’s] entry into the Credit Documents to which the
other Creditor is a party.

(ii) acknowledges, agrees and covenants, notwithstanding Section 2(c) but
subject to Section 5, that it shall not contest, challenge or dispute the
validity, attachment, perfection, priority or enforceability of the other
Creditor’s security interest in the Common Collateral, or the validity, priority
or enforceability of the other Creditor’s Claim. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, [A/R Lender] shall
not file or join in any motion or pleading in connection with any Insolvency
Proceeding or take any other action seeking to recharacterize any Intellectual
Property, the proceeds thereof, or any other CRG Senior Collateral or proceeds
thereof as A/R Facility Senior Collateral.

(c) Subject to Section 2(b)(ii), the priorities provided for herein with respect
to security interests and liens are applicable only to the extent that such
security interests and liens are enforceable, perfected and have not been
avoided; if a security interest or lien is judicially determined to be
unenforceable or unperfected or is judicially avoided with respect to one or
more Claims or any part thereof, the priorities provided for herein shall not be
available to such security interest or lien to the extent that it is avoided or
determined to be unenforceable. Nothing in this Section 2(c) affects the
operation of any turnover of payment provisions hereof, or of any other
agreements among any of the parties hereto.

3. Distribution of Proceeds of Common Collateral. (a) During each Proceeds Sweep
Period, all proceeds including proceeds of any sale, exchange, collection, or
other disposition of:

(i) A/R Facility Senior Collateral shall be distributed first, to [A/R Lender],
in an amount up to the amount of [A/R Lender]’s Claim; then, to CRG Agent, in an
amount up to the amount of CRG Creditors’ Claim;

(ii) CRG Senior Collateral shall be distributed first, to CRG Agent, in an
amount up to the amount of CRG Creditors’ Claim; then, to [A/R Lender], in an
amount up to the amount of [A/R Lender]’s Claim.

(b) In the event that, notwithstanding Section 3(a), any Creditor shall during
any Proceeds Sweep Period receive any payment, distribution, security or
proceeds constituting its Junior Collateral prior to the indefeasible payment in
full of the other set of Creditors’ Claims and termination of all commitments of
the other set of Creditors under their Credit Documents, such Creditor shall
hold in trust, for such other Creditor, such payment, distribution, security or

 

H-5



--------------------------------------------------------------------------------

proceeds, and shall deliver to such other Creditor, in the form received (with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct) such payment, distribution, security or proceeds for application to the
other set of Creditors’ Claims in accordance with Section 3(a).

(c) At all times other than during a Proceeds Sweep Period, all proceeds
including proceeds of any sale, exchange, collection, or other disposition of
Collateral shall be distributed or applied, as applicable, in accordance with
the CRG Documents and the A/R Facility Documents.

(d) Except as expressly set forth herein, nothing in this Section 3 shall
obligate any Creditor (i) to sell, exchange, collect or otherwise dispose of
Collateral at any time, or (ii) to take any action in violation of any stay
imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.

4. Subordination of Remedies. Each of [A/R Lender] and CRG Agent, on behalf of
CRG Creditors (such Person for purposes of this Section 4, the “Junior
Creditor”), agrees, subject to Section 5, that, (i) unless and until all Claims
of the other set of Creditors (for purposes of this Section 4, the “Senior
Creditor”) have been indefeasibly paid in full and all commitments of the Senior
Creditor under its Credit Documents have been terminated, or (ii) until the
expiration of a period of 180 days from the date of notice of default under the
Senior Creditor’s Credit Documents given by the Senior Creditor to the Junior
Creditor, whichever is earlier, and whether or not any Insolvency Proceeding has
been commenced by or against any Obligor, the Junior Creditor shall not, without
the prior written consent of the Senior Creditor, enforce, or attempt to
enforce, any rights or remedies under or with respect to any of such Junior
Creditor’s Junior Collateral, including causing or compelling the pledge or
delivery of such Junior Collateral, any attachment of, levy upon, execution
against, foreclosure upon or the taking of other action against or institution
of other proceedings with respect to any such Junior Collateral, notifying any
account debtors of any Obligor, asserting any claim or interest in any insurance
with respect to such Junior Collateral, or exercising any rights under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement with respect to such Junior Collateral, or
institute or commence, or join with any person or entity in commencing, any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure, enforcement, collection or execution and any Insolvency
Proceeding involving any Obligor), except that notwithstanding the foregoing, at
all times, including during a Proceeds Sweep Period, the Junior Creditor shall
be able to exercise its rights under a lockbox agreement or an account control
agreement with respect to any deposit account, securities account or commodity
account constituting Collateral, including its rights to freeze such account or
exercise any rights of offset, provided that any distribution or withdrawal from
such account shall be applied in accordance with Section 3(a).

5. Insolvency Proceedings. (a) Rights Continue. In the event of any Obligor’s
insolvency, reorganization or any case, action or proceeding, commenced by or
against such Obligor, under any bankruptcy or insolvency law or laws relating to
the relief of debtors, including, without limitation, any voluntary or
involuntary bankruptcy (including any case

 

H-6



--------------------------------------------------------------------------------

commenced under the Bankruptcy Code), insolvency, receivership, liquidation,
dissolution, winding-up or other similar statutory or common law proceeding or
arrangement involving any Obligor, the readjustment of its liabilities, any
assignment for the benefit of its creditors, or any marshalling of its assets or
liabilities (each, an “Insolvency Proceeding”), (i) this Agreement shall remain
in full force and effect in accordance with Section 510(a) of the United States
Bankruptcy Code, and (ii) the Collateral shall include, without limitation, all
Collateral arising during or after any such Insolvency Proceeding (which
Collateral shall be subject to the priorities set forth in this Agreement).

(b) Proof of Claim, Sales and Plans. At any meeting of creditors or in the event
of any Insolvency Proceeding, each Creditor shall retain the right to vote, file
a proof of claim and otherwise act with respect to its Claims (including the
right to vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition, or extension (a “Plan”)), provided
that (i) no Creditor shall initiate, prosecute or participate in any claim or
action in such Insolvency Proceeding directly or indirectly challenging the
enforceability, validity, perfection or priority of the other set of Creditors’
Claims, this Agreement, the Credit Documents, or any liens securing the other
set of Creditors’ Claims; and (ii) no Creditor shall propose any Plan or file or
join in any motion or pleading in support of any motion or Plan or exercise any
other voting rights unless such Plan provides for the treatment of the
Creditors’ claims in accordance with the terms of Section 5(g) and otherwise
consistent with the terms of this Agreement, or that would otherwise impair the
timely repayment of the other set of Creditors’ Claims in accordance with its
terms or impair or impede any rights of the other set of Creditors.

(c) Finance and Sale Issues. (i) If any Obligor shall be subject to any
Insolvency Proceeding and a Creditor shall desire to permit the use by such
Obligor of cash collateral (as defined in Section 363(a) of the Bankruptcy Code,
“Cash Collateral”) constituting such Creditor’s Senior Collateral or to permit
any Obligor to obtain financing (including on a priming basis with respect to
such Creditor’s Senior Collateral), whether from such Creditor or any other
third party under Section 362, 363 or 364 of the Bankruptcy Code or any other
applicable law (each, a “Post-Petition Financing”), then the other set of
Creditors shall not oppose or raise any objection to or contest (or join with or
support any third party opposing, objecting to or contesting), such use of Cash
Collateral or Post-Petition Financing and shall not request adequate protection
or any other relief in connection therewith (except as specifically permitted
under Section 5(e)); provided, however, that, notwithstanding the foregoing,
each Creditor shall be entitled to oppose, raise objection to, or contest (or
join with or support any third party opposing, objecting to, or contesting) any
such use of Cash Collateral or Post-Petition Financing if such proposed use of
Cash Collateral or Post-Petition Financing would result in any liens on such
Creditor’s Senior Collateral to be subordinated to or pari passu with such Cash
Collateral or Post-Petition Financing.

(ii) Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors, agrees that
it shall raise no objection to, and shall not oppose or contest (or join with or
support any third party opposing, objecting to or contesting), a sale, revesting
or other disposition of any Collateral constituting its Junior Collateral free
and clear of its liens or other Claims, whether under Sections 363 or 1141 of
the Bankruptcy Code or other applicable law, if the other set of Creditors has
consented to such sale or disposition of such assets; provided, however, that,

 

H-7



--------------------------------------------------------------------------------

notwithstanding the foregoing and for the avoidance of doubt, any Creditor shall
be entitled to oppose, raise objection to, or contest (or join with or support
any third party opposing, objecting to, or contesting) any sale, revesting or
other disposition of any Collateral constituting its Senior Collateral free and
clear of its liens or other Claims.

(d) Relief from the Automatic Stay. Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, agrees that, until the other set of Creditors’ Claims
have been indefeasibly paid in full, such Creditor shall not seek relief,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency Proceeding in respect of its Junior Collateral without the
prior written consent of such other Creditor.

(e) Adequate Protection. [A/R Lender] agrees that it shall not:

(i) oppose, object to or contest (or join with or support any third party
opposing, objecting to or contesting) (A) any request by CRG Agent for adequate
protection in any Insolvency Proceeding (or any granting of such request), or
(B) any objection by CRG Agent to any motion, relief, action or proceeding based
on such Senior Creditor claiming a lack of adequate protection; or

(ii) seek or accept any form of adequate protection under any of Sections 362,
363 and/or 364 of the Bankruptcy Code with respect to the Collateral, except to
the extent that, in the sole discretion of CRG Agent, the receipt by [A/R
Lender] of any such adequate protection would not reduce (or would not have the
effect of reducing) or adversely affect the adequate protection that CRG
Creditors otherwise would be entitled to receive, it being understood that, in
any event, (y) no adequate protection shall be requested or accepted by [A/R
Lender] unless CRG Agent is satisfied in its sole discretion with the adequate
protection afforded to CRG Creditors, and (z) any such adequate protection is in
the form of a replacement lien on the Obligors’ assets, which lien shall be
subordinated to the liens securing CRG Creditors’ Claims (including any
replacement liens granted in respect of CRG Creditors’ Claims) and any
Post-Petition Financing (and all obligations relating thereto) on the same basis
as the other liens securing [A/R Lender]’s Claims are so subordinated to the
liens securing CRG Creditors’ Claims as set forth in this Agreement.

(f) Post-Petition Interest. Each Creditor shall not oppose or seek to challenge
any claim by the other set of Creditors for allowance in any Insolvency
Proceeding of Claims consisting of post-petition interest, fees or expenses,
provided that the treatment of such Claims are consistent with the Creditors’
relative priorities set forth in this Agreement.

(g) Separate Class. Without limiting anything to the contrary contained herein
or in the Credit Documents, each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, acknowledges and agrees that (i) the grants of liens pursuant to the
CRG Documents and the A/R Facility Documents constitute two separate and
distinct grants of liens, and (ii) because of, among other things, their
differing rights in the Collateral, each set of Creditors’ Claims are
fundamentally different from the other’s Claims and must be separately
classified in any Plan proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the respective Claims of the

 

H-8



--------------------------------------------------------------------------------

Creditors in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then each of [A/R
Lender] and CRG Agent, on behalf of CRG Creditors, acknowledges and agrees
(x) that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Obligors in respect of the
Collateral, and (y) to turn over to the other Creditor amounts otherwise
received or receivable by it in the manner described in Section 3(b) to the
extent necessary to effectuate the intent of this sentence.

(h) Waiver. Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors,
waives any claim it may hereafter have against the other set of Creditors
arising out of the election by such other set of Creditors of the application to
the claims of such other set of Creditors of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any Cash Collateral or Post-Petition Financing
arrangement or out of any grant of a lien in connection with the Collateral in
any Insolvency Proceeding.

6. Notice of Default. Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, shall give to the other prompt written notice of the occurrence of
any default or event of default (which has not been promptly waived or cured)
under any of its Credit Documents of which it has knowledge (and any subsequent
cure or waiver thereof) and shall, simultaneously with giving any notice of
default or acceleration to Borrower, provide to such other Creditor a copy of
such notice of default. [A/R Lender] acknowledges and agrees that any event of
default under the A/R Facility Documents shall be deemed to be an event of
default under the CRG Documents. For the avoidance of doubt, nothing in this
Section 6 shall obligate any Creditor to provide any notice in violation of any
stay imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.

7. Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of [A/R Lender] and CRG Agent, on behalf of
CRG Creditors (such Person, for purposes of this Section 7, the “Senior
Creditor”), of all or any portion of such set of Creditors’ Senior Collateral,
CRG Agent, on behalf of CRG Creditors, and [A/R Lender], respectively (for
purposes of this Section 7, the “Junior Creditor”), agrees that such sale or
disposition shall be free and clear of such Junior Creditor’s liens, provided
that such sale or disposition is made in accordance with the UCC or applicable
provisions of the Bankruptcy Code, including without limitation Sections 363(f)
or 1141(c) of the Bankruptcy Code. The Junior Creditor agrees that, in
connection with any such sale or other disposition, (i) the Senior Creditor is
authorized to file any and all UCC and other applicable lien releases and/or
terminations in respect of the liens held by the Junior Creditor in connection
with such a sale or other disposition, and (ii) it shall execute any and all
lien releases or other documents reasonably requested by the Senior Creditor in
connection therewith.

8. Attorney-In-Fact. Until the CRG Creditors’ Claims have been fully paid in
cash and the CRG Creditors’ arrangements to lend any funds to the Obligors have
been terminated, [A/R Lender] irrevocably appoints CRG Agent as [A/R Lender]’s
attorney-in-fact, and grants to CRG Agent a power of attorney with full power of
substitution (which power of attorney is coupled with an interest), in the name
of [A/R Lender] or in the name of CRG Agent, for the use and

 

H-9



--------------------------------------------------------------------------------

benefit of CRG Agent, without notice to [A/R Lender], to perform at CRG Agent’s
option the following acts in any bankruptcy, insolvency or similar proceeding
involving Borrower:

(a) To file the appropriate claim or claims in respect of the [A/R Lender]
Claims on behalf of [A/R Lender] if [A/R Lender] does not do so prior to 30 days
before the expiration of the time to file claims in such proceeding and if CRG
Agent elects, in its sole discretion, to file such claim or claims; and

(b) To accept or reject any plan of reorganization or arrangement on behalf of
[A/R Lender] and to otherwise vote [A/R Lender]’s claims in respect of any [A/R
Lender] Claim in any manner that CRG Agent deems appropriate for the enforcement
of its rights hereunder.

9. Agent for Perfection. [A/R Lender] acknowledges that applicable provisions of
the UCC may require, in order to properly perfect CRG Creditors’ security
interest in the Common Collateral securing the CRG Creditors’ Claims, that CRG
Agent possess certain of such Common Collateral, and may require the execution
of control agreements in favor of CRG Agent concerning such Common Collateral.
In order to help ensure that CRG Creditors’ security interest in such Common
Collateral is properly perfected (but subject to and without waiving the other
provisions of this Agreement), [A/R Lender] agrees to hold both for itself and,
solely for the purposes of perfection and without incurring any duties or
obligations to CRG Creditors as a result thereof or with respect thereto, for
the benefit of CRG Creditors, any such Common Collateral, and agrees that CRG
Creditors’ lien in such Common Collateral shall be deemed perfected in
accordance with applicable law.

10. Credit Documents. (a) Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, represents and warrants that it has provided to the other true,
correct and complete copies of all Credit Documents which relate to its credit
agreement.

(b) At any time and from time to time, without notice to the other set of
Creditors, each Creditor may take such actions with respect to its Claims as
such Creditor, in its sole discretion, may deem appropriate, including, without
limitation, terminating advances under its Credit Documents, increasing the
principal amount, extending the time of payment, increasing applicable interest
to the default rate, renewing, compromising or otherwise amending the terms of
any documents affecting its Claims and any Collateral therefor, and enforcing or
failing to enforce any rights against Borrower or any other person, and no such
action or inaction described in this sentence shall impair or otherwise affect
such Creditor’s rights hereunder; provided, however, that (i) no Creditor shall
take any action that is inconsistent with the provisions of this Agreement, and
(ii) [A/R Lender] shall not increase the portion of [A/R Lender]’s Claim
consisting of principal to an amount in excess of $[            ] without the
prior written consent of CRG Agent. Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, waives the benefits, if any, of any statutory or common
law rule that may permit a subordinating creditor to assert any defenses of a
surety or guarantor, or that may give the subordinating creditor the right to
require a senior creditor to marshal assets, and each of [A/R Lender] and CRG
Agent, on behalf of CRG Creditors, agrees that it shall not assert any such
defenses or rights.

(c) Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors, agrees that

 

H-10



--------------------------------------------------------------------------------

any other Creditor may release or refrain from enforcing its security interest
in the Collateral, or permit the use or consumption of such Collateral by any
Obligor free of the other Creditor’s security interest, without incurring any
liability to any other Creditor.

11. Waiver of Right to Require Marshaling. Each of [A/R Lender] and CRG Agent,
on behalf of CRG Creditors, expressly waives any right that it otherwise might
have to require any other Creditor to marshal assets or to resort to Collateral
in any particular order or manner, whether provided for by common law or
statute. No Creditor shall be required to enforce any guaranty or any security
interest or lien given by any person or entity as a condition precedent or
concurrent to the taking of any Enforcement Action with respect to the
Collateral.

12. Representations and Warranties. Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, represents and warrants to the other that:

(a) all action on the part of such Creditor, its officers, directors, partners,
members and shareholders, as applicable, necessary for the authorization of this
Agreement and the performance of all obligations of such Creditor hereunder has
been taken;

(b) this Agreement constitutes the legal, valid and binding obligation of such
Creditor, enforceable against such Creditor in accordance with its terms;

(c) the execution, delivery and performance of and compliance with this
Agreement by such Creditor will not (i) result in any material violation or
default of any term of any of such Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.

13. Disgorgement. (a) If, at any time after payment in full of the [A/R Lender]
Claims any payments of the [A/R Lender] Claims must be disgorged by [A/R Lender]
for any reason (including, without limitation, any Insolvency Proceeding), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and CRG Creditors shall immediately pay over to [A/R Lender] all money
or funds received or retained by CRG Creditors with respect to the CRG
Creditors’ Claims to the extent that such receipt or retention would have been
prohibited hereunder.

(b) If, at any time after payment in full of the CRG Creditors’ Claims any
payments of the CRG Creditors’ Claims must be disgorged by any CRG Creditor for
any reason (including, without limitation, any Insolvency Proceeding), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and [A/R Lender] shall immediately pay over to CRG Agent all money or
funds received or retained by [A/R Lender] with respect to the [A/R Lender]
Claims to the extent that such receipt or retention would have been prohibited
hereunder.

14. Successors and Assigns. This Agreement shall bind any successors or
assignees of each Creditor. This Agreement shall remain effective until all
Claims are indefeasibly paid or otherwise satisfied in full and [A/R Lender] and
the CRG Creditors have no commitment to extend credit under the Credit
Documents. This Agreement is solely for the benefit of the

 

H-11



--------------------------------------------------------------------------------

Creditors and not for the benefit of Borrower or any other party. Each Creditor
shall not sell, assign, pledge, dispose of or otherwise transfer all or any
portion of its Claims or any of its Credit Documents or any interest in any
Common Collateral unless, prior to the consummation of any such action, the
transferee thereof shall execute and deliver to the other set of Creditors an
agreement of such transferee to be bound hereby, or an agreement substantially
identical to this Agreement providing for the continued subjection of such
Claims, the interests of the transferee in the Collateral and the remedies of
the transferee with respect thereto as provided herein with respect to the
transferring Creditor and for the continued effectiveness of all of the other
rights of the other Creditor arising under this Agreement, in each case in form
satisfactory to the other set of Creditors.

15. Further Assurances. Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, agrees to execute such documents and/or take such further action as
the other Creditor may at any time or times reasonably request in order to carry
out the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by the other Creditor.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

17. Governing Law; Waiver of Jury Trial. (a) This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction.

(b) EACH CREDITOR WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

18. Entire Agreement. This Agreement represents the entire agreement with
respect to the subject matter hereof, and supersedes all prior negotiations,
agreements and commitments. Each Creditor is not relying on any representations
by the other Creditor, Borrower or any other Obligor in entering into this
Agreement, and each Creditor has kept and will continue to keep itself fully
apprised of the financial and other condition of each Obligor. This Agreement
may be amended only by written instrument signed by the Creditors.

19. Relationship among Creditors. The relationship among the Creditors is, and
at all times shall remain solely that of creditors of Obligors. Creditors shall
not under any circumstances be construed to be partners or joint venturers of
one another; nor shall the Creditors under any circumstances be deemed to be in
a relationship of confidence or trust or a fiduciary relationship with one
another, or to owe any fiduciary duty to one another. Creditors do not undertake
or assume any responsibility or duty to one another to select, review, inspect,
supervise, pass judgment upon or otherwise inform each other of any matter in
connection with any Obligor’s property, any Collateral held by any Creditor or
the operations of any Obligor. Each Creditor shall rely entirely on its own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by any
Creditor in connection with such matters is solely for the protection of such
Creditor.

 

H-12



--------------------------------------------------------------------------------

20. No Modification. Notwithstanding anything contained herein, no provision of
this Agreement shall be deemed to waive, amend, limit or otherwise modify any
term or condition of the CRG Credit Agreement and the A/R Facility Documents.

21. Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

22. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile, message confirmed,
and shall be deemed to be effective for purposes of this Agreement on the day
that delivery is made or refused. Unless otherwise specified in a notice mailed
or delivered in accordance with the foregoing sentence, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses and facsimile
numbers indicated on the signature pages hereto.

[Signature pages follow]

 

H-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the date first above written.

 

[A/R Lender]: [INSERT NAME OF A/R LENDER] By  

 

Name:   [                    ] Title:   [                    ]

Address for Notices: [                    ]   [                    ]  
[                    ]  

Tel:   [                    ]

Email:   [                    ]

 

Exhibit H-1



--------------------------------------------------------------------------------

CRG AGENT: CRG SERVICING LLC By  

 

  Nate Hukill   Authorized Signatory

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@crglp.com

 

Exhibit H-2



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

BORROWER:

 

OMEROS CORPORATION

By:

 

 

Name:   [                    ] Title:   [                    ]

 

Address for Notices: 201 Elliott Avenue West Seattle, Washington 98119 Attn:  
Chief Executive Officer Tel.:   206-676-5000 Fax:   206-676-5005 Email:  
gdemopulos@omeros.com

with a copy to:

201 Elliott Avenue West

Seattle, Washington 98119

Attn: General Counsel

Tel.: 206-676-5000

Fax: 206-676-5005

Email: mkelbon@omeros.com

 

Exhibit H-3



--------------------------------------------------------------------------------

Exhibit I

to Term Loan Agreement

FORM OF NON-DISTURBANCE AGREEMENT

THIS AGREEMENT, made as of this              day of              , 20 , by and
among Omeros Corporation [and Other Grantor] (“Licensor”) and [INSERT NAME OF
LICENSEE] (“Licensee”), as parties to the License Agreement (as defined below),
and the Administrative Agent (as defined below) as the holder of the Security
Interest (as defined below).

W I T N E S S E T H:

WHEREAS, Licensor and Licensee [are parties to/will enter into] that certain
[License Agreement] [dated [as of/on or about] , 20[            ] (the “License
Agreement”), providing for a collaboration, license, joint venture, partnership,
royalty agreement or similar agreement or other research, development,
manufacturing or other commercial exploitation arrangement with respect to
certain intellectual property and other property owned or controlled by Licensor
(the “Licensed Property”) for the term and upon the conditions set forth
therein; and

WHEREAS, Licensor has entered into that Term Loan Agreement (the “Loan
Agreement”) dated as of October 26, 2016 with the lenders from time to time
party thereto (the “Lenders”) and CRG Servicing LLC, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) and has
entered into a Security Agreement and related documents in the forms attached to
the Loan Agreement (collectively, the “Security Documents”, and together with
the Loan Agreement, the “Loan Documents”) with the Administrative Agent
(together with the Lenders and other secured parties thereunder, the “Secured
Parties”) pursuant to which Licensor has granted to the Administrative Agent and
the other Secured Parties a security interest in some or all of the Licensed
Property (the “Security Interest”); and

WHEREAS, Licensee has requested that the Administrative Agent agree not to
disturb any of Licensee’s rights with respect to the Licensed Property granted
under the License Agreement (the “Licensee Rights”) in the event that upon an
Event of Default (as such term is used in the Loan Documents), the
Administrative Agent or any Secured Party takes possession of, sells, assigns,
grants a license with respect to or otherwise exercises its rights and remedies
under the Loan Documents with respect to all or any portion of the collateral
constituting Licensed Property (in each case, a “Foreclosure”).

NOW, THEREFORE, in consideration for the foregoing and other good and valuable

 

Exhibit I-1



--------------------------------------------------------------------------------

consideration, the receipt and sufficiency of which are hereby acknowledged, and
of the mutual benefits to accrue to the parties hereto, it is hereby declared,
understood and agreed as follows:

1. The Administrative Agent, acting on its own behalf and on behalf of the other
Secured Parties, acknowledges that it has received and reviewed a copy of the
License Agreement attached hereto as Exhibit A. To the extent consent is
required under the Loan Documents for Licensor to execute, deliver or perform
under the License Agreement, the Administrative Agent, acting on its own behalf
and on behalf of the other Secured Parties, consents to Licensor’s execution,
delivery and performance of the License Agreement attached hereto as Exhibit A,
provided that such consent shall not extend to Licensor’s execution, delivery
and performance of an amended License Agreement that (A) is materially different
from the form attached hereto as Exhibit A in a way that is materially adverse
to the interests of the Secured Parties, or (B) would constitute a breach or
default under the Loan Documents.

2. In the event of a Foreclosure, it is agreed as follows:

(a) Any transfer of Licensor’s rights in the Licensed Property or the License
Agreement to Secured Parties or any other purchaser at a secured parties’ sale
or other disposition (any such transferee of the Licensed Property, a “Successor
Licensor”) shall be subject to and not free and clear of the Licensee Rights and
none of the Licensee Rights shall be discharged, waived, modified, impaired or
terminated solely as a result of such transfer of the Licensed Property.

(b) Provided that (i) the License Agreement is in full force and effect and
(ii) Licensee is not in default or breach of the License Agreement in a manner
that would permit the Licensor to terminate the License Rights and that
continues beyond any applicable cure period provided therein, if any, neither
Secured Parties nor any Successor Licensor will disturb, diminish or interfere
with the Licensee Rights, including, without limitation, any sublicenses granted
or permitted to be granted thereunder. Subject solely to the limitations set
forth in Section 2(a) and the first sentence of this Section 2(b), Secured
Parties and any Successor Licensor shall have any rights of Licensor in the
Licensed Property and the License Agreement to the extent such rights were
transferred by Licensor to Secured Parties or Successor Licensor by operation of
the Foreclosure or applicable law.

(c) Provided that (i) the License Agreement is in full force and effect, and

(ii) Licensee is not in default or breach of the License Agreement in a manner
that would permit the Licensor to terminate the Licensee Rights and that
continues beyond any applicable cure period provided therein, if any, the
Administrative Agent, on behalf of itself and the other Secured Parties,
undertakes that it shall cause to be ratified by Successor Licensor, all of
Licensor’s duties and obligations to Licensee under the License Agreement with
respect to Licensee Rights in the Licensed Property, and shall cause the
Successor Licensor to be bound to Licensee under all of the terms, covenants and
conditions of the License Agreement with respect to such Licensee Rights in the
Licensed Property for the remaining term of the License Agreement, with the same
force and effect as if Successor Licensor, as the case may be, were the Licensor
under the License Agreement.

 

Exhibit I-2



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, except to the extent expressly undertaken in
writing, neither Secured Parties nor any Successor Licensor who acquires an
interest in the Licensed Property or the License Agreement as a result of any
such Foreclosure or other enforcement action or proceeding (the date on which
the Secured Parties, Successor Licensor, or such other party acquires such
interest, hereinafter called the “Acquisition Date”) shall be (i) liable for any
act or omission of Licensor under the License Agreement or otherwise or for any
damages arising as a result of a breach of the License Agreement by the
Licensor; (ii) liable for the return of any payments made by the Licensee to the
Licensor under the License Agreement prior to the Acquisition Date; or
(iii) required to perform or be liable for any affirmative obligations or
covenants of the Licensor under the License Agreement, or liable for any of the
representations or warranties of the Licensor under the License Agreement, or
liable for any indemnities of the Licensor (other than, with respect to any
Successor Licensor, any such obligations, covenants, representations or
warranties or indemnities occurring, made or required to be performed after the
Acquisition Date).

3. This Agreement is for the express benefit of Licensee, any of its
successors-in-interest, and any of its sublicensees under the License Agreement.

4. This Agreement may be executed in one or more counterparts, all of which when
taken together shall constitute a single instrument.

5. This Agreement was prepared in the English language, which language shall
govern the interpretation of, and any dispute regarding, the terms of this
Agreement. This Agreement and all disputes arising out of or related to this
Agreement or any breach hereof shall be governed by and construed under the laws
of the State of New York, without giving effect to any choice of law principles
that would require the application of the laws of a different state.

[SEE ATTACHED SIGNATURE PAGES]

 

Exhibit I-3



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

NON-DISTURBANCE AGREEMENT

IN WITNESS WHEREOF, the undersigned have executed this instrument as of the day
and year first above written.

 

 

[LICENSEE],

AS LICENSEE

   

[OMEROS COPORPATION][OTHER GRANTOR],

AS LICENSOR

By:  

 

            By:  

 

Name:               Name:   Title:               Title:  

 

  ADMINISTRATIVE AGENT:   CRG SERVICING LLC   By  

 

  Name:   Nathan Hukill   Title:   President

Address for Notices:

 

  1000 Main Street, Suite 2500   Houston, TX 77002   Attn:   General Counsel  
Tel.:   713.209.7350   Fax:   713.209.7351   Email:   adorenbaum@crglp.com

 

Exhibit I-4



--------------------------------------------------------------------------------

EXHIBIT A

LICENSE AGREEMENT

[See attached]

 

Exhibit I-1